[cenitlogo.jpg]

Exhibit 10.4






















Crude Oil Transportation Agreement





























































BOGOTÁ, D.C., THE 31ST OF AUGUST OF 2013





1

--------------------------------------------------------------------------------




Date of Execution   City and Date
August 31, 2013



Contract No.
DC - Crude Oil Transportation Agreement – 009 - 2013



SENDER
GRAN TIERRA ENERGY COLOMBIA LTD
NIT
860.516.431-7



CENIT
Cenit Transporte y Logística de Hidrocarburos S.A.S.
NIT
900.531.210-3



ECONOMIC CONDITIONS


FEE
3,3561 USD / Barrel



CONTRACTED CAPACITY


CRUDE OIL VOLUME (BPDC)
10.000 BPDC
MODALITY
Contracted Capacity Subject to Availability
TERM OF PROVISION OF THE SERVICE
Twelve (12) months



POINTS OF ENTRY AND EXIT


Type of Point
Point Description
Point of Entry
Orito : Main tanks’ entry valve
Exit Point
Tumaco: Main tanks’ entry valve




2

--------------------------------------------------------------------------------




CONTENTS


CLÁUSULA 1.    DEFINITIONS AND INTERPRETATION.    7
CLÁUSULA 2.    PURPOSE AND SCOPE OF THE AGREEMENT    7
CLÁUSULA 3.    SERVICE.    9
CLÁUSULA 4.    TERM    9
CLÁUSULA 5.    PRICE AND TERMS OF PAYMENT OF THE SERVICE.    10
CLÁUSULA 6.    GUARANTEE.    13
CLÁUSULA 7.    REPRESENTATIONS OF THE PARTIES    15
CLÁUSULA 8.    OBLIGATIONS OF THE PARTIES S    16
CLÁUSULA 9.    RESPONSIBILITIES.    18
SECCIÓN 9.01 – RESPONSIBILITY:    18
SECCIÓN 9.02 – EFFECTS OF A JUSTIFIED EVENT:    19
CLÁUSULA 10.    LICENSES, PERMITS AND AUTHORIZATIONS    20
CLÁUSULA 11.    EXCLUSION OF LABOR RELATIONSHIP    20
CLÁUSULA 12.    INDEMNITIES    20
CLÁUSULA 13.    SANCTION FOR THE FAILURE TO COMPLY WITH NOMINATIONS
ACCEPTED            22
CLÁUSULA 14.    SUSPENSION OF THE SERVICE    23
CLÁUSULA 15.    RIGHT OF RETENTION.    23
CLÁUSULA 16.    CORPORATE GOVERNANCE CODE AND MONEY LAUNDERING POLICIES:    24
CLÁUSULA 17.    TRANSPARENCY COMMITMENT.    24
CLÁUSULA 18.    VALIDITY    25
SECCIÓN 18.01 – TERM:    25
SECCIÓN 18.02 – EARLY TERMINATION BY CENIT:    25
SECCIÓN 18.03 – EARLY TERMINATION BY THE SENDER:    26
SECCIÓN 20.01 – ASSIGNMENT BY THE SENDER:    26
SECCIÓN 20.02 – ASSIGNMENT BY CENIT:    28
CLÁUSULA 21.    CONFIDENTIALITY    28
CLÁUSULA 22.    DEFAULT.    28
CLÁUSULA 23.    NOTIFICATIONS.    28
SECCIÓN 23.01 – REQUIREMENTS:    29
SECCIÓN 23.02 – EFFECTS OF THE NOTIFICATIONS:    29
SECCIÓN 23.03 – CHANGE OF THE NOTIFICATION ADDRESS:    29

DC – Crude Oil Transportation Agreement – 009 – 2013     3

--------------------------------------------------------------------------------




SECCIÓN 23.04 – NOTIFICATION ADDRESS:    29
CLÁUSULA 24.    LAW APPLICABLE    30
CLÁUSULA 25.    RESOLUTION OF CONTROVERSIES    30
CLÁUSULA 26.    INTEGRITY OF THE AGREEMENT AND AMENDMENTS    30
SECCIÓN 26.01 – INTEGRITY OF THE AGREEMENT:    30
SECCIÓN 26.02 – AMENDMENTS:    31
 







DC – Crude Oil Transportation Agreement – 009 – 2013     4

--------------------------------------------------------------------------------




TABLE OF ATTACHMENTS


ATTACHMENT A DEFINITIONS33
ATTACHMENT B CENIT’S TRANSPORTER MANUAL35
ATTACHMENT C ENTRY AND EXIT POINTS96
ATTACHMENT D QUALITY OF THE HYDROCARBON TO BE TRANSPORTED97
ATTACHMENT E CENIT’S COMPLIANCE MANUAL99
ATTACHMENT F MODEL OF THE STAND - BY LETTER OF CREDIT162
ATTACHMENT G CENIT’S CORPORATE GOVERNANCE CODE164
ATTACHMENT H ETHICS CODE188









DC – Crude Oil Transportation Agreement – 009 – 2013     5

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo
Attachment G
Cenit’s Corporate Governance Code

CRUDE OIL TRANSPORTATION AGREEMENT


This Crude Oil Transportation Agreement (hereinafter, the “Agreement”) is
entered into on the thirty first (31st) of August of 2013 (the “Execution
Date”):


1.
CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S.A.S., a Colombian commercial
simplified shares’ company, domiciled in the city of Bogotá, incorporated by
private document of the 15th of June of 2012 and registered in the commercial
record on the same date, with commercial registration number No. 02224959
(hereinafter, “CENIT” or the “Transporter”), legally represented by EUGENIO
GÓMEZ HOYOS, identified with the Colombian I. D. Card No. 79.121.780 of Fontibón
acting in his capacity as general attorney, according to the power of attorney
granted by public deed No. 1910 of the 3rd of July of 2013 of Notary 51 of the
city of Bogotá representative duly empowered to enter into this act; and



2.
GRANTIERRA ENERGY COLOMBIA LTD a company organized and existing according to the
laws of Utah, acting through the Colombian branch of a foreign company
established with its main place of business in Bogotá by public deed number 5323
of the 25th of October of 1983 before the 7th Notary of the City of Bogotá, with
commercial registration number 00841851 jointly represented for the execution of
this Agreement by Duncan Nightingale identified as it appears next to his
signature, and Iván Tobón García, identified as it appears next to his
signature, authorized for such purposes according to the certificate of
existence and incumbency issued by the Chamber of Commerce of Bogotá
hereinafter, the “SENDER”, and jointly with CENIT, the “Parties” and, each one
of them, a “Party” or the “Party”).



The Parties have agreed to enter into this Agreement which will be governed by
the terms and conditions stipulated in the clauses below, after the following


RECITALS:


1.
Whereas, CENIT is the owner of the Private - use Pipeline called Orito – Tumaco
(OTA). (hereinafter, the “Pipeline”).



2.
Whereas, the SENDER requires the transportation service for Crude Oil Owned by
the SENDER through the Pipeline.



3.
Whereas, the Crude Oil Owned by the SENDER meets the Quality Specifications
demanded by CENIT in Attachment D to this Agreement for the provision of the
Pipeline transportation service.



4.
Whereas, CENIT agrees to provide the transportation service in the terms and
conditions established in this Agreement and the SENDER expressly accepts that
said service will be provided under the modality of Contracted Capacity Subject
to Availability as established by the Transporter Manual, which is part of this
Agreement as Attachment B.


DC – Crude Oil Transportation Agreement – 009 – 2013     6

--------------------------------------------------------------------------------




5.
    Whereas, the SENDER knows and accepts in their entirety the terms,
conditions and requirements established in CENIT’S Transporter Manual.



Based on the foregoing considerations, the Parties have agreed to enter into
this Agreement which will be governed by the following:


C L Á U S E S


Cláusula 1.Definitions and Interpretation.
(a)    The capitalized terms in this Agreement, excepting that it is expressly
stated otherwise, shall have the meaning given to them in Attachment A hereto.
Likewise, the terms defined in the Transporter Manual that is integral part of
this Agreement as Attachment B. may be used in this Agreement. In the event of
conflict between the Definitions contained in Attachment A of this Agreement and
those set forth in the Transporter Manual, those established in Attachment A
shall prevail.
(b)    The headings of the Clauses and of the Sections of this Agreement are
included exclusively with purposes of reference and of simple convenience but do
not limit, define or describe in any way the scope and the intention of the
contents of each one of the respective Clauses or Sections.
(c)    A reference to a “Clause”, “Section” or “Attachment” is a reference to a
clause, section or attachment of this Agreement, unless the context clearly
determines otherwise.
(d)    The words employed in this Agreement in singular include the plural and
the plural includes the singular.
(e)    A reference to a gender includes the references to the other gender.
(f)    When the words “include” or “including” are utilized in this Agreement,
it shall be construed that the respective lists are declarative and not
excusive.
(g)    All the references to this Agreement mean this Agreement, including all
the Attachments thereof. The words “in this”, “of this”, “to this” and “under
this” as well as other similar expressions, refer to this Agreement as a whole
and not to an Article, Attachment, Section or another subdivision in particular.


Cláusula 2.    Purpose and Scope of the Agreement


Sección 2.01    – Purpose:


(a)    CENIT agrees, within the terms and conditions established in this
Agreement and its attachments, to transport through the Pipeline, from the Point
of Entry agreed and detailed in Attachment C to this Agreement (hereinafter, the
“Point of Entry”) and up to the Exit Point agreed and detailed in Attachment C
to this Agreement (hereinafter, the “Exit Point”), Crude Oils owned by

DC – Crude Oil Transportation Agreement – 009 – 2013     7

--------------------------------------------------------------------------------




the SENDER delivered by it at the Point of Entry (hereinafter, the “Service”)
for up to the Contracted Capacity established in Sección 2.023 of this
Agreement.
(b)    The scope of the obligations for CENIT in this Agreement is limited to
the receipt, custody, transportation, transfer, indispensable operational
storage for the transportation as well as the delivery to the SENDER or whoever
it designates, of a volume of Crude Oil with a quality different from the one
delivered by the SENDER as a result of the blend of the different Crude Oils
received by CENIT in the Pipeline, once the Volumetric Compensation by Quality
procedure has been completed according to the provisions of the Transporter
Manual.
Sección 2.02    – Adjustments by Quality Specifications:
(a)    The Effective Capacity of the Pipeline can have variations as a function
of the quality of the Crude Oil delivered by the SENDER.
(b)    In the event that a SENDER nominates for transportation Crude Oil of such
a quality that together with all the Crude Oils nominated it can generate a
reduction of the Effective Capacity of the Pipeline, or may affect or mean a
disadvantage of the other Crude Oils delivered to the Pipeline, CENIT shall
consider this effect and will reflect it in a lower capacity to be assigned to
the SENDER by the change of Quality Specifications.
(c)    In the event that the SENDER delivers for transportation Crude Oil of a
quality different from the one determined in the Nomination and accepted by
CENIT for transportation and which affects the Effective Capacity of the
Pipeline, the SENDER accepts to transport a lower equivalent quantity due to the
change of quality of the Crude Oil delivered.
Sección 2.03    – Contracted Capacity:
(a)    During the Term for the Provision of the Service, the SENDER will have a
Contracted Capacity Subject to Availability for the transportation of Crude Oil
Owned by the SENDER of up to 10.000 BPDC (hereinafter, the “Contracted
Capacity”). The SENDER acknowledges that the Contracted Capacity is subject to
the existence of Available Capacity in the Pipeline.
(b)    If the SENDER so requires, CENIT may, ay its own discretion and subject
to the existence of Available Capacity in the Pipeline, accept requests of the
SENDER in excess of the Contracted Capacity (hereinafter, the “Additional
Capacity”). In such case, the request will be accepted in equal conditions
versus third parties. CENIT’S lack of acceptance of a nomination for Additional
Capacity made by the SENDER will not be considered as a breach of the Agreement
and it will not generate any liability whatsoever for CENIT.
Sección 2.04    – Disposal of the Contracted Capacity:
(a)    CENIT may utilize and dispose of the Contracted Capacity that, being
nominated by the SENDER and assigned by CENIT as per the Nomination Process, is
not effectively utilized by the SENDER and without prejudice to the provisions
of clause 22 of the Transporter Manual.

DC – Crude Oil Transportation Agreement – 009 – 2013     8

--------------------------------------------------------------------------------




(b)    The utilization by CENIT of the Contracted Capacity Subject to
Availability as per the provisions of sub - section (a) above will not generate
any right of compensation or other in favor of the SENDER.


Cláusula 3.    Service.


Sección 3.01    – Description of the Service:
(a)    The Service that CENIT agrees to provide by virtue of this Agreement
comprises only and exclusively: (i) to receive the Crude Oil Owned by the SENDER
at the Point of Entry that meets the Quality Specifications, (ii) custody, make
the indispensable operational storage for the transportation, to transport and
to make the transfer of the Crude Oil Owned by the SENDER, and (iii) deliver to
the SENDER at the Exit Point the Crude Oil resulting from the blend of the
different Crude Oils received by CENIT in the Pipeline according to the
provisions of the Transporter Manual.
(b)    The Service does not include the provision of the offloading service in
docking areas, treatment of Crude Oils, storage in export ports or pumping
stations, loading, or the provision of port services. It is the responsibility
of the SENDER to have the infrastructure required to perform the aforementioned
activities or to hire the respective services; CENIT does not assume under this
Agreement any responsibility whatsoever for the lack or failure of the services
that the SENDER must have.
Sección 3.02    – Nominations of the SENDER:
(a)    The SENDER commits to deliver to CENIT, in the terms and conditions
established in the Transporter Manual, the information about the projections of
the volumes to be nominated as well as the update thereof.
(b)    The SENDER agrees to make the Nominations in compliance with the
Nomination Process established in the Transporter Manual. CENIT shall not be
obliged to honor extemporaneous Nominations of the SENDER according to the
provisions of the Attachment B.


Cláusula 4.    Term


Sección 4.01    – Term for the Provision of the Service:
(a)    The Service, for up to the Contracted Capacity, will be provided for
twelve (12) months as from the Execution Date (hereinafter, the “Term for the
Provision of the Service).
(b)    Without prejudice to the provisions of Sección 4.01(a) above, the Term
for the Provision of the Service will end in the cases of early termination of
the Agreement as peer the provisions of Cláusula 18.



DC – Crude Oil Transportation Agreement – 009 – 2013     9

--------------------------------------------------------------------------------




Sección 4.02    – Extension:
(a)    The Term for the Provision of the Service may be extended only by express
agreement between the Parties, through the execution of a document before the
date of termination of the Agreement, after the definition of the special
conditions applicable to the eventual extension.
(b)    Unless the Parties agree otherwise, in the document that must be signed
according to sub - section (a) above, the terms and conditions established in
this Agreement will be applied to the provision of the Service during any of its
extensions.


Cláusula 5.    Price and Terms of payment of the Service.


Sección 5.01    – Value of the Agreement:


The amount of this Agreement is undetermined. Its final value will correspond to
the total value of the product of the addition of all the invoices issued by
CENIT for the payment of the Fee and it will be established once it is ended and
the final liquidation thereof is made according to the provisions of Cláusula 19
of the Agreement.


Sección 5.02    – Modality of Payment of the Service:
(a)    The Agreement is made under the Use and Pay modality, so the SENDER will
pay the Fee agreed for the Barrels effectively received to be transported by
CENIT within the Contracted Capacity, as per the terms and conditions
established in this Agreement.
(b)    Under no circumstances may the SENDER be exonerated or released from its
responsibility to pay the Fee during the Term for the Provision of the Service
as per the provisions of this Agreement.
Sección 5.03    – Fee:
(a)    The SENDER agrees, irrevocably and unconditionally, by the execution of
this Agreement to the payment of the following fees approved by the Ministry of
Mines and Energy for each Barrel effectively received to be transported in the
Pipeline (hereinafter, the “Fee”):


(i)
Orito – Tumaco Pipeline – OTA : US$ 3,3561 / Barrel

(b)    The Fee must be paid by the SENDER according to the provisions of Sección
5.04 of this Agreement. The calculation of the amount payable by the Service
will be made based on the volumes nominated by the SENDER and accepted by CENIT
for one Month of Operation.


Sección 5.04    – Payment and Invoicing:
(a)    Modality, Frequency and Term for the Payment: The SENDER irrevocably and
unconditionally agrees to: (i) pay the Fee for the Service under the modality of
Use and Pay

DC – Crude Oil Transportation Agreement – 009 – 2013     10

--------------------------------------------------------------------------------








established in this Agreement, on a monthly basis, within thirty (30) days after
the date in which CENIT issues the invoice for the provision of the Service.
(b)    Currency of Payment: The payments will be made in Colombian pesos using
the arithmetic average of the Representative Market Rate certified by the
Financial Superintendence or the entity that takes its place, of the days of the
month that corresponds to the Service invoice.
(c)    Place of Payment: The SENDER must make the payment by bank deposit or
transfer into any of the bank accounts that CENIT, as the holder, informs to the
SENDER in each invoice.
(d)    Invoicing: CENIT will send to the SENDER no later than on the twentieth
(20th) day of each Calendar Month, the invoice with the amount that the SENDER
must pay for the Service based on the nomination made by the SENDER and accepted
by CENIT for the respective Month of Operation.


Sección 5.05    – Transportation Tax:
(a)    The SENDER shall be responsible for the transportation tax as per the
provisions of the regulations in force. The calculation of the amount payable as
transportation tax on the SENDER’S charge will be made based on the “Net
Standard Volume” (“NSV”) without compensation reported in the Volumetric
Compensation by Quality of the Pipeline and certified by the independent
inspector at the Point of Entry of the Pipeline.
(b)    The process for the payment of the transportation tax will be performed
by CENIT in its capacity as Transporter. However, the amount determined
according to the legal procedure in force will be assumed by the owner of the
Crude Oil in its capacity as SENDER and paid to CENIT.
(c)    The transportation tax will be invoiced on a quarterly basis, independent
from the invoices for the Service, no later than twenty (20) Days after the
closing of the Volumetric Compensation by Quality of the last month of the
quarter, by the issuance of an invoice or equivalent document in Colombian pesos
charged to the SENDER, based on the NSV to which the Volumetric Compensation by
Quality has not been applied.
(d)    The SENDER irrevocably agrees to pay the invoice or equivalent document
in Colombian Pesos within fifteen (15) Days after the filing of the invoices or
bills by CENIT. The objections to the invoice will not interrupt the term for
the payment of the invoice. The delays in the payment thereof will generate late
payment interest.
(e)    For information purposes, CENIT will send to the SENDER the information
of the estimate of the amount of the transportation tax every month, on the last
day of the month after the closing of the Volumetric Compensation by Quality at
the latest.
(f)    The adjustments in the invoicing or equivalent document related to the
Transportation tax, will be made when: (i) there are adjustments in the amount
charged to the

DC – Crude Oil Transportation Agreement – 009 – 2013     11

--------------------------------------------------------------------------------




SENDER, derived from the calculation received by the Ministry of Mines and
Energy; or (ii) there are adjustments due to objections to the invoices, as per
the procedure set forth by the Parties. Those adjustments will be acknowledged
and offset by CENIT against the amounts of the liquidation of the immediately
subsequent quarter.
Sección 5.06    – Adjustments of the Invoicing of the Service:
(a)    CENIT will make adjustments to the invoicing based on the “Gross Standard
Volume”, reported in the CVC of each Pipeline and certified by the independent
inspector at the Pipeline’s Point of Entry.
(b)    CENIT will make adjustments to the invoicing based on the volumes
invoiced and on the volumes actually transported. If as a result of the
adjustment mentioned in this item it is established that the SENDER paid in
excess for the Service, CENIT will compensate the SENDER generating a credit
note for the excess amounts paid in favor of the SENDER to be credited in the
invoicing issued for the services provided under this Agreement or under other
agreements between the SENDER and CENIT. In case that the Term for the Provision
of the Service under this Agreement has ended or if there are no other
contractual relationships between CENIT and the SENDER, CENIT will pay back the
excess amount charged within thirty (30) business Days after the acknowledgement
by CENIT. If, on the contrary, as a result of the adjustment the subject matter
of this Section it is established that the SENDER paid an amount lower than the
one that would correspond for the volumes actually offloaded, CENIT will issue
the respective adjustment invoice, which will be paid within thirty (30) Days
after the date of issuance thereof, using the arithmetic average of the
Representative Market Rate certified by the Financial Superintendence or the
entity that takes its place of the month in which such invoice is issued.
Sección 5.07    – Objections:


If the SENDER does not agree with any invoice presented by CENIT, it will so
inform to the latter in writing, without prejudice of making the payment within
the term established in this Clause. The Parties will act in a prompt and joint
manner to determine the reason of the difference within a term of fifteen (15)
business Days after the communication of the SENDER, which must be submitted by
the SENDER with all the vouchers or evidences to support the objection:
(a)    If the Parties establish that the SENDER paid in excess, and provided
that the Term for the Provision of the Service has not ended, CENIT will
acknowledge it to the SENDER generating a credit note for the Service in favor
of the SENDER to be credited in the invoicing issued for the services provided
under this Agreement or under other agreements between the SENDER and CENIT. In
case that the Term for the Provision of the Service under this Agreement has
ended or if there are no other contractual relationships between CENIT and the
SENDER, CENIT will pay back the excess amount charged within thirty (30)
business Days after the acknowledgement by CENIT.
(b)    If the Parties determine that the SENDER paid an amount lower than the
one determined in the bill or invoice, the SENDER will pay to CENIT within
thirty (30) Days after the expiration of the term mentioned in the heading of
Sección 5.07 of this Contract all the amounts owed to CENIT, and in this case no
interest will accrue in favor of CENIT.



DC – Crude Oil Transportation Agreement – 009 – 2013     12

--------------------------------------------------------------------------------






(c)    In case that CENIT does not accept the objection presented by the SENDER,
and once the term established in the heading of Sección 5.07 of this Agreement
has lapsed, it will so inform to the SENDER in writing, giving the explanations
required and attaching all pertinent supporting data, within the next fifteen
(15) business Days.
Sección 5.08    – Common Invoicing Issues:
(a)    Late Payment: the delay in the payment of any invoice, as per the
provisions of this clause, will generate the payment, on the charge of the
SENDER, of late payment interests at the maximum rate legally allowed for
commercial late payment interest calculated from the date in which the relevant
invoice had to be paid and until the actual payment thereof. The interest will
be calculated and paid in Colombian pesos using the average Representative
Market Rate of the Days in which the late payment interest accrues.
(b)    The invoices for the payment of late payment interest as per the
preceding item must be paid by the SENDER no later than thirty (30) Days after
the date of issuance by CENIT in the terms of this Section.
(c)    Source of Payment: The amounts deposited by the SENDER in any of CENIT’S
bank accounts must come from the SENDER’S own accounts who, in a written
document at the beginning of the Agreement will certify the origin of its funds.
The foregoing in agreement with CENIT’S Compliance Manual.
(d)    CENIT, to facilitate and streamline the verification of the invoices by
the SENDER, will send, by electronic mail, in PDF format, to the electronic
address determined by the SENDER in this Agreement, a copy of the respective
invoices and of the credit notes, as the case may be.
(e)    For all the purposes of this Agreement, it shall be construed that an
invoice has been presented by CENIT to the SENDER on the date in which the same
has been sent by electronic mail or fax to the electronic address or to the fax
number set forth in this Agreement. Simultaneously, or on the next day, CENIT
will send the originals of the invoices with the respective supporting data to
the offices of the SENDER. The SENDER agrees to receive the invoice once it is
filed by CENIT.


Cláusula 6.    Guarantee.


Sección 6.01    – Amount and Term of the Guarantee:


In order to guaranty the compliance with each and all of the obligations of the
SENDER under this Agreement, including the payment of the invoices issued by
CENIT as well as the late payment interest generated by the default of the
SENDER for the failure to comply with its payment obligations, and without
prejudice to the other rights and prerogatives of CENIT under this Agreement,
the SENDER agrees to establish in favor of CENIT as insured and Beneficiary and
to deliver to CENIT, a Guarantee within ten (10) Days after the Execution Date
for an amount equivalent to three (3) months of Service, amount that is obtained
from multiplying the Fee by the



DC – Crude Oil Transportation Agreement – 009 – 2013     13

--------------------------------------------------------------------------------










Contracted Capacity by ninety (90) Days, with a validity of at least twelve (12)
months (hereinafter, the “Guarantee”), under any of the following modalities:
(a)    A surety covering the payment of the Services, governed by CENIT’S
general clauses set forth in Attachment I to this Agreement, issued by an
insurance company legally established in Colombia, duly authorized by the
Financial Superintendence to operate in the country. If this is the modality of
Guarantee chosen by the SENDER, within the term established in this Section for
its delivery, the SENDER must deliver to CENIT the certificate issued by the
insurance company evidencing the payment of one hundred per cent (100%) of the
respective premium; or
(b)    An irrevocable Stand - By Letter of Credit payable upon demand issued by
(i) a banking establishment authorized to operate in Colombia with credit rating
of at least A+ for your long – term debt in pesos, or (ii) a foreign financial
entity that has representation or a confirming and paying bank in Colombia, with
long – term debt risk rating in dollars not worse than that of the external
sovereign debt of Colombia issued according to the International Standby
Practices (ISP98) of the International Chamber of Commerce, for which it may use
the form contained in Attachment G to this Agreement.
Sección 6.02    – Enforceability of the Guarantee:


(a)     CENIT may enforce the Guarantee, in whole on in part and on demand, when
faced with a breach of the obligations of the SENDER under Agreement.


(b)     For the case of the insurance policy, the Guarantee may be made
effective when the SENDER breaches any of the payment obligations assumed with
CENIT, because of the Agreement, against the presentation of one of the
following documents to the insurance company: (i) the claim filed by CENIT with
the insurance company; or (ii) in the event of a dispute between the parties, a
copy of the decision that settles it and certification of CENIT stating that the
SENDER has not complied with any obligation derived from the Agreement or it has
not complied with the obligation determined by the competent judge within the
term set forth by it.
Sección 6.03    – Term of the Guarantee and Renewals:


(a)    Notwithstanding the fact that the Guarantee is issued in the terms of
Sección 6.01 of this Agreement, the SENDER must have at all times and maintain
in force the Guarantee during the term of this Agreement plus ninety (90) Days.
The SENDER must renew the Guarantee for the Term for the Provision of the
Service, as per the rules established in the preceding items as correspond to a
surety or to “Stand - by” letters of credit, at least thirty (30) Days before
the end of the initial term or its extension, as the case may be. Likewise, for
purposes of the renewal of the Guarantee for the Term for the Provision of the
Service, it may change the modality, namely, switching from surety to Stand - By
Letter of Credit or vice versa.


(b)    It will be a condition indispensable for the provision of the Service to
establish and maintain the Guarantee for the Term for the Provision of the
Service. In consequence, CENIT may suspender the provision of the Service or
terminate the Agreement in an early manner when the

DC – Crude Oil Transportation Agreement – 009 – 2013     14

--------------------------------------------------------------------------------




Guarantee for the Term for the Provision of the Service is not in force or when
it is not renewed for at least thirty (30) Days before the initial term thereof
or of its extension, as the case may be, and that will not release the SENDER
from its payment obligations and other obligations derived from this Agreement.
Sección 6.04     – Conditions of the Guarantee:
(a)    In the case of local financial institutions, the Guarantee must expressly
state that the issuer waives the benefit of excussion contemplated in article
2.383 of the Civil Code. In the case of Guarantees issued by foreign financial
institutions, it must express that it is on demand and irrevocable and the
benefit of excussion or similar ones must be waived.
(b)    The surety will not expire due to the lack of payment of the premium or
because of unilateral revocation and its text must state it.
(c)    If the insurance company or entity that grants the Guarantee establishes
any percentage as deductible and makes it effective in the case of a loss, the
amount to be cancelled will be assumed by the SENDER.
(d)    The sender will be responsible for the SENDER deductions made by the
company granting the guaranty in a way that CENIT receives the total amount
charged within the insured values.


Cláusula 7.    Representations of the Parties


Sección 7.01    – Representations of the SENDER:


The SENDER represents, in favor and to the benefit of CENIT, that:
(a)    It is a company with presence established in the Republic of Colombia,
according to the Colombian legislation.
(b)    Is fully qualified according to the laws of the Republic of Colombia, its
corporate by – laws and other provisions of a corporate nature to enter into
this Agreement and comply with the obligations acquired by virtue of it, and the
execution and performance thereof have been authorized according to all the
corporate requirements and other corresponding actions.
(c)    The execution and performance of the Agreement is not a breach or default
of the terms or provisions of any agreement or contract in which it is party,
its by – laws, or any law, regulation or court order.
(d)    This Agreement is a valid and binding obligation of the SENDER and is
enforceable according to the terms and conditions thereof, excepting for the
general rights of the creditors under reorganization or business liquidation
proceedings.
(e)    Knows and accepts the Transporter Manual of the Pipeline in all of its
terms, which



DC – Crude Oil Transportation Agreement – 009 – 2013     15

--------------------------------------------------------------------------------




is integral part of this Agreement as Attachment B.
(f)    It is not a person or entity that has been forbidden to enter into
transactions or negotiations for persons of the United States of America, under
any of the programs of sanction of the United States of America by the Office of
Foreign Assets Control (“OFAC”) of the Treasury Department of the United States
of America; or that has been included or is included in future within the
sanctions imposed, among other, under the U. N. Security Council, the European
Union or Switzerland.
Sección 7.02    – Representations of CENIT:


CENIT represents, in favor and to the benefit of the SENDER, that:
(a)    It is a simplified shares’ company incorporated in the Republic of
Colombia, according to the Colombian legislation, dedicated, among other things,
to the construction, operation and maintenance of the Pipelines.
(b)    Is fully qualified according to the laws of the Republic of Colombia, its
corporate by – laws and other provisions of a corporate nature to enter into
this Agreement and comply with the obligations acquired by virtue of it, and the
execution and performance thereof have been authorized according to all the
corporate requirements and other corresponding actions.
(c)    The execution and performance of the Agreement is not a breach or default
of the terms or provisions of any agreement or contract in which it is party,
its by – laws, or any law, regulation or judicial order.
(d)    This Agreement is a valid and binding obligation of CENIT and is
enforceable according to the terms and conditions thereof, excepting for the
general rights of the creditors under reorganization or business liquidation
proceedings.
(e)    It is not a person or entity that has been forbidden to enter into
transactions or negotiations for persons of the United States of America, under
any of the programs of sanction of the United States of America by the Office of
Foreign Assets Control (“OFAC”) of the Treasury Department of the United States
of America; or that has been included or is included in future within the
sanctions imposed, among other, under the U. N. Security Council, the European
Union or Switzerland.


Cláusula 8.    Obligations of the Parties


Sección 8.01    – CENIT’S Obligations:


Besides the obligations established in the Transporter Manual and those
established in the Law, CENIT is particularly obligated to:
(a)    Inform, within the terms contemplated in the Transporter Manual, when
there is Available Capacity, so the SENDER can nominate and transport the
Contracted Capacity.



DC – Crude Oil Transportation Agreement – 009 – 2013     16

--------------------------------------------------------------------------------




(b)    Receive at the Point of Entry the Crude Oil Owned by the SENDER, up to
the volume that corresponds to the Contracted Capacity. CENIT will not have the
obligation to receive Crude Oil: (i) when the same does not comply with the
Quality Specifications agreed in this Agreement; (ii) when the SENDER does not
have Nomination accepted in the Pipeline’s Transportation Program, or (iii) when
there are no agreements in force of the SENDER or facilities that allow the
delivery of the Crude Oil at the Exit Point.
(c)    Maintain the custody of the Crude Oil delivered from the Point of Entry
up to the moment in which it is delivered to the SENDER at the Exit Point.
Notwithstanding the foregoing, in the event that the SENDER does not receive the
Crude Oil in the Exit Point under the terms set forth in the Transporter Manual,
CENIT’S responsibility to maintain in custody the Crude Oil will cease.
(d)    Transport and transfer through the Pipeline the Crude Oils delivered by
the SENDER, from the Point of Entry up to the Exit Point according to the
Transporter Manual. CENIT will not be obligated to transport the Crude Oils of
the SENDER in a segregated manner.
(e)    To store the Crude Oil since it is delivered at the Point of Entry and
until it is delivered to the SENDER at the Exit Point, exclusively to facilitate
its transportation pursuant to this Agreement, which does not include the
storage for export or the segregated storage of the Crude Oil.
(f)    To deliver to the SENDER or whomever it designates as consignee at the
Exit Point, the Crude Oil resulting from the blend of the different Crude Oils
received by CENIT in the Pipeline as determined in the Transporter Manual.
(g)    To carry out all other obligations arising from the nature of the
Agreement.
Sección 8.02    – Obligations of the SENDER:


Besides the obligations established in the Transporter Manual and those
established in the Law, the SENDER is particularly obligated to:
(a)    To do the Nomination of the Crude Oils to be transported, according to
the procedure established in the Transporter Manual.
(b)    To deliver the volume required for the filling of line as determined by
item 19 of the Transporter Manual.
(c)    To deliver at the Point of Entry the Crude Oils Owned that have been
included in the Transportation Program, as a result of the Nomination Process
with the Quality Specifications and the requirements set forth in this
Agreement.
(d)    To receive at the Exit Point the Crude Oils transported, pursuant to the
provisions of the Transporter Manual and to the procedures established by CENIT,
or in case that it





DC – Crude Oil Transportation Agreement – 009 – 2013     17

--------------------------------------------------------------------------------




designated a consignee different from the SENDER, it must take all the measures
necessary for said consignee to receive the Crude Oil according to the
provisions of the Transporter Manual and the procedures established by CENIT,
and the SENDER is in all cases responsible for the receipt of the Crude Oil. In
case that it does not receive the Crude Oil at the Exit Point, the provisions
established in the Transporter Manual will apply.
(e)    To evidence before CENIT, before the Nomination, that the SENDER or the
consignee designated by it, have Contracted Capacity for the evacuation of the
Crude Oil Owned by any of the pipelines as from the Exit Point of the Pipeline
that allows the evacuation of the Crude Oil to be delivered for transportation.
(f)    To enter into the agreements with other Transporters or with port
operators as required to ensure the delivery of the Crude Oils at the Exit
Point, without affecting the operation of the Pipeline.
(g)    To make the payment of the Fee agreed and the other items as the case may
be, in the terms and conditions established in this Agreement.
(h)    To make the payment of the transportation tax, in the conditions
established in this Agreement and in the law.
(i)    To perform all other obligations arising from the nature of the
Agreement.


Cláusula 9.    Responsibilities.


Each Party will be responsible for the losses or damages caused to the other
because of the failure to comply with its obligations under this Agreement, in
the terms established in this clause.


Sección 9.01
– Responsibility:



Besides the responsibilities established in the Transporter Manual, the Parties
will be answerable as follows:
(a)    None of the Parties will be responsible with the other, in no case and
under no circumstance, for any indirect, special or consequential damage.
(b)    In the event of Non – Identifiable Losses higher than those established
in the Transporter Manual or the legal provision that amends them, attributable
to CENIT, CENIT will repair the damage suffered by the SENDER. For such
purposes, the Parties represent, accept and understand that excepting loss or
damage, or the Non – Identifiable Loss that exceeds the percentages established
in the Transporter Manual, is caused by willful misconduct or gross negligence
of CENIT, CENIT will only be answerable: (i) regarding direct damages, for up to
seventy five per cent (75%) of the Declared Value of the Barrels of Crude Oil
lost, and (ii) as loss of profit, up to twenty five per cent (25%) of the amount
that CENIT has to indemnify according to the





DC – Crude Oil Transportation Agreement – 009 – 2013     18

--------------------------------------------------------------------------------




provisions of sub - section (i) above. All of the foregoing provided that the
damage is duly proven.
(c)    In case of losses or damages derived from the non – transportation by
CENIT no transportation of the capacity Nominated by the SENDER and accepted by
CENIT, it will pay as indemnification for direct loss and loss of profit, up to
a maximum sum of money equivalent to one hundred per cent (100%) of the Fee
multiplied by the number of Barrels not transported. The foregoing limitation
will not apply in the cases of willful misconduct or gross negligence of CENIT.
(d)    In the cases of losses or damages derived from causes other than those
established in sub - sections (a) and (b) above for causes imputable to CENIT,
it will be answerable only for direct loss and loss of profit for a sum of money
of up to 100% of the Fee multiplied by the number of barrels nominated by the
SENDER for the Month of Operation in which the damage or loss occurred. The
foregoing limitation will not apply in the cases of willful misconduct or gross
negligence of CENIT.
(e)    The compliance with the legal obligations that correspond to each one of
the Parties, including, but not limited to those related to the personnel, the
compliance of environmental provisions, those related to the legality of the
intellectual property rights, of the tax provisions or other similar ones, is on
the charge and the sole responsibility of the Party to which said obligation
corresponds and its breach will only affect that Party.
(f)    The fact that any of the Parties does not makes the other comply with any
of the provisions of this Agreement at any time, will not be considered as a
waiver of the compliance of said provision, unless it is notified by the other
Party in writing. No waiver to argue a violation of this Agreement will be
deemed as a waiver to argue any other violation.
(g)    The Parties represent that they know the public order and security
situation of the areas in which the agreement will be implemented, in whole or
in part, and each Party assumes its sole and exclusive responsibility for the
risks derived from such conditions and, therefore, they cannot bring any claim
or action whatsoever against the other Party for damages, losses, injuries,
suffered by that other Party in its assets or property, its personnel, agents,
contractors, subcontractors (including employees or factors) because of the
public order and safety conditions.


Sección 9.02
– Effects of a Justified Event:



In the case of occurrence of a Justified Event that suspends or affects tin
whole or in part the provision of the Service:
(a)    CENIT must give notice of the occurrence thereof to the SENDER in
writing, within twenty four (24) hours after the time in which it learns of the
occurrence of the Justified Event, committing to send a report within the next
five (5) business Days.
(b)    CENIT must do all reasonable things required to reestablish the Service
and the compliance with the obligations of the Agreement as soon as possible.
Likewise, it must use all Reasonable Efforts to minimize or mitigate any delay
or additional costs that could occur and keep the SENDER informed of the
progress.



DC – Crude Oil Transportation Agreement – 009 – 2013     19

--------------------------------------------------------------------------------




(c)    In case that the Justified Event suspends the provision of the Service by
CENIT and subsists for a period of more than three (3) months, continued and
uninterrupted as from the occurrence of the event (hereinafter, the “Term of
Suspension due to Unjustified Event”), the SENDER shall be entitled to terminate
this Agreement without any indemnification in its favor.
Cláusula 10.    Licenses, Permits and Authorizations


The Parties agree to have or obtain and keep in force all the licenses, permits
and authorizations required for the compliance with the purpose of the
Agreement. Each Party will be individually answerable for all the risks, fines,
sanctions or damages that accrue because of the lack of any license, permit or
authorization that it has the obligation to obtain and in that sense it will
indemnify and hold harmless and defend the other party for that fact before the
authorities, judges and third parties.


Cláusula 11.    Exclusion of Labor Relationship
(a)    This Agreement establishes a relationship that is exclusively commercial
between the Parties, associated to the provision of the Service, so this
Agreement does not configure labor or subordination relationship, or
intermediation whatsoever between the Parties, or between any one of them and
the personnel that, by virtue of the Agreement, each Party designates for the
compliance thereof.
(b)    Each Party and its subcontractors, and the workers of both of them, will
not have labor subordination to the other Party, and will not be intermediaries
thereof and will have full technical, administrative and management autonomy, in
respect of their obligations under this Agreement. Therefore, each Party will
assume all risks, utilizing their own means and hiring the personnel required
for the performance of this Agreement and, in the execution and timely
performance thereof it will strictly comply with its labor obligations as the
true and only employer of its workers, as the case may be. Each Party agrees to
hold the other Party harmless from any claim it receives because of the breach
of the aforementioned provisions. Hence, the execution of this Agreement does
not constitute the establishment of a franchise, joint venture, or company, and
it does not create a relationship of employee or commercial agent between the
Parties.
(c)    None of the Parties is authorized to act on behalf or representing the
other, unless expressly authorized in writing.


Cláusula 12.    Indemnities


(a)    Indemnity of each Party: Without prejudice to the provisions of Cláusula
8 of this Agreement, both the SENDER and CENIT, in an independent manner, will
be answerable one to another for any and all direct and foreseeable damages that
are attributable to their sole responsibility or to that of their employees or
factors throughout the term of the Agreement or as a consequence thereof, and
commit to protect and fully release the other Party and its managers, employees
and agents, from all and / or any claims, lawsuits or actions, responsibility,
costs,



DC – Crude Oil Transportation Agreement – 009 – 2013     20

--------------------------------------------------------------------------------




expenses, damage or loss derived from acts that are attributable to its sole
responsibility or to that of its employees or factors.
(b)    Procedure: In case that any of the Parties seeks to be held harmless
because of the indemnification obligations set forth in this Clause, the
claimant Party interested in it must notify the other Party (hereinafter, the
“Debtor Party”) in a timely manner of the existence of the process, claim or
loss.
(c)    In case of judicial requirements, the claimant Party must answer the
lawsuit in a timely manner and implead the Debtor Party, as the case may be,
unless the Parties by mutual consent reach a direct agreement. The Debtor Party
cannot argue or file a remedy regarding the existence of an arbitration clause
in this Agreement.
(d)    In the case of administrative proceedings, the claimant Party must file
on time the relevant remedies before the government.
(e)        The Parties may agree at any time that the Debtor Party assumes
directly the judicial or administrative defense of the claimant Party. In such
event, the claimant Party will give all the cooperation and assistance to the
Debtor Party in the adoption of measures and actions necessary or convenient in
the course of the proceedings, including the granting of powers of attorney.
(f)        The Parties agree that neither the claimant Party nor the Debtor
Party may conciliate, settle or in any way consent or commit in any issue of the
proceeding regarding which the claimant Party seeks to be indemnified or
defended by the Debtor Party, without the prior consent of the other Party,
unless the settlement, conciliation or consent includes the unconditional
release of the Claimant Party or of the Debtor Party, as the case may be, from
any responsibility derived from the procedure. The aforementioned consent cannot
be unreasonably refused or delayed by the party from whom it was asked that such
consent would be given.
(g)    The claimant Party and the Debtor Party must maintain a close and
permanent coordination regarding the situation and the state of any action or
means of defense that the claimant Party had filed or started. If by agreement
of the Parties, the Debtor Party assumed the defense in a direct manner, it must
maintain the claimant Party informed of the state and progress of the
proceedings. Likewise, the claimant Party must inform the Debtor Party of the
state and progress of the procedure.
(h)    Once the procedure has concluded, as the case may be, the Debtor Party
will have the obligation to pay the claimant Party within a term of no more than
sixty (60) Days, counted from the date in which the Debtor Party receives the
written communication of the claimant Party regarding the conclusion of the
procedure, the amount established in the resolution, judgment, arbitration award
or act that ends the proceedings, including all interest, late payment interest
and penalties applicable, as determined in the respective act.
(i)    In case that the decision of the Debtor Party is not to start or bring
actions or means of defense of, is such is the case, not to make the defense and
respective clarifications, the Debtor



DC – Crude Oil Transportation Agreement – 009 – 2013     21

--------------------------------------------------------------------------------




Party will proceed to pay to the claimant Party the amount that corresponds
according to the notification of the claim of third parties received, being, as
of the date of payment, fully released from any liability for said procedure or
requirement.
(j)    The strategy of defense must see that the claimant Party is not affected
because of attachments or other damages. In case that these pre – emptive
measures, attachment or similar measures affecting the operations of the
claimant Party are decreed, the Debtor Party will carry out the legal activities
required in order to lift or suspend such measures, and it must act with due
diligence and swiftness.
(k)    Regarding any claim of the claimant Party, according to the provisions of
this Agreement, the Debtor Party must make the respective payment:


(i)
Within sixty (60) Days after the date in which the claim was made, in case that
it refers to an issue regarding which there is no controversy whatsoever between
the Parties; or



(ii)
Within sixty (60) Days after the date of the form act that decides about, or the
agreement reached regarding the claim, in case that there is controversy among
the Parties in respect thereof.

(l)    The Parties agree to cooperate to the fullest extent possible respect any
claim of third parties by virtue of this Agreement.
(m)    If after the date in which the respective judicial or administrative
proceedings have ended there is a controversy between the Parties regarding the
indemnity obligation, the same will be solved using the mechanisms established
in Cláusula 25 of this Agreement.
(n)    Impleader: Based on this clause, and if deemed as necessary, any of the
Parties may implead the other Party in any type of proceedings brought against
it.
(o)    Special Indemnity of the SENDER: The SENDER shall release and hold CENIT
harmless for any damage or loss suffered by CENIT as a consequence of the lack
of receipt of the Crude Oil at the Exit Point.


Cláusula 13.    Sanction for the Failure to Comply with Nominations Accepted


(a)        Each one of the Nominations made by the SENDER and accepted by CENIT
is a commitment to comply with the delivery of the volumes of Crude Oil
nominated that are part of the Transportation Program for the Month of
Operation.
(b)    Excepting in force majeure events, fortuitous events or acts of a third
party that prevent the SENDER from complying with its obligations hereunder, and
according to what was established by clause 22 of the Transporter Manual, in the
event that the volumes delivered by the SENDER for transportation are lower than
ninety five per cent (95%) of the volumes nominated and accepted for
transportation, CENIT may charge to the SENDER, as sanction, five per cent (5%)

DC – Crude Oil Transportation Agreement – 009 – 2013     22

--------------------------------------------------------------------------------




additional to the amount of the fee for each Barrel not delivered for
transportation (hereinafter, the “Sanction Fee”). The sanction will correspond
to the calculation resulting from the multiplication of the Sanction Fee times
the number of Barrels that, having been nominated by the SENDER and accepted by
CENIT for transportation, have not been effectively delivered at the Point of
Entry; the foregoing without prejudice to the responsibility of the SENDER
regarding possible impacts on other senders; otherwise, if the delivery of the
SENDER is greater than one hundred and five per cent (105%) of its Scheduled
Capacity, the Transporter may charge Sanction Fee for each Barrel Delivered in
excess in respect of the Scheduled Capacity; the sanction shall correspond to
the calculation resulting from the multiplication of the Sanction Fee times the
number of Barrels Delivered in Excess for transportation by the SENDER. Said
sanction shall be applicable to all senders.
(c)    The Sanction Rate established in letter b) above may be applicable to
CENIT in favor of the SENDER when, in the presence of a negligent behavior
thereof and provided that it is not due to a Justified Event, CENIT refuses to
receive an amount of crude oil that the SENDER is in capacity to deliver for
transportation, that exceeds of 5% of the volumes nominated by the SENDER and
accepted by CENIT to be transported in the Pipeline, The sanction will
correspond to the calculation resulting from multiplying the Sanction Rate by
the number of Barrels that, having been nominated by the SENDER and accepted by
CENIT for transportation, CENIT refused to receive for the provision of the
Service, in excess of five per cent (5%) of the total volumes nominated by the
SENDER and accepted by CENIT for the provision of the Service in a given Month
of Operation. The sanction established in this item is not and does not
configure any obligation for the Parties to include or extend this provision
regarding other agreements, contracts or conventions in force or to be entered
into by the Parties, and it does not constitute a rule of interpretation of, or
regarding, other contracts, agreements or conventions entered into or to be
entered into by CENIT and the SENDER.


Cláusula 14.    Suspension of the Service


(a)     CENIT will have the right to suspend the Service, when faced with events
that represent the breach of any of the obligations of the SENDER. For such
purposes, a communication sent by CENIT to the SENDER notifying of the default,
explaining the reasons thereof and contributing the relevant evidences or
supporting data will suffice. CENIT grants to the SENDER a term of fifteen (15)
Days to cure the breach (the “Grace Period”). If upon the expiration of the
Grace Period the SENDER has not cured the default, CENIT may suspend the Service
and in no case the SENDER will be entitled to any indemnification whatsoever.
The restart of the provision of the Services shall be subject to the prior
written approval of CENIT.


(b)     The suspension of the Service does not release or exonerate the SENDER
from its obligation to pay the Fee for the barrels actually transported.


Cláusula 15.    Right of Retention.


(a)    Without prejudice to any other right or prerogative, CENIT shall be
entitled, at its sole discretion, to retain the Crude Oil that the SENDER has
delivered to CENIT, according to the







DC – Crude Oil Transportation Agreement – 009 – 2013     23

--------------------------------------------------------------------------------




provisions of article 1.033 of the Commerce Code, provided that the SENDER is in
breach of its payment obligations derived from this Agreement or provided that
it is in breach of its obligation to establish and maintain the Guarantee, and
anyway until it complies with its obligations. Anyway, if such retention is
made, the costs and other expenses incurred by CENIT because of this will be the
sole responsibility of the SENDER.


(b)    For the purposes of the retention and sale of the Crude Oil of the
SENDER, after thirty (30) Days as from the date in which the SENDER failed to
comply with its obligation to pay or to establish or maintain the Guarantee,
without having cured the default, CENIT shall have the right to send a
Provisional Notice to the Sender and retain and request the deposit of the Crude
Oil under its custody.


(c)    Once the period of time mentioned above has passed, CENIT may request the
sale of the Crude Oil retained as per the regulations applicable.


Cláusula 16.    Corporate Governance Code and Money Laundering Policies:


The SENDER commits to:
(a)    Respect and abide by the Corporate Governance Code and CENIT’S Ethics’
Code attached hereto in Attachment I and en el Attachment J to this Agreement.
(b)    To try to establish and maintain, to the extent possible, good
relationships with the state authorities and the communities settled in the
region and in the area in which the Agreement is to be performed.
(c)    To report to CENIT or to whoever discharges its duties, the incidents or
issues that may affect its image and / or that of CENIT, within three (3)
Business Days after the occurrence thereof, in order to handled them in a
consensual manner.


Cláusula 17.    Transparency Commitment.


The Parties commit to:
(a)    Maintain appropriate conducts and controls to guaranty an ethic
performance in agreement with the regulations in force.
(b)    Refrain from making (directly or indirectly, or through employees,
representatives, affiliates or contractors), payments, loans, gifts, gratuities,
commissions to employees, directors, managers, contractors or suppliers of
CENIT, public servants, members of bodies elected by popular vote, or political
parties, in order to induce such persons to do something or to make a decision
or to use their influence in order to contribute in obtaining or keeping
businesses in relation to the Agreement.
(c)    To refrain from generating inaccurate records or data, or from
disseminating information that affects the image of the other Party when it is
based on assumptions that have



DC – Crude Oil Transportation Agreement – 009 – 2013     24

--------------------------------------------------------------------------------




not been proven.
(d)    To prevent any situation that could generate a conflict of interest.
(e)    To communicate in a mutual and reciprocal manner any departure from the
line of conduct set forth in this clause.


The SENDER declares that it knows and accepts CENIT’S Ethics’ Code attached
hereto in Attachment J to this Agreement. In case that CENIT determines that the
SENDER has incurred in conducts that breach this clause, it may terminate this
Agreement.


Cláusula 18.    Validity


Sección 18.01
– Term:



This Agreement will be in force on the Date of Execution and will remain in
force until its liquidation, salvo unless it is terminated according to Sección
18.02 of this Agreement.


Sección 18.02
– Early Termination by CENIT:



CENIT may terminate this Agreement in an early manner in case that the SENDER
seriously breaches the obligations derived from it. For the early termination to
proceed due to a serious breach, CENIT will give notice of default to the SENDER
in a written communication sent to the address registered in this Agreement in
which it will inform of the fact that generated the breach. For the purposes of
this clause, it is consider as a serious breach:
(a)    Excepting in force majeure or fortuitous events, or acts of a third party
that affect the sender, to deliver less than ninety five per cent (95%) of the
Crude Oil nominated by the SENDER and accepted by CENIT in a Nomination Month,
three (3) times during one same Calendar Year, provided that such situation
affected the Scheduled Capacity and the compliance with the obligations of CENIT
with other senders and / or Third parties. Each event of default in the terms
herein established will be notified to the SENDER in writing as soon as possible
within thirty (30) Days after the end of the Month of Operation in which the
default occurred.
(b)    To be overdue for more than thirty (30) Days in the payment of the
invoices issued by CENIT pursuant to this Agreement, more than three (3) times
during one same Calendar Year.
(c)    The unauthorized assignment of the Agreement by the SENDER.
(d)    The dissolution and liquidation of the SENDER.


Sole Paragraph: The SENDER acknowledges that, without prejudice to what has been
established in this article, ant breach of the Agreement will give CENIT the
right to apply the sums of money established in the Transporter Manual, to use
the Guarantee, demand the penalty clause, as well as to request the
indemnification of the damages caused to it by the respective breach.



DC – Crude Oil Transportation Agreement – 009 – 2013     25

--------------------------------------------------------------------------------




Sección 18.03
– Early Termination by the SENDER:

(a)    The dissolution and liquidation of CENIT.
(b)    If at any time during the Term for the Provision of the Service, CENIT
does not provide the Service for a period that exceeds of three (3) continuous
and uninterrupted because of a Justified Event.
Cláusula 19.    Liquidation.
(a)    Once the performance of the Agreement has concluded or the Term for the
Provision of the Service has expired, the Parties will use their best efforts to
proceed to the liquidation of the Agreement.
(b)    The Parties will proceed with the liquidation of the Agreement by mutual
consent in a term of one hundred and twenty (120) Days after the date of
expiration of the Term for the Provision of the Service. For these purposes,
CENIT will send to the SENDER a proposal of liquidation of the Agreement on
which the SENDER will make the observations or suggestions it considers
pertinent.
(c)    Las Parties will see that the liquidation minutes expressly state:


(i)
The declaration about the compliance with the obligations on the charge of each
one of the Parties because of the performance of the Agreement;



(ii)
The agreements, conciliations and settlements made by the Parties to end the
divergences presented and to be able to be mutually declared clear.

(d)    Once the Agreement has been liquidated by mutual consent, each Party will
pay the other Party the fees or the sums of money that for any other reason it
owes and results from the final liquidation thereof, once the respective
deductions have been made.
(e)    The exercise of liquidation del Agreement the subject of this Clause will
not prevent the Parties from resorting to the mechanism for the resolution of
controversies established in Cláusula 25 of this Agreement when they consider it
pertinent. Likewise, in the event that the Parties are not able to complete the
liquidation of the Agreement and if there are payment obligations pending at the
time of its termination, the Party that so considers may resort to such
mechanism for its enforceability and the exercise of the liquidation will not be
considered as a requirement to proceed with the exercise of the relevant
actions.
Cláusula 20.    Assignment.


Sección 20.01
– Assignment by the SENDER:




DC – Crude Oil Transportation Agreement – 009 – 2013     26

--------------------------------------------------------------------------------






(a)    The SENDER cannot assign, in whole or in part, its contractual position
in this Agreement, or the rights and obligations contained in it, without the
prior written consent of CENIT.
(b)    In the event in which the assignment is authorized by CENIT, the assignee
must assume all the rights and obligations in the same terms established in this
Agreement.
(c)    The assignment can be authorized by CENIT when the SENDER evidences, in a
sufficient manner, to CENIT that:


(i)
The assignee is a legal entity duly incorporated and the term thereof is not
lower than the term of the Agreement and 3 more years, for which it must deliver
the documents that evidence: (1) the legal existence of the legal entity that
corresponds to the assignee SENDER, (2) the capacity of the assignee SENDER to
assume the rights and obligations of the Agreement, and (3) the legal capacity
of the person that will represent the assignee SENDER in the execution of the
assignment agreement;



(ii)
The assignee has an adequate financial capacity to cover the obligations derived
from the Agreement, for which it must lodge with CENIT a certificate signed by
the legal representative (or whomever takes its place)) and the statutory
auditor (and if there is not statutory auditor, by a certified public
accountant) whereby the assignee SENDER represents that, as of the 31st of
December of the year immediately before the assignment, it equity is equivalent
to or higher than three (3) times the amount resulting from multiplying (1) the
Contracted Capacity, times (2) the Fee, times (3) the number of Days of Service
remaining for the termination of the Agreement.



In case that the assignee SENDER does not have this equity, it can furnish a
certificate issued by the legal representative (or whomever takes its place))
and the statutory auditor (and if there is not statutory auditor, by a certified
public accountant) of an Affiliate of the assignee SENDER, expressing the
existence of that equity at the aforementioned date;


(iii)
The assignee is the owner of the Crude Oil;



(iv)
The assignee grants the Guarantee in the terms and conditions established in
this Agreement for the Term for the Provision of the Service pending of
performance at the time of the assignment and ninety (90) Days more.



(v)
The assignee is not a person or entity that has been forbidden to enter into
transactions or negotiations for persons of the United States of America, under
any of the programs of sanction of the United States of America by the Office of
Foreign Assets Control (“OFAC”) of the Treasury Department of the United States
of America; or that has been included or




DC – Crude Oil Transportation Agreement – 009 – 2013     27

--------------------------------------------------------------------------------




is included in future within the sanctions imposed, among other, under the U.N.
Security Council, the European Union or Switzerland.


Sole Paragraph: In any case, CENIT reserves the right to authorize or not the
total or partial assignment of the Agreement, and it does not have to give any
reason thereof to the SENDER. However, in case that the assignee SENDER does not
comply with all the conditions established in Sección 20.01 of this Agreement,
CENIT may authorize said assignment conditioned to the assignor SENDER being
joint and severally liable with the assignee SENDER for all the obligations of
this Agreement assigned under the term of the Agreement.


Sección 20.02
– Assignment by CENIT:



CENIT may assign in whole or in part the Agreement, as well as any right or
obligation contained in it, where the SENDER’S authorization will not be
necessary.


Cláusula 21.    Confidentiality
(a)    The Parties agree to mutually furnish all the technical, commercial,
legal and other information that they may require for the performance of this
Agreement.
(b)    The Parties mill maintain, and agree that their shareholders, employees,
board members, representatives, administrators, Affiliates and the shareholders,
employees, board members, representatives, administrators thereof, will maintain
in strict confidentiality all the information that they may have or obtain with
this Agreement, in the understanding that the foregoing will not apply to: (i)
information that is available or that is disclosed to the general public,
provided that it has not been disclosed by any of the Parties or any of their
shareholders, employees, board members, representatives, administrators,
Affiliates and the shareholders, employees, board members, representatives,
administrators thereof, with the consent of the other Party; or (ii) information
the divulgation of which is required by a law or regulation applicable, ruling
or arbitration award.
(c)    The confidentiality obligation agreed in this Cláusula 21 will be in
force (i) during the entire term of validity of this Agreement and two (2) more
years, or (ii) in case of early termination thereof, up to two (2) more years as
from the date in which the Agreement is terminated in the terms of Sección
18.02.


Cláusula 22.    Default.


The Parties expressly waive the formalities of the requirement to be declared in
default in case of delay or omission in the compliance of the obligations
contracted under this Agreement, and therefore, to be judicially reconvened to
be in default. For these purposes, the Parties expressly accept that the written
communication that the complied Party addresses to the Party in default will
suffice.


Cláusula 23.    Notifications.









DC – Crude Oil Transportation Agreement – 009 – 2013     28

--------------------------------------------------------------------------------




Sección 23.01
– Requirements:



The communications and invoices between the SENDER and CENIT that are sent
because of this Agreement will require, for their validity, to be in writing and
that according to the will of the Party that issues them, are:
(a)    Personally delivered; or
(b)    Transmitted by fax, electronic mail or any other means through which its
sending and receipt can be proven.


Sección 23.02
– Effects of the Notifications:



All the communications will be considered as received and will have effects:
(a)    On the date of receipt, if personally delivered, or
(b)    Twenty four (24) hours after the transmission date, if transmitted by
fax, electronic mail or any other means through which its sending and receipt
can be proven, provided that the confirmation is received within the next three
(3) Days.


Sección 23.03
– Change of the Notification Address:



Each Party may change their address for the purposes herein established, giving
prior written communication to the other Party fifteen (15) Days before the date
planned fro the change.


Sección 23.04
– Notification Address:



All the notifications and communications that the parties must make because of
the execution of this Agreement, will be to the following addresses:
(a)    CENIT:


Address
Carrera 9 No. 76 – 49, 4th Floor, Bogotá D.C.
Phone
(571) 3198800 Extension 18642
Fax
571 3198799
E - mail
juan.huertas@cenit-transporte.com



(b)    THE SENDER


Address
Calle 113 No. 7 – 80, 17th Floor
Phone
6585757
Fax
2139327
E - mail
cmarin@grantierra.com/juanbuitrago@grantierra.com


DC – Crude Oil Transportation Agreement – 009 – 2013     29

--------------------------------------------------------------------------------






Cláusula 24.    Law Applicable


This Agreement will be governed by the laws of the Republic of Colombia.


Cláusula 25.    Resolution of Controversies


Any difference or conflict arising from or related to this Agreement will be
solved by an arbitration tribunal. The tribunal will be made up by three (3)
arbitrators appointed by the Parties by mutual consent and, in the absence of
agreement, by the Arbitration and Conciliation Center of the Chamber of Commerce
of Bogotá by draw from the A List of Arbitrators of said Center. The Tribunal
will meet in the aforementioned arbitration center according to the legal
provisions. Regarding the arbitrators’ and secretary fees, those determined by
the Arbitration and Conciliation Center of the Chamber of Commerce of Bogotá
will be applied. The decision will be in law.


Cláusula 26.    Integrity of the Agreement and Amendments


Sección 26.01
– Integrity of the Agreement:



(a)    This Agreement contains the integral and total terms accepted and agreed
by the Parties to govern the legal business of transportation agreed by them, in
respect of the Contracted Capacity and the Service.


(b)    If any provision of the Agreement is forbidden, becomes null,
acknowledged as inefficacious or cannot be enforceable according to the
legislation in force, all other provisions will survive with full binding and
mandatory effects for the Parties, unless the forbidden, null, inefficacious or
unenforceable provision is essential in a way that the interpretation or
compliance thereof is not possible. In such cases, the Parties agree to
negotiate in good faith a valid clause the purpose of which is the same of the
same of the null, invalid or unenforceable provision or provisions.


(c)    The special conditions of the deal between the Parties are those
established in this Agreement, and therefore they supplement the provisions of
the Transporter Manual.


(d)    The following documents are integral part of the Agreement:


ATTACHMENT A DEFINITIONS
ATTACHMENT B CENIT’S TRANSPORTER MANUAL
ATTACHMENT C ENTRY AND EXIT POINTS
ATTACHMENT D QUALITY OF THE HYDROCARBON TO BE TRANSPORTED
ATTACHMENT E CENIT’S COMPLIANCE MANUAL



DC – Crude Oil Transportation Agreement – 009 – 2013     30

--------------------------------------------------------------------------------




ATTACHMENT F MODEL OF THE STAND - BY LETTER OF CREDIT
ATTACHMENT G CENIT’S CORPORATE GOVERNANCE CODE
ATTACHMENT H ETHICS CODE


(e)    Likewise, all the norms and procedures that CENIT has established for the
performance of the activities the subject of this Agreement are integral part of
this Agreement.


Sección 26.02
– Amendments:



Only the amendments to this Agreement that are evidenced in a document signed by
both Parties will be valid. The Transporter Manual may be mended by CENIT
according to the regulations in force, and its changes are binding once informed
to the SENDER.




[SPACE INTENTIONALLY LEFT BLANK]



DC – Crude Oil Transportation Agreement – 009 – 2013     31

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo
Attachment G
Cenit’s Corporate Governance Code



In witness thereof, it is signed in two (2) identical counterparts, in the city
of Bogotá D. C., on the thirty first (31st) Day of the Month of August of 2013.






CENIT    THE SENDER




/s/ Eugenio Gómez Hoyos         
EUGENIO GÓMEZ HOYOS
C.C. No. 79.121.780 of Fontibón
General Attorney


/s/ Duncan Nightingale           
DUNCAN NIGHTINGALE
C.C. No. 391.739 of Bogotá
Legal Representative




 
/s/ Iván Tobón García             
IVÁN TOBÓN GARCÍA
C.C. No. 79.751.294 of Bogotá
Legal Representative













    
    





DC – Crude Oil Transportation Agreement – 009 – 2013     32

--------------------------------------------------------------------------------

Crude Oil Transportation Agreement
Attachment A
Definitions



Attachment A
Definitions


The Definitions contained in this Attachment A will be applied to the Agreement
and to any addendum signed as well as to any other Attachment or communication
crossed between the Parties. Likewise, the Definitions in the Transporter Manual
are part of the Agreement.


Affiliate: Means, in respect of any person, any other person, directly or
indirectly Controlled by said person, Controller of said person or subject to
the common Control of said person.


Barrels per Calendar Day (BPDC): Means the unit of measurement of the flow
related to the average value of a given period.


Cenit: has the meaning determined in the preamble of this Agreement.


Contracted Capacity: Has the meaning determined in Sección 2.01 of this
Agreement.


Corporate Governance Code: It is the Corporate Governance Code of CENIT attached
hereto as Attachment I to this Agreement.


Agreement: It is this Crude Oil Transportation Agreement.


Control: Means the capacity of one person to submit to its will the decisions of
other person or persons. It is assumed if the subordination assumptions of
article 261 del Colombian Commerce Code are present.


Crude Oil Owned: Means the Crude Oil produced by the SENDER or its Affiliates
and / or the Crude Oil acquired in any other way by the SENDER or its
Affiliates.


Quality Specifications: Means the Quality Specifications that the Crude Oil must
have for its transportation through the Pipeline which are described in
Attachment D to the Agreement.


Execution Date: Haas the meaning given to said term in the preamble of this
Agreement.


Guarantee: Has the meaning determined in Sección 6.01 of this Agreement.


Transporter Manual: Is the document the purpose of which is to establish the
general conditions for the transportation of Crude Oil owned by the senders
through the Pipeline, which constitutes Attachment B to this Agreement and which
is integral part thereof.


NSV: Has the meaning determined in Sección 5.05(a) of this Agreement.


Pipeline: Means the set of facilities and assets that make up the private – use
system for the transportation and haulage of Crude Oil between Orito and Tumaco
for the attention and beneficiation of the production of Crude Oil, according to
the higher description set forth in Clause 3 of the Transporter Manual.

DC – Crude Oil Transportation Agreement – 009 – 2013     33

--------------------------------------------------------------------------------






Party or Parties: Means CENIT or the SENDER, or both, according to the context
in which the term is used.


Debtor Party: Has the meaning determined in Cláusula 12(b) of this Agreement.


Grace Period: Has the meaning determined in Cláusula 14 of this Agreement.


Term for the Provision of the Service: Has the meaning determined in Sección
4.01 of this Agreement.


Term of Suspension due to Unjustified Event: Has the meaning determined in
Sección 9.02(b) of this Agreement.


Nomination Process: Is the Nomination Process established in the Transporter
Manual that the SENDER agrees to comply by virtue of the Agreement.


Point of Entry: Will be the Points of Entry described in Attachment C of this
Agreement.


Exit Point: Will be the Exit Points described in Attachment C of this Agreement.


Sender: Means GRAN TIERRA ENERGY COLOMBIA LTD as it has been identified at the
beginning of the Agreement.


Service: Has the meaning determined in Sección 2.01 of this Agreement.


Fee: Has the meaning determined in Sección 5.03 of this Agreement.


Sanction Rate: Has the meaning determined in Cláusula 13(b) of this Agreement.


Representative Market Rate: Means the Foreign Exchange Representative Market
Rate, economic indicator that discloses the daily level of the official foreign
exchange rate in the Colombian spot foreign currency market, which corresponds
to the arithmetic average of the weighed average U. S. Dollar sale and purchase
rates of the interbank operations and transfers carried out by the
intermediaries of the foreign exchange market that have been authorized by the
Foreign Exchange Statute, and which is certified by the Financial
Superintendence of Colombia.







DC- Crude Oil Transportation Agreement - 009 - 2013                     34

--------------------------------------------------------------------------------




Attachment B
CENIT’S Transporter Manual





































--------------------------------------------------------------------------------



CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.


TRANSPORTER’S MANUAL



--------------------------------------------------------------------------------











C E N I T










APRIL 1, 2013

DC- Crude Oil Transportation Agreement - 009 - 2013                     35

--------------------------------------------------------------------------------




TABLE OF CONTENTS






CLAUSE 1 -    PURPOSE    38
CLAUSE 2 -    DEFINITIONS    38
CLAUSE 3 -    GENERAL DESCRIPTION OF THE PIPELINES    47
CLAUSE 4 -    OBLIGATIONS OF THE PARTIES    47
CLAUSE 5 -    TRANSPORTATION FEES    47
CLAUSE 6 -    SPECIAL SERVICES    48
CLAUSE 7 -    [ BLANK ]    48
CLAUSE 8 -    PROJECTIONS, NOMINATION AND TRANSPORTATION PROGRAM        48
CLAUSE 9 -    UNDER OR EXCESS BALANCE    53
CLAUSE 10 -    PRIORITIES IN THE NOMINATION PROCESS    54
CLAUSE 11 -    NOMINATIONS’ REJECTION    56
CLAUSE 12 -    HYDROCARBON’S QUALITY REQUIREMENT    56
CLAUSE 13 -    DETERMINATION OF QUANTITIES AND QUALITY    58
CLAUSE 14 -    VOLUMETRIC COMPENSATION FOR QUALITY    61
CLAUSE 15 -    PIPELINE TRANSPORTATION BULLETIN – BTO    63
CLAUSE 16 -    SPECIAL TRANSPORTATION CONDITIONS    65
CLAUSE 17 -    RULES FOR THE TRANSPORTATION OF SEGREGATED HYDROCARBON    66
CLAUSE 18 -    RISKS AND LIABILITY    67
CLAUSE 19 -    PIPELINE FILL OR LINE FILL    68
CLAUSE 20 -    MANAGEMENT OF THE LOSSES IN THE PIPELINE    69
CLAUSE 22 -    SANCTIONS TO THE OPERATIONAL AGENTS FOR THE NONCOMPLIANCE WITH
THE TRANSPORTATION PROGRAM    70
CLAUSE 23 -    HYDROCARBON AFFECTED BY LITIGATION    71
CLAUSE 24 -    INVESTMENTS IN THE PIPELINE    71
CLAUSE 25 -    SOLE RISK OFFERS    72
CLAUSE 26 -    PROCEDURES FOR THE COORDINATION OF OPERATIONS, COMMUNICATIONS AND
ATTENTION OF EMERGENCIES    74

DC- Crude Oil Transportation Agreement - 009 - 2013                     36

--------------------------------------------------------------------------------




CLAUSE 27 -    RESOLUTION OF CONTROVERSIES    75
CLAUSE 28 -    EFFECTIVE DATE    75
CLAUSE 30 -    LEGAL REGIME APPLICABLE    76
ATTACHMENT 1    77
ATTACHMENT 2    82
ATTACHMENT 3    95



DC- Crude Oil Transportation Agreement - 009 - 2013                     37

--------------------------------------------------------------------------------






CLAUSE 1 -
PURPOSE



1.1
According to their nature and pursuant to the provisions of the Petroleum Code,
the Pipelines are of private use.



1.2
The purpose of this Transporter’s Manual (hereinafter the “Transporter’s
Manual”, or the “Manual”) is to establish the general conditions for the
transportation of Hydrocarbons through the Pipelines.





CLAUSE 2 -
DEFINITIONS



The terms herein included shall have the meaning assigned to them in this
Manual. The same will be applicable indistinctly for the singular and the
plural, and the terms defined in masculine, feminine or neutral will include all
genders


2.1
ANH – Is the National Hydrocarbons’ Agency



2.2
Operational Agent or Agent – Means any individual or legal entity, public or
private among which the technical and / or commercial relationships in the
provision of the service of Transportation of Crude Oil Through Pipelines occur.



2.3
Water and Sediment – Means any material that coexists with the crude without
being part thereof.



2.4
Fiscal Year or Calendar Year – Means the term that starts at 00: 00: 01 of the
first (1st) day of January of each year and ends on the thirty first (31st) of
December of the same year at 24: 00 hours, always referring to Colombian time.



2.5
API – Means (i) the acronym of the “American Petroleum Institute or, in Spanish,
the “Instituto Americano de Petróleo”, or (ii) a unit for the measurement of
density internationally known as one of the properties of sale of hydrocarbons.
It is defined as API = 141.5 / SD – 131.5, where SG is defined as Specific
Gravity.



2.6
ASTM – is the acronym of the “American Society for Testing Materials” or, in
Spanish, the “Sociedad Americana para Prueba de Materiales”.



2.7
Provisional Notice – Means the notification that the Transporter will give to
the Sender about the damages or additional costs derived from the failure to
comply with the Sender’s obligations, or about its intention to withdraw and
dispose of the Crude Oil of the Sender to pay sums in favor of the Transporter
and on the charge of the Sender and / or to prevent operational issues in the
Pipeline.


DC- Crude Oil Transportation Agreement - 009 - 2013                     38

--------------------------------------------------------------------------------






2.8
Balance for the Sender – Means the Volumetric Balance for each one of the
Senders that use the Pipeline.



2.9
Volumetric Balance – means the balance of the Operations to be made by the
Transporter at the end of each Month of Operation, in order to establish the
different quantities of Crude Oil that are handled in the Pipeline and to make
the Determination and distribution of the losses of Crude Oil.



2.10
Barrel – It means the volume equal to forty two (42) gallons of the United
States of America. Each gallon is equivalent to three liters and seven thousand
eight hundred and fifty three ten – thousandths of a liter (3.7853).



2.11
Gross Barrel – Means the volume of hydrocarbon, including dissolved water,
suspended water and suspended sediment, but excluding free water and bottom
sediments, calculated at standard conditions (60 ºF and 14.7 lbf / in2, or 15 ºC
and 1.01325 bars).



2.12
Net Barrel – Means the volume of hydrocarbon, excluding total water and total
sediments, calculated at standard conditions (60 ºF and 14.7 lbf / in2, or 15 ºC
and 1.01325 bars).



2.13
Barrels Per Calendar Day (BPDC) – Is the unit of measurement of the volume of
flow related to the average value of a given period.



2.14
Barrels Per Operational Day (BPDO) – Is the unit of measurement of the volume of
flow related to the days actually operated.



2.15
Pipeline Transportation Bulletin – BTO – Is the website in which the Transporter
makes available to the Agents and other parties interested, the information set
forth in Resolutions 18i – 1258 and 12 – 4386 of 2010, issued by the Ministry of
Mines and Energy, whereby the transportation of Crude Oil through the Pipeline
is regulated as well as the Methodology for the determination of Fees,
respectively, as amended or replaced from time to time.



2.16
Hydrocarbon Quality – Means the set of physical – chemical characteristics that
have a volume of Hydrocarbon that can be transported through the pipeline in
normal conditions. These characteristics refer, among other things, to
viscosity, API gravity, Specific Gravity, percentage in weight of sulfur,
fluidity point, acidity, steam pressure, percentage in water volume, percentage
in weight of sediments and contents of salt.




DC- Crude Oil Transportation Agreement - 009 - 2013                     39

--------------------------------------------------------------------------------




2.17
Contracted Capacity – Means the Pipeline’s capacity committed under
Transportation Agreements.



2.18
Firm Contracted Capacity – Refers to the Contracted Capacity that CENIT commits
to guarantee, in a firm manner, to the Sender, calculated in bpdc.



2.19
Contracted Capacity Subject to Availability – Means the Contracted Capacity that
CENIT commits with a Sender calculated in bpdc, subject to the existence of Firm
Contracted Capacity.



2.20
Design Capacity or Transporting Capacity – Means the Crude Oil transportation
capacity set forth for the Pipeline based on the properties of the Crude Oil and
the specification of equipment and pipes used for the Pipeline’s design
calculations. If the design of the Pipeline is amended to increase that
Capacity, it will be the new Design Capacity



2.21
Available Capacity – It means, for a determined period, the difference between
the effective capacity and the addition of (i) the Contracted Capacity, and (ii)
the Right of First Refusal.



2.22
Firm Available Capacity – Means the Effective Capacity not used and that
therefore CENIT can offer for the transportation of Hydrocarbons, This capacity
comprises, in consequence, the volumes that correspond to: (i) Available
Capacity; (ii) Right of First Refusal not used by the ANH, and (iii) Contracted
Capacity not used by the Senders.



2.23
Effective Capacity or Effective Transportation Capacity: Means the maximum
average transportation capacity that may be effectively available for the
transportation of Crude Oil in a given period. It is calculated as the Nominal
Capacity times the Service Factor.



2.24
Nominal Capacity – Means the maximum transportation capacity between a pumping
station and a terminal of the Pipeline, or between two pumping stations,
calculated considering the equipment installed in the Pipeline and the quality
planned of the crude oil for a given period. It is expressed in BPDO.



2.25
Scheduled Capacity – Means the portion of the Pipeline’s Effective
Transportation Capacity assigned to each Sender or Third Party that requests the
transportation service, according to the provisions of this Manual.



2.26
Remaining Capacity – It is, for one Month of Operation, the difference between
the Effective Capacity and the Scheduled Capacity.




DC- Crude Oil Transportation Agreement - 009 - 2013                     40

--------------------------------------------------------------------------------




2.27
CENIT – Means Cenit Transporte y Logística de Hidrocarburos S. A. S.



2.28
Volumetric Compensation for Quality or CVC – Means the procedure whereby the
Senders are compensated for the gain or loss of the quality of the hydrocarbon,
determined by the difference between the Crude Oil delivered by the Sender at
the Point of Entry and the Crude Oil withdrawn by it at the Exit Point.



2.29
Monetary Conditions – Are the tables or formulas to figure out the surcharges
and bonuses by Quality of the Hydrocarbon and the deductions for commercial
items that will be applied on the Transportation Fee per Segment.



2.30
Connection – means the installation that allows the Delivery of Crude Oil to the
Pipeline and the Withdrawal of Crude Oil from the Pipeline.



2.31
Transportation Agreement – Means the written agreement between the Transporter
and a Sender, the purpose of which is or comprises the transportation of Crude
Oil through the Pipeline.



2.32
Operations’ Coordination – Means the set of activities done by the Transporter
to control the development of the Transportation Program and to see to its
compliance.



2.33
Distillation Cuts – It shall have the meaning assigned to the term in Annex 2 of
this Transporter’s Manual.



2.34
Crude Oil of Hydrocarbon – Means the natural blend of hydrocarbons as per the
definition of Article 1 of the Petroleum Code, that exists in underground
deposits and that remains in a liquid state at atmospheric pressure after
passing through the surface separation facilities, as well as the products
necessary to make its transportation viable, such as Diluents.



2.35
Crude Oil to be Transported – Refers to the Crude Oil that is delivered to the
Pipeline for its Transportation. This category includes Controlled Crude Oils
segregated or separated from the other ones, as well as those blended, and in
both cases the same can be mixed with any other substance for the purposes of
its transportation.



2.36
Controlled Crude Oil – Means the Crude Oil treated, dehydrated, de – gassed,
drained, rested, stabilized and measured in the control facilities and approved
by the Ministry of Mines and Energy or whoever takes its place.




DC- Crude Oil Transportation Agreement - 009 - 2013                     41

--------------------------------------------------------------------------------




2.37
Crude Blend or Blend – Means the combination of different Crude Oils before and
/ or after being delivered in the pipeline to be transported.



2.38
Segregated Crude Oil – Means the crude oil that, by agreement of the Transporter
and a Sender, is decided to be transported through the Pipeline without blending
it with other Crude Oil.



2.39
Right of First Refusal – Means the Right of First Refusal that the National
Government has by virtue of the provisions of Articles 45 and 196 of the
Petroleum Code for the transportation of all of its Oils.



2.40
Day – Means the twenty – four (24) hour period that starts at 00: 00: 01 of one
day and ends at 24: 00 hours of the same day, always referring to Colombian
time. The days will be calendar.



2.41
Diluent – means the natural or refined product that is mixed with the heavy
Crude oil to facilitate the transportation through the Pipeline.



2.42
Delivery – Means the act whereby the custody of a volume of Crude Oils of the
sender is transferred to the Transported to be transported through the Pipeline.



2.43
Reasonable Effort – It means the reasonable and timely measures that a
Transporter would have taken, according to the operational requirements of a
Pipeline, to prevent a serious damage or its aggravation.



2.44
Station or Initial Pumping Plant – Means the initial Station of the Pipeline.



2.45
Final Station or Terminal – Means the final station of the Pipeline.



2.46
Justified Event – Means any event or circumstance that is beyond the
Transporter’s control, such as: Act of God, force majeure, fortuitous event, act
of a third party or of the victim, defects inherent to the Crude Oil.



2.47
Service Factor – It means the percentage effectively utilizable of the Nominal
Capacity, due to the Pipeline’s temporary operational and maintenance
restrictions, as well as those of its connected and ancillary installations,
calculated for a determined period, in which the effects of the non –
availability of the mechanical equipment, the line maintenance programs and the
number of days of the period considered must be taken into account.



2.48
Pollution Front – It means the product resulting from the interface between two
crude oils of a different capacity that are transported segregated through the
Pipeline, one next to the other.


DC- Crude Oil Transportation Agreement - 009 - 2013                     42

--------------------------------------------------------------------------------






2.49
Specific Gravity (SG): It means the relationship between the mass of a given
volume of the liquid at 15 ºC (or another standard temperature, such as 60 ºF)
and the mass of an equal volume of pure water at the same temperature. When
results are reported, the standard reference temperature must be specified, for
example 15 / 15 ºC.

 


2.50
Line Fill, Pipeline Fill or System Fill – Means the volume of crude oil
necessary to fill the Pipeline and the non – pumpable bottoms of the storage
tanks.



2.51
Transporter Manual or Manual: Means this document that constitutes CENIT’S
Transporter Manual.



2.52
Calendar Month – Means the period of time that starts at 00: 00: 01 of the first
Day of a Gregorian month and ends at 24: 00 hours of the last Day of the same
Gregorian month.



2.53
Nomination Month – Means the Calendar Month in which the Nomination Process
takes place, and which is made two (2) Calendar Months before the Month of
Operation.



2.54
Month of Operation – Means the Calendar Month during which the Transporter
executes the Transportation Program.



2.55
Entry Node – Means the set of installations located in a given geographic area
where the sender deliver the Crude Oil and in which a Segment is started.



2.56
Exit Node – Means the set of facilities located in a given geographic area,
where the Sender withdraws the Crude Oil from the Pipeline and in which a
Segment ends.



2.57
Nomination – Is the formal request of the transportation service of each Sender
or Third Party for the Month of Operation, which specifies the transportation
volume required, the Entry Point, the Exit Point, the Quality of the Hydrocarbon
and the ownership of the Crude Oils the transportation of which is requested.



2.58
Pipeline – Means all physical facilities necessary for the transportation of
Crude Oil from the Initial Pumping Station to the Final Station including, among
other things, the pipes, the pumping units, the measurement stations, the
control systems and the tanks used for the operation of the Pipeline.




DC- Crude Oil Transportation Agreement - 009 - 2013                     43

--------------------------------------------------------------------------------




2.59
Operator – Means the Transporter, or the individual or legal entity appointed by
it, who executes the Pipeline’s operation works.



2.60
Party – Means the Transporter and / or the Sender, or its Assignees, as the case
may be.



2.61
Identifiable Losses – Means the losses of crude oil that can be located in a
specific point of the pipeline and that are attributable to determined events,
such as breakdowns, spillages, thefts or Justified Events.



2.62
Non – Identifiable Losses – Means the normal losses inherent to the
transportation operation through the pipeline, which correspond, among other
things, to:



▪
Non – detected illicit extractions

▪
Failures in the factors of the meters

▪
Volumetric Contraction

▪
Leaks / passes on the valves

▪
Evaporation

▪
Escapes

▪
Uncertainties typical of the measurement systems ad associated instrumentation

▪
Uncertainties typical of the laboratory analyses associated to the liquidation
of volumes

▪
Propagation of uncertainties typical of the procedures established at an
international level for the liquidation of volumes by static and dynamic
measurement

▪
Management losses inherent to the Pipeline



2.63
Transportation Plan – It is the projection of the volumes that are going to be
transported through the Pipeline and of the Available Capacity in the medium and
long – term.



2.64
Prudent Practices of the Industry – Means the practices generally applied by an
experienced and prudent pipeline transporter in the United States of America, as
amended to adequately reflect the context of the operations in Colombia, when it
is necessary due to weather conditions, topography, public order issues, socio –
environmental issues or because of the known state of the infrastructure.



2.65
Transportation Program or Program – It means the Pipeline’s operations program
for one Month of Operation, made by the Transporter, based on the transport
nomination cycle. It specifies the use of the Effective Capacity, the


DC- Crude Oil Transportation Agreement - 009 - 2013                     44

--------------------------------------------------------------------------------




volumes of Crude Oil that come in at the Entry Points and the volumes of Crude
Oil that come out at the Exit Points.


2.66
Offer – will have the meaning assigned in Section 24.1 of this Manual.



2.67
Sole Risk Offer – It shall have the meaning allocated in Section 25.1 of this
Manual.



2.68
Point of Entry – Means the exact point of the Pipeline in which the Transporter
assumes the custody of the Crude Oil delivered by the Sender at the Entry Node.
It must be specified in the Transportation Agreement.



2.69
Fluidity Point – means the temperature at which a Crude Oil stops flowing.



2.70
Exit Point – It is the exact point of the Pipeline in which the Sender withdraws
the Crude Oil delivered by the Transporter through the Exit Node and the
Transporter’s custody of the Crude ceases. It must be specified in the
Transportation Contract.



2.71
Sender – means the individual or legal entity to which the Transporter provides
the Hydrocarbons’ Transportation Service through the Pipeline. It shall be
construed that the Sender acts as owner of the Crude Oil to be transported
unless otherwise specified. The senders include the ANH and the Owner. The Third
Parties and the ANH become Senders when they enter into a Transportation
Agreement with the Transporter.



2.72
Withdrawal – means the act through which the Transporter returns to the Sender
or to whoever it designates, at the Exit Point, a volume of Hydrocarbons, at
which point the custody thereof ceases.



2.73
Under - Withdrawal – means the volume of crude oil that a Sender has not
withdrawn according to the Transportation Program.



2.74
Over - Withdrawal – means the volume of crude oil that has been withdrawn by a
Sender in excess to the provisions of the Transportation Program.



2.75
Transportation Fee – It means the sole monetary value per Gross Barrel that is
charged by the Transporter to the Senders for the Pipeline Transportation
Service. The surcharges, bonuses and deductions the subject matter of the
Monetary Conditions will be applied on this fee.



2.76
Sanction Fee – Means an additional charge to the Crude Oil Transportation Fee
that corresponds to a sanction for the Sender’s failure to comply with the


DC- Crude Oil Transportation Agreement - 009 - 2013                     45

--------------------------------------------------------------------------------




Delivery Program and which will be calculated as expressly stated in CENIT’S
Transporter Manual.


2.77
Third Party – Means the person that has the ownership title or the possession of
Crude Oil and that requests the Transporter to provide a transportation service
through the Pipeline, conditioned to the existence of Firm Available Capacity.



2.78
Transporter – It is CENIT, the owner of each one of the pipelines.



2.79
Segment – Means the part of the Pipeline comprised between an Entry Node and an
Exit Node, and which must have a Transportation Fee.



2.80
Use or Pay – It is the modality whereby it commits to pay a part of a Firm
Contracted Capacity and by virtue of which the Sender has the obligation to pay
a Fee for the volume committed, whether or not it uses said capacity in an
effective manner.



2.81
Use and Pay - It is the modality whereby it commits to a part of a Firm
Contracted Capacity and by virtue of which the Sender has the obligation to pay
a Fee only for the volumes actually used within said capacity.



2.82
Declared Value – (i) for the Vasconia type Crude Oil, it will be the average of
the daily closing quotes for the Vasconia Crude Oil, according to Argus’
publication during the Operation Month; (ii) for the Castilla type Crude Oil, it
will be the average of the daily closing quotes for the Castilla Crude Oil,
according to Argus’ publication during the Operation Month (in all cases the
arithmetic average rounded to four decimal figures will be used); and (iii) for
Crude Oil other than the one mentioned in items (i) and (ii) above, that does
not have a quotation in Argus or in another similar publication, it will be
determined utilizing the Specific Gravity (SG) average determined as a function
of the API Gravity and sulfur contents (%S) of the Crude Oil to be assessed,
according to the quality and quantity report of the Month of Operation, of the
Crude the price of which is to be determined, according to the following
formula:



Price per Barrel in Dollars = b0 + (b1 * SG) + (b2 + %S)


Where:
b0 = Petroleum base price
b1 = coefficient of the price adjustment for SG
b2 = coefficient of the price adjustment for sulfur contents (%S)


The values for b0, b1 and b2 utilized in this formula will be those obtained in
the crude oil valuation process in the Volumetric Compensation for Quality of
the

DC- Crude Oil Transportation Agreement - 009 - 2013                     46

--------------------------------------------------------------------------------




Month of Operation in reference, according to the routine procedures established
by the Transporter.


2.83
Volume to be Transported – Means the Gross Barrels delivered by the Sender to
the Transporter at the Point of Entry.





CLAUSE 3 -
GENERAL DESCRIPTION OF THE PIPELINES



Attachment 1 to this Transporter’s Manual contains a General Description of each
one of the Pipelines that are subject to this Transporter’s Manual. Attachment 1
is an integral part of this Transporter’s Manual.


CLAUSE 4 -
OBLIGATIONS OF THE PARTIES





4.1
Senders’ Obligations: Are general obligations of the Sender those contained in
the legislation applicable and in Resolution No. 18 – 1258 of the 14th of July
of 2010 issued by the Ministry of Mines and Energy, as amended, added or
replaced from time to time and, in particular, those contained in this
Transporter’s Manual and the Transportation Contract entered into with the
Transporter.



4.2
Transporter’s Obligations: Are general obligations of the Transporter those
contained in the legislation applicable and in Resolution No. 18 – 1258 of the
14th of July of 2010 issued by the Ministry of Mines and Energy, as amended,
added or replaced from time to time and, in particular, those contained in this
Transporter’s Manual and the Transportation Contract entered into with the
Sender.





CLAUSE 5 -
TRANSPORTATION FEES



5.1
Transportation Fee: The Transportation Fee will correspond to the one
established according to the methodology for the establishment of fees defined
by the Ministry of Mines and Energy.



5.2
Monetary Conditions: Without prejudice to the foregoing, the Transporter may
agree with the Senders the Monetary Conditions about the Transportation Fee, in
consideration of the commercial and technical concepts listed below, including
but not limited to:



▪
Commercial Conditions

▪
Contracted Capacity


DC- Crude Oil Transportation Agreement - 009 - 2013                     47

--------------------------------------------------------------------------------




▪
Contracted Term

▪
Type of Contract

▪
Terms of Payment

▪
Crude oil quality



5.3
Transportation Tax: The taxes will be payable by and the responsibility of the
Party legally obligated to do so. The transportation tax will be the
responsibility of the Sender and it is not included in the Transportation Fee.



CLAUSE 6 -
SPECIAL SERVICES



6.1
Increase of the Effective Transportation Capacity: In the event that the
Transporter may technically generate increases in the Effective Transportation
Capacity for the transportation of Hydrocarbons through the use of friction
reduction agents or other operational adjustments, the Senders or Third Parties
may use said capacity under the agreements and commercial conditions established
by the Parties. The costs derived from the

implementation of these alternatives are not part of the transportation fee and
therefore will be on the Sender’s Charge and cannot be construed as an
additional charge for the Transportation Service.


6.2
Transportation of Segregated Crude Oil: In the event that any Sender requires
Segregated Crude Oil, the Transporter may agree this option if it is technically
and commercially viable, in which case the Sender may use this alternative under
the technical and commercial agreements and conditions established with the
Transporter. The sender understands and accepts that the costs derived from the
implementation of this alternative are additional to the Transportation Fee
agreed, will be on its charge and at any time can be construed as an additional
fee for the transportation service.



CLAUSE 7 -
[ BLANK ]



CLAUSE 8 -
PROJECTIONS, NOMINATION AND TRANSPORTATION PROGRAM



8.1
Projections



8.1.1
Transportation Plan: In the month of June of each year, the Transporter will
prepare the Transportation Plan for the five (5) next calendar years, expressed
in Barrels per Calendar Day (BPDC). For the first year, the volumes provided
will be the monthly average volumes, and for the subsequent years these will be
the annual monthly averages. As a result of this Transportation Plan, the
Available Capacity for the transportation of Third Parties’ Crude Oil will be


DC- Crude Oil Transportation Agreement - 009 - 2013                     48

--------------------------------------------------------------------------------




figured out for each one of those periods. This information and the Effective
Transportation Capacity will be available for consultation in the BTO.


8.1.2
Procedure: The procedure to be followed is as follows:



(i)
The first business Day if each June or before, all the Senders will forward to
the Transporter the information about the projections of volumes to be nominated
fro the five next Calendar Years and for the next Calendar Year; this
information will be specified on a monthly basis, and it will include the
following:



(a)
The Sender’s best estimation of the volume that will be transported in bpdc,
supposing uniform flow rates, expressed separately for each hydrocarbon to be
delivered.



(b)
The Hydrocarbon’s Quality characteristics;



(c)
The Points of Entry expressed in a separate manner for each hydrocarbon; and



(d)
The Exit points, expressed in a separate manner for each hydrocarbon.



(ii)
Within the first fifteen (15) Days of the months of September, December and
March of each Calendar Year, the Sender will forward to the Transporter the
update of the projections of volumes to be nominated in average per day for the
remaining Calendar Months of the current Calendar Year and average per day for
the next two Calendar Years



8.2
Nomination Scheme and Transportation Programs



8.2.1
Nomination Process: In order to comply with and enforce the Transportation
Programs, the following process is established:



(i)
Nomination of the ANH and Senders with Firm Contracted Capacity:



(a)
Publication in the BTO: On the third (3rd) day of the Month of Nomination, at
the latest, CENIT will publish in the BTO the Effective Transportation Capacity
for the Month of Operation and tentative for the next five (5) months, taking
into account the tentative projections of transportation that they have, the
Nominal Capacity, the scheduled stoppages of the different systems and its
Service Factor.


DC- Crude Oil Transportation Agreement - 009 - 2013                     49

--------------------------------------------------------------------------------






(b)
Nomination: No later than the fifth (5th) day of the Nomination Month, the ANH
or whoever it designates will make the Nomination of the royalties owned by the
Nation from the fields served by the Pipeline under the Right of First Refusal.
In that same term, the Senders with Firm Contracted Capacity will make the
nomination of their firm transportation requirements for the Month of Operation
and tentative for the five (5) next Calendar Months.



The Sender must specify: Name of the hydrocarbon, volume to be transported
requested, Quality of the Hydrocarbon, -entry Point and Exit Point, as well as
other specific information required or requested by the Transporter.


(c)
Nomination Adjustments: If the Nomination of the Royalties is higher than the
Right of First Refusal, the Nomination will be adjusted to the volume that
corresponds to said Right of First Refusal. The volumes in excess of the Right
of First Refusal may be transported subject to the existence of Form Capacity

Available. Are considered as Crude Oils of royalties those directly nominated by
the ANH in its capacity as Sender or to whoever they appoint, excepting when the
same are sold to other Sender or to a Third Party, in which case those volumes
will not have such Right of First Refusal.
The Senders with Firm Contracted Capacity will have their Nomination adjusted
according to the volumes to be transported up to the volume of their Firm
Contracted Capacity. The excess volumes may be transported subject to the
existence of Firm Available Capacity.


(d)
Acceptance or Rejection: No later than the ninth (9th) day of the Month of
Nomination, the Transporter will inform to the ANH and to the other senders with
Firm Contracted Capacity of their acceptance or rejection of the Nominations and
the final volume accepted, taking into account the priorities and the Contracted
Capacity.



(ii)
Publication of the Firm Available Capacity and Nomination of Third Parties and
additional of the Senders:



(a)
Publication in the BTO: No later than the tenth (10th) Day, and based on the
Nominations accepted according to the procedure established in 8.2.1 (i), the
Transporter will figure out the Firm


DC- Crude Oil Transportation Agreement - 009 - 2013                     50

--------------------------------------------------------------------------------




Available Capacity, which will be published in the BTO as a prior requirement of
the Nominations of Third Parties and additional of the Senders, that have
interest and hire the Transportation Service.


(b)
Nomination of Third Parties and additional of Senders: No later than the twelfth
(12th) day of the Nomination Month, (A) the Third Parties will make the
Nominations of their Transportation service requirements up to the Firm Capacity
Available that the Transporter has published in the BTO, and (B) the Senders
with Firm Contracted Capacity and / or with Contracted Capacity subject to
Availability, may present their Nominations for up to the Firm Available
Capacity published in the BTO for the Month of Operation. In any case, the
nomination will be for up to a maximum of the Firm Capacity Available, and they
must specify: name of the Hydrocarbon, volume to be transported requested,
Hydrocarbon Quality, Entry Point and Exit Point , as well as any other specific
information that the Transporter may require or request.



In addition, all the Third Parties and Senders that make Nominations during this
stage must send the tentative transportation needs for the next five (5)
calendar Months.


(c)
Apportioning and Adjustment of the Nomination: For the purposes of the priority
in the attention of the Nominations received to allocate Firm Capacity
Available, it will be construed that all the Nominations made by Senders and
Third Parties up to the date indicated by the Transporter will have the same
level of precedence and, in case that the same exceed the Firm Capacity
Available, will be pro rata of the applications received in this stage ad up to
the Firm Capacity Available.



The Nominations made after this date will be considered as late Nominations so
the same will be taken into account, provided that once the Firm Capacity
Available has been apportioned there is Remaining Capacity.


(iii)
Closing of the Nomination Process: On the sixteenth (16th) day of the Nomination
Month, at the latest, the Transporter will close the Nomination Process and it
will publish the Nominations approved for all Senders and Third Parties, as well
as the Pipeline’s Scheduled Capacity.



(iv)
Publication of the Remaining Capacity and Nomination of Remaining Third Parties:


DC- Crude Oil Transportation Agreement - 009 - 2013                     51

--------------------------------------------------------------------------------






(a)
Publication in the BTO: On the sixteenth (16th) day of the Nomination Month, at
the latest, the Transporter will publish the Remaining Capacity, if such is the
case, together with all nominations approved for all Senders and Third Parties
and the Pipeline’s Schedule Capacity, as per item (iii) above.



(b)
Nominations of Third Parties and Senders: As from the sixteenth (16th) day of
the Nomination Month and up to the fifth (5th) Day of the next Calendar Month,
the Third Parties and Senders can make the Nominations of their Transportation
service requirements for up to the Remaining Capacity published in the BTO for
the Operation Month. In any case, the nomination will be for up to Remaining
Capacity, and the following must be specified: name of the Hydrocarbon must be
mentioned, volume requested to be transported, Quality of the Hydrocarbon, Entry
Point and Exit Point, as well as any other specific information that the
Transporter requests or Requires.



(c)
Precedence in the Allocation of the Remaining Capacity: For the purposes of the
priority in the attention of the Nominations received to allocate the Remaining
Capacity, the same will be allocated by order of Nominations until the Remaining
Capacity id Exhausted.



(d)
The Transporter may allocate the Remaining Capacity provided that it is an
alternative that is technically and operationally viable and that will be
published on the twelfth (12th) Day of the Calendar Month after the Nomination
Month.



(v)
Annual Calendar: CENIT will publish, annually, a detailed calendar of the
Nomination process described above, adjusted to business days.



8.2.2
Transportation Program



(i)
Final Schedule: The Transporter will make a final transportation schedule for
the month of operation and a tentative one for the five (5) next calendar
months, and it will send it to the Senders and Third parties with scheduled
capacity no later than the fifteenth (15th) Day of the Nomination Month. This
publication will be made in CENIT’S BTO.



(ii)
Amendments: This schedule can be amended by the Transporter, among other
reasons, due to:




DC- Crude Oil Transportation Agreement - 009 - 2013                     52

--------------------------------------------------------------------------------




(a)
Justified events that affect the effective transportation capacity;



(b)
Upon request of the Transporter, accepted by the affected Senders;



(c)
Upon request of a sender, accepted by the Transporter;



(d)
For other circumstances that are not the responsibility of the Transporter;



(e)
For reasons attributable to the Transporter, without prejudice to the liability
derived from the breach of its obligations.



8.3
Variations in Deliveries or Withdrawals: The Sender or Third Party will notify
to the Transporter, as soon as possible, if it determines that: (i) its
Deliveries during one Month of Operation in an Entry Point will be lower than
ninety five per cent (95%) of the Scheduled Capacity, or (ii) its Withdrawals in
any Exit Point will be lower than ninety five per cent (95%) of the Scheduled
Capacity. With the receipt of the information, the Transporter will analyze the



impact of the transportation commitments acquired and it will make decisions at
its own discretion to mitigate the impact, without prejudice to the
responsibility derived from the breach of its obligations.


8.4
Extemporaneous Nominations: If the Third Party or Sender fails to comply with
the terms determined to nominate according to the procedures contained in this
Clause, the Transporter is not obligated to accept these Nominations. The
Transporter can only accept extemporaneous Nominations provided that the
Pipeline has Firm Capacity Available or Remaining Capacity, as the case may be.



8.5
Final Operation Report: Upon the end of each Month of Operation, the Transporter
will write a report that will be sent to the Senders no later than the tenth
(10th) business day of the Calendar Month after the Month of Operation, stating
the volumes in Gross Barrels and Net Barrels Delivered and Withdrawn and the
Qualities of the Hydrocarbon at each Entry Point and Exit Point.





CLAUSE 9 -
UNDER OR EXCESS BALANCE



The following balance procedure is established for each Sender:


9.1
Each Sender will schedule its withdrawals according to the schedule of
Deliveries defined by the Transporter.


DC- Crude Oil Transportation Agreement - 009 - 2013                     53

--------------------------------------------------------------------------------






9.2
In case that a Sender fails to comply or is not complying with its Deliveries’
program during the Operation Month, the Transporter may adjust the respective
Sender’s Withdrawals’ program to comply with item 9.1 of this Clause at all
times. Anyway, if the Sender does not comply with its Withdrawal program, the
Transporter will have the power to suspend the program of Deliveries, without
prejudice to the power to charge to the Sender all the costs associated to that
breach, including, but not limited to, those related to the storage or disposal
of the Hydrocarbon, which will be informed in a Provisional Notice.



9.3
In any case, the Transporter may agree with the nonperforming Sender the option
to hire additional storage services, which cannot affect in any way the other
Senders of the Pipeline.



9.4
In case if under or excess Withdrawals, it is hereby established that if a
Sender Withdraws in Excess or does not Withdraw its Hydrocarbons at the Exit
Points, according to the schedule in force, the Transporter will be able, on its
part, to start the following procedure:





9.4.1
The Transporter will offer the Under – Withdrawal or a part thereof to the other
Senders.



9.4.2
CENIT will use its best efforts to maintain the program, without prejudice to
the liability of the Sender that did not make the withdrawal.



9.4.3
The balance of the Excess Withdrawals will be reflected in the Volumetric
Compensation for Quality.



9.4.4
The sender that has not withdrawn will assume all risks derived from the process
of disposal or evacuation of the Under – Withdrawals. Likewise, it will be the
sole responsible for the costs accrued in the evacuation procedures that must be
implemented by the Transporter, which will be informed in Provisional Notices.
The sender shall hold the Transporter harmless in the terms established in
Clause 18 of this Manual.



9.5
The transporter will make a monthly balance showing, for each Sender, the
situation of Excess Deliveries and Withdrawals or Under – Withdrawals. This
balance will be the result of the Volumetric Compensation for Quality (CVC)
process.





CLAUSE 10 -
PRIORITIES IN THE NOMINATION PROCESS


DC- Crude Oil Transportation Agreement - 009 - 2013                     54

--------------------------------------------------------------------------------






10.1
Normal Operational Conditions: For the purposes of the Nomination process, the
priorities set forth in this clause will be followed:



10.1.1
First Level – Crude from royalties of the Nation that comes from the fields
served by the Pipeline, the Volume of which will be of up t twenty per cent
(20%) of the Pipeline’s Design Capacity.



10.1.2
Second Level – Nominations of Senders with Transportation Contracts with Firm
Contracted Capacity



10.1.3
Third Level – comprises the (i) Nominations of Senders with Transportation
Agreements with Capacity Subject to Availability, (ii) Nominations of Third
Parties, and (iii) Nominations of Senders additional to their Firm Contracted
Capacity.



10.2
Conditions due to the Reduction of the Effective Capacity: Without prejudice to
the responsibility that can correspond to the Transporter, if for whatever
reason the Effective Capacity is reduced, the following rules will apply:



10.2.1
For the purposes of determining or recalculating the Scheduled Capacity, the
Transporter will accept, first of all, the Nominations of the first level Agents
referred in item 10.1.1 of this Manual.



10.2.2
If the Effective Capacity is not enough to see to the Nominations the subject
matter of the preceding item, the Transporter will assign to these Agents the
Scheduled Capacity pro rata according to the nominated volumes.



10.2.3
If once the Transporter has defined or recalculated the Scheduled Capacity the
subject matter of item 1.2.2 there is Firm Available Capacity, the Transporter
will assign the Scheduled Capacity for the Agents the subject matter of item
10.1.2 hereof.



10.2.4
If the Firm Available Capacity is not enough to accept the Nominations the
subject matter of the preceding item, the Transporter will assign to these
Agents the Scheduled Capacity, pro rata to the nominated volumes.



10.2.5
If once the Transporter has defined or recalculated the Scheduled Capacity the
subject matter of items 10.2.1 and 10.2.3, there is Firm Available Capacity, the
Transporter will assign the Scheduled Capacity in favor of the Agents the
subject matter of item 10.1.3 of this manual.




DC- Crude Oil Transportation Agreement - 009 - 2013                     55

--------------------------------------------------------------------------------




10.2.6
If the Firm Available Capacity is not enough to accept the Nominations the
subject matter of the preceding item, the Transporter will assign to these
Agents the Scheduled Capacity, pro rata to the volumes nominated in that stage.





CLAUSE 11 -
NOMINATIONS’ REJECTION



Taking into account that the Pipeline is part of an integrated Hydrocarbons’
transportation system, in which CENIT’S systems are afferent of other systems,
the following rules for the acceptance or rejection of nominations will apply:


11.1
Because of the Sender: The Transporter may reject any Nomination that comes from
a Sender or from a Third Party that:



11.1.1
Is in serious breach of its Obligations within the Transport Agreement, this
Manual or the rules applicable, affecting the Transporter’s operations for the
following reasons, among other:



11.1.2
The delivery of Hydrocarbons outside the Hydrocarbon’s Quality Specifications
indicated in Attachment 3 to this Manual.



11.1.3
Does not deliver the Hydrocarbons or does not deliver enough hydrocarbons for
the Line Fill in the proportion that corresponds to it.



11.1.4
Fails to comply with withdrawals according to the Transportation Program.



11.1.5
Evidences that it does not have the capacity for the transportation of Crude Oil
in the supplementary systems downstream the Exit Point.



11.1.6
The Sender or Third Party is being wound up.



11.1.7
The Crude Oil to be transported is affected by litigation or a preemptive
measure.



11.1.8
The Third Party refuses to enter into the respective Transportation Contract or
to grant the guarantees requested by CENIT.



11.2
Due to a Justified Event: The Transporter may reject an application for a
Justified Event without considering it as breach if its obligations as
Transporter, provided that it meets the conditions set forth in Clause 18 of
this Manual.





CLAUSE 12 -
HYDROCARBON’S QUALITY REQUIREMENT


DC- Crude Oil Transportation Agreement - 009 - 2013                     56

--------------------------------------------------------------------------------






12.1
The Transporter will publish in the BTO the Minimum Quality Specifications of
the Hydrocarbon that it considers as acceptable for its Transportation Service,
but the Parties may agree to transport Crude Oil outside the quality
specifications.



12.2
Excepting otherwise agreed by the Parties, the minimum Hydrocarbons’ Quality
values that must be complied with by the Senders to be accepted for their
transportation in the Pipeline are those indicated in Attachment 3 to this
Manual.



12.3
Hydrocarbon’s Quality Certificate



12.3.1
Periodic Certificates – The Sender will give to the Transporter a certificate
with the Hydrocarbon’s characteristics and Quality specifications. The
certificate must be issued by an independent inspection company or by a
laboratory duly accredited and delivered by the Sender to the Transporter
according to the following rules:



(i)
In Transportation Agreements under the Firm Contracted Capacity modality with a
term of more than one (1) year, the Sender must submit the Certificate at the
first Delivery of Crude Oil to the Transporter and the Sender has the obligation
to submit, on an annual basis, a new certificate on the date agreed with the
Transporter;



(ii)
In Transportation Contracts under the Firm Contracted Capacity modality with a
term of one (1) year or less, the Sender must deliver the Certificate at the
time of the first Delivery of Crude to the Transporter.



(iii)
In Transportation Contracts under the modality of Contracted Capacity subject to
Availability, the Sender must submit a certificate once the Nomination has been
accepted.



(iv)
When the Sender submits for the first time Crude oils of qualities other than
those delivered under a Transportation Agreement, the certificate will be
submitted with the first Delivery of Crude Oil to the Transporter.



12.3.2
Additional Certificates: In addition, the Sender will have the obligation to
provide to the Transporter a reviewed certificate whenever the Quality of the
Hydrocarbon to be Delivered changes in a substantial manner.



12.3.3
Characteristics of the Hydrocarbon: The minimum characteristics of the
Hydrocarbon that must be included in the Certificate are: SSU and cSt Viscosity
at 86 ºF, 100 ºF and 140 ºF, API Gravity at 60 ºF, sulfur contents, salt
contents,


DC- Crude Oil Transportation Agreement - 009 - 2013                     57

--------------------------------------------------------------------------------




BSW, Acidity, fluidity point and distillation. The Transporter may demand, at
its own discretion, additional characteristics.


12.4
Extra Costs



12.4.1
The Transporter and the Sender may agree the delivery of Hydrocarbons f
characteristics other than those demanded or agreed, in which case all the costs
and expenses necessary to bring the hydrocarbon to transportation specs
acceptable for the Transporter must be paid by the Sender, if applicable.



12.4.2
The Agreement to make this scheme operational must be evidenced in writing.



CLAUSE 13 -
DETERMINATION OF QUANTITIES AND QUALITY



13.1
Measurement Equipment and regulations applicable



13.1.1
The quantity and quality measurements and the samples of Hydrocarbons Delivered
or Withdrawn will be done by the Transporter or by whomever it appoints through
the static or dynamic measurement systems that are installed at the Entry Node
and at the Exit Node. Each measurement system installed can include, among other
things:



13.1.2
Calibration unit (Prover) installed and calibrated according to the “water –
draw” method (water distillation) as per the specifications of the API MPMS – 4
Manual “Petroleum Measurement Standard”, Chapter 4 “Proving Systems” in its most
recent edition.



13.1.3
Positive displacement or Coriolis – type Turbine meters, installed according to
the API MPMS – 4 Manual “Petroleum Measurement Standard”, Chapter 6 “Metering
Assemblies Standards” in its most recent edition. The factors of the meters will
be derived by calibration, utilizing the same standards, taking into account the
correction by temperature and pressure.



13.1.4
A device for the ongoing taking of samples as per the specifications of the PI
MPMS – 4 Manual “Petroleum Measurement Standard”, Chapter 8 “Sampling” in its
most recent edition. The methods to be utilized to determine the characteristics
of the samples are as follows:



▪
Water (by distillation) ASTM D 4006

▪
Water by Karl Fisher ASTM D 4377

▪
Salt Contents ASTM D 3230

▪
Sediments (by extraction) ASTM D 473

▪
API Density 1298


DC- Crude Oil Transportation Agreement - 009 - 2013                     58

--------------------------------------------------------------------------------




▪
Sulphur ASTM D 4294



13.1.5
Also, a BS&W equipment may be available, by the centrifuge method, following,
for that case, the ASRM D 4007 test method. The density of the Samples will be
determined in the event of damage of the densitometer or to validate or
calibrate the samples of the densitometer.



13.1.6
A densitometer for the permanent measurement of density.



13.1.7
A flow – measuring electronic system adjusted to the requirements of API MPMS
Chapter 21.2, in its last edition.



13.1.8
The volumetric correction factor that must be applied will be the one that
appears in the last edition of tables 23 and 24 of the ASTM 1250 method.



13.1.9
The liquidation of the measurements, dynamic or static, will be made according
to the API standard in force, chapter 12 or 14, as corresponds.



13.1.10
The Transporter will give back to the Sender, measured in the Exit Nodes
specified by the Sender, a volume of Crude Oil equivalent to the volume
delivered by the Sender and measured in the Entry Nodes, with the following
adjustments:



13.1.11
Deduction by Identifiable Losses and No – Identifiable Losses. The Identifiable
Losses and No – Identifiable Losses will be distributed among the Senders
according to the provisions of Clause 20 of this Manual.



13.1.12
Increases or Reductions that it is necessary to make as a result of making the
Volumetric Compensation adjustments.



13.2
Accounting by losses: The volume of all the losses of Crude Oil that occur in
the pipeline will be figured out by the Transporter according to the Prudent
Practices of the Industry.



13.3
Process of Determination of Quantities and Quality at the Entry and Exit Points:



13.3.1
The quantity measurements and the quality sampling of the Deliveries and
Withdrawals (including the calibration of the instruments) will be the
responsibility of the Transporter and will be made according to the standards ad
the prevailing practices accepted by the API and the ASTM. The equipment
installed for the measurement and sampling will be determined by the
Transporter.


DC- Crude Oil Transportation Agreement - 009 - 2013                     59

--------------------------------------------------------------------------------






13.3.2
The Transporter will ensure that there are adequate measuring and calibration
procedures in place in the Entry Nodes as well as in the Exit nodes. The
calibration of the measuring systems will be made according to the Prudent
Practices of the Industry. The calibration factor of the meters will be
effective only as from the date of the last calibration, excepting in case of
manifest error, in which case the last valid calibration factor will be applied.



13.3.3
The Transporter has the responsibility to rake Crude Oil samples that are
representative according to the API Standards and with the adequate volume per
each Delivery and each Withdrawal made. The frequency of said sampling will be
occasionally determined by the Transporter based on the continuity of the
quality of the Crude oil, among other factors. The samples will be utilized for
the following purposes: (i) to determine the quality of each Delivery or
Withholding, and (ii) as counter – sample that the Transporter will preserve for
a period of no more than thirty (30) days for the transfer of custody at the
Point of Entry and / or Exit Point of the Pipelines other than the export ports.
In these, the preservation period will be governed by the provisions of the
Technical Rules of Operation of he respective port and it will be considered up
to ninety (90) days. The counter – sample will be preserved for the case in
which there is any claim regarding a specific Delivery or Withdrawal.

 


13.3.4
The volumes of Crude Oil that the Transporter commits to transport will be
determined using the Pipeline’s measurement systems, following the API and ASTM
standards. The Transporter will assure the filling of the official forms that it
has for each measurement modality, which will contain the following information,
at least: the date, the reading of the meters or the measures of the storage
tank or tanks, before the start and after the end of the Deliveries and
Withdrawals, the API Gravity, densities, temperatures, pressures, sediment and
water percentages and any other characteristic necessary for its identification.
The forms mentioned above are documents that will be used to make the
calculation of the amount of the transportation and the volumetric compensation
adjustment, and will be useful as evidencing documents for any other purpose.



13.3.5
At any moment before the start of any Delivery or Withdrawal and in intervals
with a frequency not greater than twice (2) a month, the Sender can inspect,
through an independent inspector, and with the Transporter’s approval, the
accuracy of the results and of the measurement and the sampling made to
determine the quantity and quality of the Hydrocarbon. The cost of said
inspection is on the Sender’s account. For this purpose, the respective Sender
must notify the name and the position of the independent inspector to the


DC- Crude Oil Transportation Agreement - 009 - 2013                     60

--------------------------------------------------------------------------------




Transporter at least five (5) business days before the relevant measurement of
the Crude oil.


13.3.6
The Calibration of the measurement equipment must be made when the operational
circumstances so require, by written request received from a particular sender
and according to the calibration and verification program established by the
Transporter. Every time this procedure is made, the factors of the meters will
be updated. Before the calibration of the Meters, the Transporter will notify
the Senders about the dates in which said calibration will take place, so the
same may, if they deem it as necessary, attend the calibration. The meters’
calibration factor will be effective only as from the date of the last
calibration, and minutes will be signed by the parties that took part in the
calibration or, if this is not possible, it will be documented in a letter of
the Transporter to the Senders.



13.3.7
According to the API recommendations, the provers will be re – calibrated at
least once every five years (as from the date of the last calibration) or
immediately after any alteration n the measuring section.



13.3.8
The volumes of Hydrocarbons that the Transporter accepts and schedules for
transportation will be determined by meters installed in the Entry and / or Exit
Nodes. Notwithstanding the foregoing, the Transporter may utilize alternate
methods included in the API Standards. If a static measurement of tanks is used,
these must have their volume approved by the Ministry of

Mines and Energy or competent entity. The measurement of tanks will be
determined following the standards in force for such purposes.




CLAUSE 14 -
VOLUMETRIC COMPENSATION FOR QUALITY



14.1
The Rules for the Volumetric Compensation for Quality is an integral part of
this Manual as Attachment 2 (QUALITY COMPENSATION MECHANISMS FOR THE BLEND OF
CRUDE OILS).



14.2
The adjustments in the volume of the hydrocarbon pursuant to the Volumetric
Compensation for Quality will not affect the amount payable for the
Transportation Service, which will be figured out on the gross volumes actually
delivered less the losses that are not in the charge of the Sender under the
Manual or under the respective Transportation Contract.



14.3
With a monthly periodicity, in the third week of the Calendar Month after the
Month of Operation, the Volumetric Compensation for Quality will be made.




DC- Crude Oil Transportation Agreement - 009 - 2013                     61

--------------------------------------------------------------------------------




14.4
Principles of the Volumetric Compensation for Quality



14.4.1
Each one of the senders will deliver to the Transporter, at a Point of Entry, a
volume of hydrocarbons which, and only for Volumetric Compensation for Quality
(CVC) purposes, will be assessed according with it particular quality. This
quality will be determined by an independent quantity and quality inspector.



14.4.2
Considering that because of the transportation the Hydrocarbons Delivered in the
Pipeline get mixed, each Sender will receive at the Exit Point a volume of
Hydrocarbon with a quality other than that of its Hydrocarbon delivered,
excepting when it has requested and it has accepted the transportation of the
Hydrocarbon in a segregated manner. The quality of this segregated hydrocarbon
will also be determined by an independent quantity and quality inspector. This
Hydrocarbon will be assessed only for purposes of Volumetric Compensation by
Quality and it will consider the quality compensation because of the interfaces
that occur when the same are transported with other Crude Oils.



14.4.3
The Transporter will apply the mechanism of Volumetric Compensation for Quality
for the Pipeline, which will have the following main characteristics:



14.4.4
The Senders who Delivered to the Transporter Hydrocarbons with a quality higher
than that of the blended Hydrocarbon Withdrawn at the Pipeline’s Exit Point,
will have the right to a volume compensation equivalent to the



one that have to be assumed by the Senders who delivered Hydrocarbon of a
lower quality than the one Withdrawn by them at the Exit Point.


14.4.5
The Volumetric Compensation for Quality will be internal between the Senders in
a way that the final volumetric balances are equal to zero and the Transporter
will not charge or pay any volume for this and it will only be the mediator,
regulator, liquidator and responsible for the volumetric distribution of the
compensations.



14.4.6
The Volumetric Compensation for Quality is not part of the Transportation Fee
and therefore it cannot be compensated and it will have no variation whatsoever
for this reason.



14.4.7
In each month of operation the Transporter will make a balance of the volumes
and qualities existing at the beginning of the month, Delivered to the Pipeline,
lost, withdrawn, and existing at the end of the Month, both for the total
Hydrocarbons and for the individual hydrocarbons of each sender.




DC- Crude Oil Transportation Agreement - 009 - 2013                     62

--------------------------------------------------------------------------------




14.5
Indemnity: The Sender will indemnify, release and hold the Transporter harmless
for any cost, action, claim, procedures brought by third parties, losses and all
the damages and obligations incurred inherent in the mix of hydrocarbons in the
transportation process and of the Volumetric Compensation for Quality.



14.6
Amendments: In any case, the Volumetric Compensation for Quality mechanism
herein included, in the respective annexes and other documents related to the
CVC may be amended by the Transporter, with the prior agreement of the Senders.



14.7
The Senders of a given Hydrocarbon may agree with the Transporter that the CVC
is not applied to said hydrocarbon. The foregoing will be applicable provided
that the Hydrocarbon of other Senders that do not take part in said agreement is
not affected, and that there is full consensus between the senders that take
part in the mix.



14.8
By agreement of all the Senders and the Transporter, it will be possible to opt
for not implementing the CVC process for the crude oils transported through the
pipeline. In this case the transporter may implement any other mechanism
validated with the Senders to make the volumetric balances.





CLAUSE 15 -
PIPELINE TRANSPORTATION BULLETIN – BTO



The Transporter will implement the Pipeline Transportation Bulletin – BTO that
will contain, as a minimum, the following information:


15.1
Public Access Data:



15.1.1
General Description of the Pipeline



15.1.2
Transportation Fees in force for each Segment



15.1.3
Tables of values or formulas for the calculation of the Monetary Conditions in
force



15.1.4
Pipeline’s Design Capacity and Nominal Capacity



15.1.5
Monthly available capacity estimated for the next six (6) months, and annual for
the next five (5) years



15.1.6
Sections of this Manual that correspond to the connection requests, Nomination
process and minimum Hydrocarbon’s Quality requirements.


DC- Crude Oil Transportation Agreement - 009 - 2013                     63

--------------------------------------------------------------------------------






15.2
Information of Exclusive Access for the Senders and Third Parties:



15.2.1
This Manual



15.2.2
Discussion about amendments of the Manual



15.2.3
General information of the timetable of the Pipeline’s scheduled maintenance and
of other scheduled activities that affect the Effective Capacity during the next
six (6) months.



15.2.4
List of the Expansion projects and changes in the Pipeline’s infrastructure.



15.2.5
Effective Capacity, confirmed for the Operation Month and estimated for the next
five (5) months, and the corresponding Firm Available Capacity for each Segment.



15.2.6
Transportation Program for the Month of Operation and tentative for the next
five (5) months.



15.2.7
Description of the mechanism established by the Transporter and set forth in the
nomination process to assign, in an equitable manner, the Firm Capacity
Available.



15.2.8
The last volumetric balance made for the Pipeline



15.2.9
Daily statistics for the last Month of Operation and monthly ones since the date
of enforceability of Resolution 18 – 1258 of 2010 of the Ministry of Mines and
Energy, about the information on Effective Capacity and Volumetric Balances.



15.2.10
The annual Transportation Fees and the Monetary Conditions for each stretch from
the date of validity of Resolution 18 – 1258 of 2010 of the Ministry of Mines
and Energy.



15.3
The transporter will not have the obligation to publish the information of a
reserved nature.



15.4
The Transporter will give to the Senders and Third Parties interested in
transporting Hydrocarbons through the Pipeline that so request it, within ten
(10) days after the request and with the prior verification of the Transporter
of their capacity as Sender or Third Party, a password for the access to the
exclusive information the subject of item 15.3 of this Clause. The access with
the password


DC- Crude Oil Transportation Agreement - 009 - 2013                     64

--------------------------------------------------------------------------------




must be enabled for as long as the applicant maintains its capacity as Sender or
as Third Party.


15.5
The Transporter will inform of the updates, amendments or additions of relevant
information in the BTO through an electronic Mail or direct communication, to
the Hydrocarbons’ Office of the Ministry of Mines and Energy and to all those
that have the access to the exclusive data enabled as per the preceding item.



CLAUSE 16 -
SPECIAL TRANSPORTATION CONDITIONS



The transportation of hydrocarbons will be subject to the following conditions:


16.1
The Hydrocarbon must be Delivered by the Sender at a Point of Entry, and
Withdrawn at an Exit Point.



16.2
The transportation of Hydrocarbons will be subject to the compliance with the
conditions set forth in the Transportation Agreement, this Manual, its
amendments, additions or updates, including its attachments and all applicable
provisions.



16.3
The Transporter reserves the right to receive or not the hydrocarbon that does
not meet the minimum values specified; in case of receiving it, the Sender will
pay to the Transporter the costs incurred for the analysis and eventual
treatment of this Hydrocarbon to bring it to the specifications required or to
implement the scheme required for its transportation.



16.4
The transporter reserves the right to require, reject or approve the injection,
anywhere in the Pipeline, of products such as corrosion inhibitors, fluidity
point depressors, friction reducers or any other additive in the Hydrocarbon
that is to be transported. The Sender will pay to the Transporter the costs
incurred in the analysis and the eventual treatment of this hydrocarbon to

bring it to the specifications required or to implement the scheme required for
its transportation.


16.5
The transporter reserves the right to transport Hydrocarbons Delivered by the
Senders that exceed the limits determined by the Transporter for organic
chloride, sand, dust, dirt, gums, impurities, other objectionable substances or
other compounds with physical or chemical characteristics that, to the sole
discretion of the Transporter, may harm the Pipeline, or may interfere with the
Transportation and the Delivery. The Sender will pay the Transporter the costs
incurred in the analysis and eventual treatment of this Hydrocarbon to bring it
to the specifications required or to implement the scheme required for its
transportation.


DC- Crude Oil Transportation Agreement - 009 - 2013                     65

--------------------------------------------------------------------------------






16.6
The Transporter, acting in a reasonable manner and in good faith, will have the
right to suggest any change of the minimum Quality specifications of the
Hydrocarbon from time to time, according to the Operational Practices, that may
be necessary or adequate, including, but not limited to, to prevent material
damages or the material degradation of the Effective Capacity of the Pipeline,
to prevent personal damages or damages to the property or to the environment.
Any change of specification must be subject to an express written agreement of
the Parties.



16.7
The Hydrocarbon delivered by each Sender and transported through the Pipeline
may vary in its quality due to the blend with other types of hydrocarbons.
Excepting for the events in which Segregated Crude Oil is transported, the
Transporter will not have any obligation whatsoever to give back, at the Exit
Point, Hydrocarbons of the same Quality of the Hydrocarbons Delivered for its
transportation at the Point of Entry. The Blend Crude Oils transported will have
the adjustments regarding Volumetric Compensation for Quality applied to them.



16.8
In the transportation of Blend Crude Oils and of Segregated Crude Oil, pollution
fronts are generated. All the Senders of the Pipeline must accept as withdrawn
volume part of the pollution fronts generated in the transportation through
Pipeline.



16.9
The Transporter commits to hand back to the Sender, and the latter agrees, on
its part, to Withdraw at an Exit Point, the equivalent volume of Hydrocarbon,
once the mechanism of the Volumetric Compensation for Quality has been applied.





CLAUSE 17 -
RULES FOR THE TRANSPORTATION OF SEGREGATED HYDROCARBON



17.1
Upon request of a Sender, the Transporter may opt for accepting the
transportation of Segregated hydrocarbon, provided that it is an alternative
that is technically and economically viable. The transportation of segregated
Hydrocarbon cannot change the scheme established in Clause 10 and it will be
made following the provisions of this manual.



17.2
As a consequence of the foregoing, the Transporter will inform the Senders of
its availability to start the transportation of segregated Hydrocarbon. The
transportation of segregated Hydrocarbon will be subject to the Nomination
process established in this Manual.




DC- Crude Oil Transportation Agreement - 009 - 2013                     66

--------------------------------------------------------------------------------




17.3
The additional charges for the transportation of the segregated hydrocarbon will
be on the charge of the Sender or Third Party that requests this service.



17.4
In the transportation of Segregated Crude through the Pipeline, the Sender
accepts and acknowledges that there will be a minimum front of Pollution Fronts.

 


CLAUSE 18 -
RISKS AND LIABILITY



18.1
Crude Oil’s Custody: The Transporter will exercise the custody over the
Hydrocarbon as from the moment in which the Sender, or whoever it designates,
delivers it at the Point of Entry, and until the Exit Point.



18.2
Transporter’s Liability: The Transporter will be liable for the damages or
losses caused to the Senders, generated by, derived from or related to the fault
or breach, on the Transporter’s part, of the Obligations contained in this
Manual, its attachments, the Transportation Contract and the legislation
applicable, unless it proves that the damage or loss occurred as a consequence
of a Justified Event and that it also adopted a Reasonable Effort.



The Transporter will not be responsible for the damages or impairment that the
Hydrocarbon Delivered by a Sender can sustain, such as contamination with
foreign matters, contamination by the contact of the different types of
hydrocarbons, if the damage or deterioration is due to Justified Events. Id in
any of those events one or more Senders are involved, all the Hydrocarbons
affected will be apportioned between the Senders as a proportion of the Title of
each one of the Hydrocarbons involved, without prejudice to the subsequent
indemnifications, as the case may be. The Transporter will prepare the
information of the volume of Hydrocarbon affected and the proportion that
corresponds to each Sender.




The Transporter will not be responsible for the consequences that the default of
the Deliveries and Withdrawals of the Sender generates on the Transportation
Program, or for the commitments of the operators and / or transporters of the
transportation systems connected to the Pipeline.




18.3
Without prejudice to the provisions that can be agreed in the respective
Transportation Agreement, in the events of defective or late provision of the
service, Identifiable Losses or damage of the Crude Oil that must be assumed by
the Transporter, the following limitation of liability will be taken into
account.




DC- Crude Oil Transportation Agreement - 009 - 2013                     67

--------------------------------------------------------------------------------




18.3.1
As direct damages, the Transporter will pay an indemnification equivalent to
seventy five per cent (75%) of the Declared Value of the Crude Oil for each
Barrel lost or damaged.



18.3.2
As loss of profit, CENIT will pay an indemnification equivalent to twenty five
per cent (25%) of the amount of the indemnification determined according to the
preceding item.



18.4
Sender’s Liability: The Sender will be responsible and it will hold the
Transporter harmless for the damages or losses that it causes, generated by,
derived from or related to the fault or the total or partial breach of the
Sender, by action or omission, of the obligations contained in this Manual, its
attachments, the Transportation Contract and the legislation applicable.



CLAUSE 19 -
PIPELINE FILL OR LINE FILL



19.1
For the operation of the Pipeline, the Transporter will demand from each sender,
including the ANH, to Deliver to the Transporter the amount of Hydrocarbons
required for the Pipeline’s line Fill. The transporter will inform to each
Sender the volume that it must deliver for the Line Fill, taking into account,
among other, the variables related to Contracted Capacity, Effective
Transportation Capacity, Number of Senders and Quality of the Hydrocarbon.



19.2
The Transporter will determine, in its own judgment, the Day in which each
Sender will Deliver its proportional share of the Pipeline’s line Fill, and will
inform them the corresponding volume that each one of them has the obligation to
deliver, stating the date of Delivery.



19.3
The Hydrocarbon delivered by the Senders for the Pipeline’s line Fill cannot be
withdrawn from the Pipeline without the prior authorization of the Transporter.
Without prejudice to the foregoing, the Sender will not lose the ownership of
the Hydrocarbon that remains in the Pipeline.



19.4
When faced with situations that mean losses in the Pipeline, the Transporter
can, at any time, when it deems it appropriate, ask the Senders to restore the
Pipeline’s line Fill in the conditions in which this Clause refers.



19.5
When segregated Crude Oil is transported, it shall be construed that the
ownership of the Pipeline’s line Fill varies according to the volumes of
Segregated Crude Oil present in the Pipeline at any given time. Without
prejudice to the foregoing, the Sender will not lose the ownership of the
Hydrocarbon that remains in the Pipeline.




DC- Crude Oil Transportation Agreement - 009 - 2013                     68

--------------------------------------------------------------------------------




CLAUSE 20 -
MANAGEMENT OF THE LOSSES IN THE PIPELINE

The identification and handling of the losses in the pipeline will be made as
follows:


20.1
All the Identifiable Losses id Crude Oil that are attributable to the
Transporter will be assumed by the Transporter



20.2
all the Identifiable Losses of Crude Oil that are not attributable to the
Transporter will be assumed by the Sender or Senders. For the Blend Crude Oils,
the losses will be allocated among the Senders and the Third Parties pro rata of
their share in that Blend; for the Segregated Crude Oils, the losses will be
allocated directly to the owner of the Segregated Crude Oil.



20.3
The basis for the liquidation of the Identifiable losses will be the report made
by the Transported according to the Prudent Practices of the Industry.



20.4
The Non – Identifiable Losses will be calculated on a monthly basis by the
Transported in a way that the monthly calculation reflects the real losses
occurred during each Operation Month.



20.5
If the calculation of the Non – Identifiable Losses is equal to or lower than
zero point five per cent (0.5%) of the Deliveries of the Operation Month, the
same will be on the Senders’ charge, unless otherwise agreed.



20.6
The Non – Identifiable Losses higher than zero point five per cent (0.5%) of the
Deliveries of the Operation Month, will be on the Transporter’s charge, unless
otherwise agreed.



20.7
This calculation will be made through balances that the Transporter must make at
the beginning of each Calendar Month regarding the preceding Calendar Month,
which will reflect the deliveries and the withdrawals, the movement of
inventories and the Identifiable Losses, if such is the case, to compute them on
a monthly basis.



20.8
Whenever there are Identifiable Losses and Non – Identifiable Losses in one
operation month, the Transporter will investigate the possible causes on order
to take the corrective actions in an immediate manner, and it must be informed
to the Senders.



20.9
The procedure for the calculation of the losses in the Pipeline will be governed
by the provisions of this clause and the Volumetric Compensation for Quality
(CVC) Mechanism established in Annex 2 to this Manual.



CLAUSE 21 -
CLAIMS


DC- Crude Oil Transportation Agreement - 009 - 2013                     69

--------------------------------------------------------------------------------






21.1
Any claim that a Sender or a Third Party may have regarding the Hydrocarbon’s
Transportation service through the Pipeline, or regarding the quality or
quantity, must be lodged, in writing, no later that thirty (30) Days after the
occurrence of the event that originated the claim, with the relevant supports.
The claims for the loading of tanker ships in ports are excepted, as these are
governed by the respective port rules and, in general, have a longer term of up
to ninety (90) Days.



21.2
Any claim will be processed according to the procedures defined by the
Transporter for the attention of complaints and claims, in a timely and diligent
manner, having a maximum term of fifteen (15) Days to answer them, tern that is
counted from the date in which the Transporter receives the Claim,



CLAUSE 22 -
SANCTIONS TO THE OPERATIONAL AGENTS FOR THE NONCOMPLIANCE WITH THE
TRANSPORTATION PROGRAM



22.1
Each one of the Nominations made by the Senders and Third Parties will be
considered as their commitment to comply with the Deliveries and Withdrawals’
Program, with amounts and flow rates as uniform as possible.



22.2
The Sender has the obligation to pay to the Transporter, as sanction, five per
cent (5%) additional to the Transportation Fee (hereinafter the “Sanction Fee”)
for each Barrel Not Delivered regarding the Scheduled Capacity, in the event
that the Volumes Delivered for transportation are lower than ninety five per
cent (95%) of the volumes that correspond to the Scheduled Capacity.



The sanction will correspond to the calculation that results from multiplying
the Sanction Fee by the number of Barrels scheduled that have not been
effectively Delivered for transportation by the Sender. Said sanction will only
be applicable to the Transportation Contracts under the modalities of Use and
Pay and Contracted Capacity subject to Availability.


22.3
If the Sender’s delivery at a Point of Entry is greater than 105% of its
Scheduled Capacity, the Transporter can charge a Sanction Fee for each Barrel
Delivered in excess of the Scheduled Capacity.

The Sanction will correspond to the calculation resulting from multiplying the
number of Barrels Delivered in Excess for transportation by the Sender. Said
sanction is applicable to all the Senders only.


22.4
For the second and all the successive faults that occur in a twelve (12) – month
period as from the occurrence of the last fault, the Sanction Fee will be of Ten
per cent (10%).


DC- Crude Oil Transportation Agreement - 009 - 2013                     70

--------------------------------------------------------------------------------






22.5
The application of the Sanction Fee does not release the Sender from its
responsibility regarding possible impacts to other Senders as per the provisions
of this Manual.



CLAUSE 23 -
HYDROCARBON AFFECTED BY LITIGATION



23.1
Any Sender has the obligation to give written notice before the Delivery to the
Transporter, if the hydrocarbon the subject of its transportation request is
affected by any claim, lien or litigation, legal or extra – legal.



23.2
The Transporter reserves the right to accept or reject any Hydrocarbon that is
affected in the terms established above. Without prejudice to the aforementioned
power, the Transporter will coordinate with the Sender possible action plans in
order to guaranty the rights acquired by the Senders regarding the Contracted
Capacity.



23.3
In case of accepting its transportation, the Transporter can demand from the
Sender the submission of a guarantee to the Transporter’s satisfaction, to cover
the losses that may be caused to the Transporter, other Senders and Third
Parties because of the Transportation.



CLAUSE 24 -
INVESTMENTS IN THE PIPELINE



24.1
Whoever is interested or needs the execution of works for the construction,
adaptation, expansion, connection and / or adhesion of assets and facilities
required by or because the transportation of Crude Oil through the Pipeline, it
must request it (hereinafter the “Offer”) to the Transported in a reasoned
manner and with indication of the needs and specifications that such works must
comply with.



The Transporter will indicate whether or not the Offer complies with and / or is
in agreement with the safety and environmental requirements, technical,
commercial, legal and engineering issues typical of the Pipeline, as well as the
Prudent Practices of the Industry.


24.2
The Offer that is submitted to the Transporter in the foregoing terms must:



24.2.1
Include all relevant details, including but not limited to (i) the additional
infrastructure necessary and the amendments that would be made over the one
already existing; (ii) the estimate costs, (iii) the schedule of construction of
the works and start of the services associated to these works, and (v) basic
engineering, and


DC- Crude Oil Transportation Agreement - 009 - 2013                     71

--------------------------------------------------------------------------------






24.2.2
Be addressed to the Transporter through the Legal Representative of the
interested person, for consideration and analysis of the Transporter during a
term that will not exceed of sixty (60) days as from the Day after the delivery
of the Offer with all the information required.



24.3
If according to the analysis made by the Transporter it is found that to pursue
the Offer requires a capital contribution on its part, the Transporter will
decide, within the term set forth in the preceding item, whether or not it
pursues the Offer. The Transporter can also determine the scope of their
participation in the Offer.



24.4
If the new infrastructure modifies the Effective Capacity, the Senders or Third
Parties that participate in the Offer and the Transporter will agree the terms
to contract, in whole or in part, the new capacity.



24.5
No one can make constructions, connections or adaptations of the Pipeline
without the prior written consent, duly signed by its representative, of the
Transporter.



CLAUSE 25 -
SOLE RISK OFFERS



25.1
Opportunity and Conditions: The Offers made to be carried out to the Senders’ or
Third Parties’ Sole Risk (hereinafter the “Sole Risk Offer”) can only be
executed once the proceedings set forth in the preceding clause have been
exhausted, with the decision made that the Transporter will not participate,
initially, in the Offer.



The Sole Risk Offer must cover the same aspects than the one presented according
to the provisions of the prior clause. Anyway, all the Sole Risk Offers must
comply with the technical specifications regarding measurement, quality
determination and safety applicable, as well as the provisions of this Manual,
and they must have the respective licenses, and permits required by the
competent authorities, and they must abode by the provisions that govern the
acquisition of the lands and other rules applicable.


25.2
Filing of the Sole Risk Offer: The interested party will request the
authorization of the sole Risk Offer, attaching all the documents required for

it study. The Transporter will verify the compliance with the regulations
applicable and it may request clarifications or expansions of the information.
The reasoned answer approving or rejecting the request of the Sole Risk Offer
must be given within three (3) months since the date of receipt thereof, but
this

DC- Crude Oil Transportation Agreement - 009 - 2013                     72

--------------------------------------------------------------------------------




term will not include the times necessary to submit and make the clarifications
or expansions requested by the Transporter.


25.3
Participation of the Transporter: At any time of the approval, design,
construction and commissioning of a sole Risk Offer, the Transporter may express
its intention to take part in it. The proportion and conditions in which the
Transporter will take part will be determined by mutual consent by the Parties.



25.4
Conditions for the Execution: The Transporter may refuse the authorization of
the Sole Risk Offer giving reasons, for safety, technical, operational or
capacity issues, because they affect the integrity of the Pipeline or the
operation of other Senders or by order of a competent authority. The transporter
will not be obligated to provide the new transportation service before the
execution of the Sole Risk Offer complies with the requirements established in
the Manual, the engineering standards applicable, the Transporter’s provisions
and requirements and the provisions applicable. In case of systems associated to
the pipeline, the Sender cannot amend the facilities or its manner of operation
without the authorization of the Transporter.



The Transporter reserves the right to perform the construction, administration,
operation and total or partial maintenance of the Sole Risk proposals and it
will define the scope of its participation. The costs that these have will be
against the Sender or Third party that presents the Sole Risk Offer. The Sender
and the Transporter may freely agree the funding and payment thereof.


25.5
Indemnity: The Senders or third parties that take part in the performance of the
Sole Risk Offer will indemnify, release and hold the Transporter harmless in the
terms of the Risk and Liability Clause.



25.6
Insurance: The Transporter and the Senders interested in the Sole Risk Offer
will obtain the insurance necessary for the cover of the risks derived from the
Sole Risk Offer, in terms that are reasonably satisfactory for the Transporter.



25.7
Ownership, financing and operation of the Sole Risk Offer: For the investments
that amend existing infrastructure of the Pipeline and tat the operation of
which affect the functioning thereof, the ownership of the infrastructure will
be of the Transporter or Owner. In this case, the





Transporter and the Sender or Third Party that executes the Sole Risk Offer will
agree the mechanism of amortization.



DC- Crude Oil Transportation Agreement - 009 - 2013                     73

--------------------------------------------------------------------------------




All the resources required to carry out the execution of a Sole Risk Offer must
be procured, obtained and guaranteed by the Senders or third parties that have
taken part in the Sole Risk Proposal and under no circumstances the Transporter
or the Owners or the other Senders may be affected by the financing instruments
that the Senders or Third Parties of the proposal adopt by or because of the
same.


If the new infrastructure amends the Effective Capacity, the Transporter and the
Senders or Third Parties that take part in the Sole Risk Offer will agree the
terms to contract this new capacity.


25.8
Access to the Infrastructure: The Transporter will facilitate to the Senders or
Third Parties that will execute or that have executed the Sole Risk Offer, the
access to the infrastructure owned by it. Without prejudice to the foregoing,
the Senders or Third Parties that will execute a Sole Risk Offer must assure to
the Transporter that the Effective Capacity of the Pipeline will not be affected
by the execution of the sole – risk proposals. Anyway, if as a consequence of
the execution of the Sole Risk Offer another Sender is affected, the Transporter
must indemnify it.



25.9
Information: The Senders and Third Parties that take part in the sole risk offer
will furnish the Transporter with all the information arising from the design,
construction, implementing, adaptation, expansion, connection, adhesion of
assets and facilities, and from the start of the services associated to the Sole
Risk Proposal.



CLAUSE 26 -
PROCEDURES FOR THE COORDINATION OF OPERATIONS, COMMUNICATIONS AND ATTENTION OF
EMERGENCIES



26.1
The communications and other aspects associated to the coordination of the
activities listed in this Manual will be carried out by the Transporter’s
operational area. These communications can be channeled through the
Transporter’s Field Representatives, and they can be processed directly by the
operational coordination personnel in the Transporter’s offices.



26.2
According to the parties’ requirements, if it is deemed necessary, meetings will
be held in which the Transporter and the Senders take part, in order to review
the compliance with the Transportation Program being performed and to review the
Transportation Plan. In these meetings, the aspects that impact the
Transporter’s operation will be reviewed, and aspects of interest for the
Senders will be disclosed.




DC- Crude Oil Transportation Agreement - 009 - 2013                     74

--------------------------------------------------------------------------------




26.3
The Transporter has a Contingencies Plan that compiles the structure and the
procedures required to see to any type of emergencies that may affect the
integrity of the persons, the environment or the infrastructure. To face the
emergencies, the Transporter applies the Incidents’ Command System Model, which
contemplates the different horizontal and vertical communication flows required
to guaranty a notification and preparation of an effective response to the
event.



26.4
In the attention of emergencies, the Transporter’s operations and maintenance
personnel takes part, as well as the corporate support personnel that contribute
to the management of the communications and the logistic support required by the
attention group.



26.5
Likewise, the Transporter has agreements with the different authorities and
emergency attention bodies at the local, regional and national levels, as
supplement of its internal attention equipment. This is supplemented with the
agreements established with the companies of the sector to give mutual support
and succor in the attention of events in order to mitigate the impacts of the
emergency.



CLAUSE 27 -
RESOLUTION OF CONTROVERSIES



27.1
In the event of occurrence of any conflict or disagreement related to this
Manual or the transportation service, it will be firstly solved in a direct
manner by an authorized representative of each one of the Parties, within sixty
(60) Days after the notification sent by the Party that considers that there is
a disagreement and actually received by the other Party.



27.2
If after the aforementioned sixty (60) - day period the disagreement continues
in whole or in part, the Parties will resort to any alternative mechanism for
the resolution of conflicts contained in the Colombian legal system or that has
been established in the respective Transportation Agreement.



CLAUSE 28 -
EFFECTIVE DATE



This Manual’s effective date is the First of April of year 2013.


CLAUSE 29 -
ADDITION AND AMENDMENT



The Transporter may make additions or amendments to this Manual according to the
provisions of Resolution 18 – 1258 of the 14th of July of 2010 of the Ministry
of Mines and Energy, as amended added or replaced from time to time.



DC- Crude Oil Transportation Agreement - 009 - 2013                     75

--------------------------------------------------------------------------------




CLAUSE 30 -
LEGAL REGIME APPLICABLE



This Manual is governed, in all of its parts, by the applicable provisions of
the Republic of Colombia.







DC- Crude Oil Transportation Agreement - 009 - 2013                     76

--------------------------------------------------------------------------------




ATTACHMENT 1


GENERAL DESCRIPTION OF THE PIPELINES


1.    CENIT LLANOS SYSTEM
1.1.    CASTILLA – APIAY PIPELINE
·    Diameter: 16”.
·    Length: 43,65 Km.
·    Design capacity: 95 KBPDC.
·
Description: The pipeline starts in the village of Caño Grande, municipality of
Castilla La Nueva (Meta) and it ends at the Apiay Plant in the village of
Peralonso, municipality of Villavicencio (Meta).



1.2.    APIAY – MONTERREY 20” PIPELINE
·    Diameter: 20”. ·    Length: 120 Km. ·    Design capacity: 230 KBPDC.
·
Description: The pipeline starts at the Apiay Station (Villavicencio), passes
through the municipalities of Villavicencio, Cumaral, Paratebueno and Maya in
the Department of Meta, and through the municipalities of Villanueva and
Monterrey in the Department of Casanare, in the latter we find the Monterrey
Station, terminus of the system. This pipeline does not have intermediate
stations, it transports the crude oils produced in the fields of Castilla,
Chichimene, Suria and Apiay. It has 10 selection valves between the initial
station and the end station.

1.3.    MONTERREY – ALTOS DEL PORVENIR PIPELINE
·    Diameter: 20”.
·    Length: 7,5 Km.
·    Design capacity: 320 KBPDC.
·
Description: The purpose of stretch of pipeline, is to take the crude oils
transported through the Apiay – Monterrey and Rubiales – Monterrey lines (ODL),
which are joined at the discharge of the Monterrey Station until the storage
tanks located at Altos del Porvenir. The entire line goes upwards along the
hillside. The Monterrey Station is found at a height of 550 m. a. s. l. and
Altos del Porvenir at 1.232 m. a. s. l.



1.4.    PIPELINE ARAGUANEY – MONTERREY
·    Diameter: 14” Y 12”.
·    Length: 100,95 Km.
·    Design capacity: 62 KBPDC.
·    Nominal Capacity: 62 KBPDC.
·
Description: It starts at the Araguaney Station located 18 Km off El Yopal and
goes to the El Porvenir Station located 12 Km off the municipality of Monterrey






DC- Crude Oil Transportation Agreement - 009 - 2013                     77

--------------------------------------------------------------------------------




(Casanare) and it passes through the municipalities of El Yopal, Aguazul,
Tauramena and Monterrey, all of them in the Department of Casanare. It shares
the right of way with: Floreña – Yopal Gas Pipeline and Cusiana Field Flow
Lines. At km 99+800 of this system, it has the option of injection of the tanker
trucks’ offloading place of the Monterrey Plant. It handles Blended crude oils
and Floreña segregated ones.
1.5.    MONTERREY – EL PORVENIR PIPELINE (RECEIPT OF ARAGUANEY)
·    Diameter: 12”.
·    Length: 4,16 Km.
·    Design capacity: 62 KBPDC.
·
Description: It transports the volumes from the Araguaney and goes to the
Ocensa’s El Porvenir Station, this system has the option to inject the
offloading place of Monterrey at the point of Km 99 + 800 meters. This entire
stretch of pipeline goes upwards through the hillside. The Monterrey Station is
located at 550 m. a. s. l. and Ocensa’s El Porvenir Station is located at 1.132
m. a. s. l. It handles Blend and Floreña crude oils in a segregated manner.

1.6.    SANTIAGO – EL PORVENIR PIPELINE
·    Diameter: 10”.
·    Length: 78,2 Km. ·
Design capacity: 20 KBPDC.
·
Description: This pipeline starts at the Santiago Station, municipality of Maní
(Casanare), it has re – pumping at the Monterrey Station to be able to take the
crude oils upwards and goes to the Ocensa’s El Porvenir Station. It handles
Blend crude oils from the fields of the area of Maní and the delivery of the
crude oils from the Jaguar - Santiago 20" pipeline.

1.7.    MONTERREY – EL PORVENIR (OFFLOADING PLACE) PIPELINE
·    Diameter: 12”.
·    Length: 4,16 Km.
·    Design capacity: 60 KBPDC.
·    Description: System dedicated to transportation that goes to the El
Porvenir Station, the crude oils delivered by the tanker trucks that are
offloaded at Monterrey (sic), it has option of deliveries from the Apiay
pipeline and ODL, it handles crude oils with Blend quality. The entire pipeline
goes upwards through the hillside; the Offloading place at Monterrey is located
at 550 m. a. s. l. and the El Porvenir Station at 1.132 m. a. s. l.
2.    CENIT’S EASTERN SYSTEM: CAÑO LIMON – COVEÑAS PIPELINE
·
Caño Limón – Banadía Stretch, 18” x 78,46 Km.

·
Banadía - Ayacucho Stretch 18”/20“/24” x 392,64 Km.

·
Ayacucho - Coveñas Stretch 24” x 299,46 Km.

·
Design capacity 220 KBPDC.










DC- Crude Oil Transportation Agreement - 009 - 2013                     78

--------------------------------------------------------------------------------




·
Description: The Caño Limón - Coveñas pipeline has a total length of 770.6 km,
it has re – pumping stations at Banadía, Samoré, Toledo and Orú. It has
injection facilities at the offloading places of Banadía, Gibraltar and
Ayacucho, in the later it delivers crude oil destined to the Barrancabermeja
Refinery, and it Blend – type crude oils are injected for the export market.
With the start of Bicentenario the connection will be made at Banadía increasing
the utilization of the system.

3.    CENIT’S NORTHERN SYSTEM
3.1.    COVEÑAS – CARTAGENA PIPELINE
·    Diameter: 18”.
·    Length: 123 Km.
·    Design capacity: 114,5 KBPDC.
·
Description: System that starts at the Coveñas Terminal located in the
municipality of Coveñas, Department of Sucre. The topography that it passes is
relatively flat. It arrives in Cartagena’s Refinery in the zone of Mamonal,
Department of Bolívar, where it delivers crude oils for the refinery’s diet an
fuel oil for the export market.

3.2.    AYACUCHO – COVEÑAS 16” PIPELINE
·    Diameter: 12” y 16”.
·    Length: 280,52 Km.
·    Design capacity: 63 KBPDC.
·
Description: This system starts de la Station Ayacucho located in jurisdiction
of the municipality of La Gloria - Cesar. The topography that it passes is
relatively flat, with flood plains along the journey. It has re – pumping
stations at Retiro, Sincé and it ends at the Coveñas Terminal, where the pumped
hydrocarbons are received, which are crude oils and fuel oil from the refinery
at Barrancabermeja.

4.    CENIT’S MIDDLE MAGDALENA SYSTEM
4.1.    VASCONIA – GRB PIPELINE
·    Diameter: 12” and 20”
·    Length: 171,6 Km.
·    Design capacity: 180 KBPDC.
·
Description: This system starts at the Vasconia Plant located at 17 Km of the
municipality of Puerto Boyacá (Boyacá), and goes to Refinery’s Pumping House # 8
located in the city of Barrancabermeja (Santander), it shares the right of way
with the Galán – Salgar Poly – Pipeline and the Velásquez 26 - El Sauce
Pipeline. This system handles the Blend, Cusiana and Castilla Crude oils
required for the diet of the de Barrancabermeja Refinery and the re – issue
crude oil destined to Coveñas that cannot be transported through the ODC and
Ocensa.

4.2.    GALAN – AYACUCHO 18” PIPELINE
·    Diameter: 18”
·    Length: 123,3 Km.









DC- Crude Oil Transportation Agreement - 009 - 2013                     79

--------------------------------------------------------------------------------




·    Design capacity: 71,25 KBPDC.
·
Description: This system was built in year 1984 in 18" pipe 0,344" thick.
Currently it handles fuel oil and Blend from the refinery. At PK 32 + 000 there
is the interconnection with Isla VI which is in charge of taking the crude oils
produced in the Cantagallo Field. It has two traps for the dispatch and receipt
of scratchers at Galán and Ayacucho respectively.

4.3.    PIPELINE GALAN – AYACUCHO 14”
·    Diameter: 14”. ·    Length: 188,69 Km. ·    Design capacity: 35,0 KBPDC.
·
Description: This line built in 14" pipes has a thickness of 0.344". Currently
it handles Blend Crude oils re – issued by the Barrancabermeja Refinery and the
injection of Isla VI at Km 32.

4.4.    PIPELINE GALAN – AYACUCHO 8”
·    Diameter 8”.
·    Length 190,54 Km.
·    Design capacity 20,0 KBPDC.
·
Description: This system was built in year 1974 in 8" pipe with thickness that
ranges between 0,250 and 0,344 along the stretch. Currently it handles Caño
Limón Crudes and Paraffinic that are part of the diet of the Barrancabermeja
Refinery.

5.    CENIT’S HIGH MAGDALENA SYSTEM: YAGUARÁ – TENAY PIPELINE
·    Diameter: 8”.
·    Length: 68,22 Km.
·    Design capacity: 20,0 KBPDC.
·
Description: The initial station of this Pipeline is Yaguará and it ends in
Tenay located in the Department of Huila. It mainly transports the crude oils
from la Hocha and La Cañada Norte produced in this zone of the department.

6.    CENIT’S SOUTH SYSTEM
6.1.    ORITO – TUMACO (OTA) PIPELINE
·    Diameter 10”/14”/18”
·    Length 306,93 Km.
·    Design capacity 48,0 KBPDC.
·
Description: The initial station of this pipeline is Orito (Putumayo), re -
pumping stations at Guamuez (Putumayo) and Alisales (Nariño), it receives
injection of the Churuyaco – Orito (OCHO) system en km 15 and end station Tumaco
(Nariño) for the export market. The Orito Station meets the volumes from the San
Miguel – Orito (OSO) Pipeline, Mansoya - Orito (OMO) Pipeline, Tanker trucks’
offloading place de and afferent production lines.

6.2.    PIPELINE SAN MIGUEL – ORITO (OSO)
·    Diameter: 12”.









DC- Crude Oil Transportation Agreement - 009 - 2013                     80

--------------------------------------------------------------------------------




·    Length: 71,67 Km.
·    Design capacity: 30,0 KBPDC.
·
Description: This Pipeline transports the crude oils of the batteries of Colon
and Loro, (south of Orito), It starts at the San Miguel Station (Putumayo) and
ends at the Orito Station (Putumayo), this system allows transporting volumes to
Ecuador and vice versa. In Ecuadorian territory this system it has a 26 - Km
stretch that connects San Miguel with Lago Agrio (Sucumbíos – Ecuador), in
diameters of 10” and 12”.

6.3.    CHURUYACO – ORITO (OCHO) PIPELINE
·    Diameter: 6”/5”/8”.
·    Length: 17,79 Km.
·    Design capacity: 8,0 KBPDC.
·
Description: Pipeline built to transport the crude oil produced in the fields of
Caribe, Churuyaco and Sucumbíos, this pipeline originates in the Churuyaco
Battery and ends at Km 15 of the Trans - Andean Pipeline (OTA) where the
injection is made. The crude is of an average of 31.0 API grades.

6.4.    MANSOYA – ORITO (OMO) PIPELINE
·    Diameter: 6”.
·    Length: 73,42 Km.
·    Design capacity: 21,0 KBPDC.
·
Description: This pipeline is connected to the Pipeline San Miguel - Orito (OMO)
at the place called El Yarumo (Orito – Putumayo). The Mansoya – Santa Ana
stretch pumps the crude oils produced in the Mansoya Field (Northeast) at a flow
of 360 BPH and with an offload pressure of 900 PSI, the crude is of an average
of 31.8 API grades, in the Santa Ana - Orito stretch it pumps the crude oils
produced by Gran Tierra Energy and light crude oils produced by VETRA, flow 790
BPH, discharge pressure of 900 PSI. This crude oil is injected into the OMO at
Km. 37,725 and it has 28.5 API grades in average.








DC- Crude Oil Transportation Agreement - 009 - 2013                     81

--------------------------------------------------------------------------------




ATTACHMENT 2


QUALITY COMPENSATION MECHANISMS FROM THE MIX OF CRUDE OILS


This document describes the volumetric control of the Transporter’s Pipeline
systems.


1.
DESCRIPTION



The flow chart of the volumetric control data can be found in the following
graph:


[ex104gtecota130831cen_image2.gif]
Graph 1 – Traceability of volumetric control processes


2.
DAILY AND MONTHLY BALANCE



This balance is made every day, based on the information sent by the independent
inspectors of each one of the Pipeline’s Stations, taking into account the
initial inventory, Deliveries, withdrawals and / or shipments and final
inventory. It is made in GSV and NSV volumes.


For the purposes of the Balance, CENIT’S pipelines consist of three points, as
follows:


▪
Initial Pumping Station

▪
Pipeline or line

▪
End Station



The submarine lines and even the mono – buoys are not owned by CENIT. However,
these are the facilities used to perform the operations for the loading of
tanker ships.


To make the daily and monthly report, it is important to have clarity regarding
the possible operations that there are in each Station:


Special Operations: In each one of the stations the following special operations
may occur, which must be duly supported and registered in the supports of the
daily and monthly operation.



DC- Crude Oil Transportation Agreement - 009 - 2013                     82

--------------------------------------------------------------------------------




▪
Tanks’ Conversion

▪
Loans

▪
Return of loans

▪
Withdrawals upon request of the Company

▪
Reliefs of afferent lines

▪
Withdrawals for self – consumption or consumption



The following special operations can take place in the pipelines:


▪
Relief of volumes in intermediate stations

▪
Re – injection of volumes in intermediate stations

▪
Use of cross – over for the receipt from or dispatch to lines

▪
Drainage or injections due to maintenance



2.1.
DAILY BALANCE OF THE SYSTEM



CENIT’S purpose is the transportation of Hydrocarbons so it will have no
earnings or losses due to variations in quantities or qualities between
Deliveries and Withdrawals.


The withdrawals of Crude Oil may have a quality different from that of the
deliveries and the quantities will take into account the Identifiable Losses,
the Non – Identifiable Losses, the Line Fill and the variation of inventories.


Description of Losses: Two (2) types of losses are considered: Identifiable
Losses and Non – Identifiable Losses, defined in the Second Clause “Definitions”
of this Manual.


CENIT’S Transportation Systems consider three (3) possible loss points:


▪
Initial Pumping Station or Plant

▪
Pipeline

▪
Final Station or Terminal



Identifiable Losses and Non – Identifiable Losses can occur in each point.


Initial Pumping Station or Plant


The Identifiable Losses are allocated proportionally to the Deliveries in the
Initial Pumping Station or Plant of the preceding Calendar Month.


The Non – Identifiable Losses are allocated proportionally to the Deliveries in
the Initial Pumping Station or Plant of the current Calendar Month.


Pipeline or Line













DC- Crude Oil Transportation Agreement - 009 - 2013                     83

--------------------------------------------------------------------------------




▪
The Identifiable Losses are distributed as a proportion of the dispatches made
from the Initial Pumping Station or Plant in the preceding Calendar Month.



▪
The Non - Identifiable Losses are distributed as a proportion of the dispatches
made from the Initial Pumping Station or Plant in the current Calendar Month.



Final Station or Terminal


▪
The Identifiable Losses are distributed as a proportion of the Receipts made
from the Final Station or Terminal in the preceding Calendar Month.



▪
The Non - Identifiable Losses are distributed as a proportion of the Receipts
made from the Final Station or Terminal in the current Calendar Month.



NON – IDENTIFIABLE LOSSES (P. N. I.)


For the determination of the Non - Identifiable Losses in the Initial Pumping
Station or Plant or in the Final Station or Terminal, the Global Balance is
determined, considering:


P. N. I. T = II + E + R – D – IF – P. I.



WHERE:


P. N. I. T
Total Non – Identifiable Losses in the Initial Pumping Station or Plant or in
the Final Station or Terminal
II
Total Initial Inventory in the Initial Pumping Station or Plant or in the Final
Station or Terminal
E
Total delivery of Crude Oil to the Initial Pumping Station or Plant or to the
Final Station or Terminal
R
Withdrawals from the Initial Pumping Station or Plant or from the Final Station
or Terminal
D
Crude oil dispatches from the Initial Pumping Station or Plant or in the Final
Station or Terminal
IF
Final Total inventory in the Initial Pumping Station or Plant or in the Final
Station or Terminal
P. I. C
Crude Oil Identifiable Losses in the Initial Pumping Station or Plant or in the
Final Station or Terminal, if such is the case



After which, the calculated volume is distributed among the different Crude Oils
transported using the following formula:


P. N. I. i = P. N. I. T * E i / E T



Where:



DC- Crude Oil Transportation Agreement - 009 - 2013                     84

--------------------------------------------------------------------------------




P. N. I. T
Total Non – Identifiable Losses in the Initial Pumping Station or Plant or in
the Final Station or Terminal
P. N. I. i
Total Non – Identifiable Losses of crude oil (i) in the Initial Pumping Station
or Plant or in the Final Station or Terminal
E i
Delivery of crude oil (i) in the Initial Pumping Station or Plant or in the
Final Station or Terminal
E T
Total delivery of all the Crude Oils transported to the Initial Pumping Station
or Plant or to the Final Station or Terminal.



For the determination of the Non – Identifiable Losses, in the line between the
Initial Pumping Station or Plant and the Final Station or Terminal, the global
balance is determined, considering:


P. N. I. T = D – PI – RCC - R



Where:


D
Dispatches made from the Initial Pumping Station or Plant
PI
Total Identifiable Losses of crude oil line between the Initial Pumping Station
or Plant and the Final Station or Terminal
RCC
Removal of crude oil to be used as fuel in the system’s Pumping Station or
Plants
R
Receipts of Crude Oil in the Final Station or Terminal.



After which the calculated volume is allocated to the different crude oils
transported, using the following formula:




P. N. I. i = P. N. I. T * D i / D T



Where:


P. N. I. T
Total Non – Identifiable Losses in the line
P. N. I. i
Total Non – Identifiable Losses of crude oil (i) in the Iine
D i
Shipment of crude oil (i) from the Initial Pumping Station or Plant
D T
Total shipment of all the Crude Oils from the Initial Pumping Station or Plant



Once the Non – Identifiable losses have been determined, the interface volumes
in the Initial Pumping Station or Plant, the Pipeline and the Final Station or
Terminal are as well determined, by making the following balance for the Crude
oil for which such volume is to be determined:


I i --> MEZ = II i + E i - R i - R (i) CC - D i - IF i – P. I i – P. N. I i



Where:



DC- Crude Oil Transportation Agreement - 009 - 2013                     85

--------------------------------------------------------------------------------




I i --> MEZ
Volume of Crude (i) received as interface during the segregation operation
II i
Initial Inventory of crude oil (i) in the Station or Iine
E i
Deliveries of crude oil (i) in the Station or Iine
R i
Withdrawals of crude oil (i) in the Station or Iine
R (i) CC
Removal of crude oil (i) to be used as fuel
D i
Shipment of crude oil (i) in Station or Plant or Deliveries of crude oil (i) in
the final station or terminal
IF i
Final inventory of crude oil (i) in the Station or Iine
P. I. i
Identifiable losses of crude oil (i) in the Station or Iine
P. N. I. i
Non - Identifiable losses of crude oil (i) in the Station or Iine



2.2.
MONTHLY BALANCE OF THE SYSTEM



The monthly balance is figured out in each point of the Pipeline according to
the following steps:


▪
Calculation of the total PNI

▪
Calculation of the PNI per type of crude oil proportional to deliveries in each
point

▪
Calculation of interfaces (if applicable)



CENIT’S pipeline systems typically manage six (6) crude oils


▪
Vasconia Blend Crude Oil

▪
Heavy Crude (Castilla Blend)

▪
Magdalena Blend Crude

▪
Caño Limón Crude

▪
South Blend Crude

▪
Cusiana and Cupiagua Crude Oil



In addition to the foregoing, it can also handle fuel oil, and / or products
that are occasional and serve special operations or special situations of the
operation.


Monthly balance Initial Pumping Station or Plant: for this case, the calculation
sequence is as follows:


▪
Total PNI

▪
PNI per type of crude oil based on Deliveries

▪
Product Balance selected to identify interface

▪
Balance for other crude oils transported (checking)



Monthly Balance Pipeline or Line: For CENIT SAS’ Pipeline Systems, the
calculation sequence is the one established in a general way, taking into
account which current is received by the interface volume.


Monthly Balance Final Station or Terminal: For the Final Station or Terminal,
the calculation sequence is the one set forth in a general way; if it applies
for any of CENIT’S systems, this process will be defined by mutual consent among
senders and the transporter in each specific case.


2.3.
MONTHLY BALANCE PER SENDER


DC- Crude Oil Transportation Agreement - 009 - 2013                     86

--------------------------------------------------------------------------------






Once the monthly balance of the system per types of crude oil has been obtained,
the monthly balance of the system per senders in NSV and GSV volumes; this means
that the ownership of the Crude Oil to be transported must be determined through
CENIT’S pipelines.


For this, it is necessary to have the quality data reported by the inspection
companies, the distribution per senders of the balances for transportation of
systems or nodes afferent to CENIT SAS’ transportation infrastructure, as well
as the distribution of deliveries per tanker trucks; the ships’ matrix per
companies, the dispatch reports’ in the final station or terminal.


Likewise, the following issues of the balance must be distributed among senders:


Allocation Criteria: Each one of the items of the Volumetric Balance is
distributed per company according to the following criteria:


PNI
Are allocated among all the senders of the current as a proportion of their
deliveries during the current month or month of report
PI
Are allocated as a proportion of the deliveries per company of the previous
month. In the offshore facilities, the same will be assumed by each one of the
senders as a proportion to their participation in the hydrocarbon in each
shipment, according to the measures taken in the onshore terminal at Coveñas, in
case that loading operations are taking place; in the event that no loading
operations are taking place, they will be assumed by the Senders, as a
proportion of the deliveries of the previous month in the Terminal.
II
It corresponds to the allocation of the final inventory reported in the monthly
balance per senders of the previous month.
Rc
Withdrawals of Fuel, it is allocated according to the percentage of the
deliveries of the owners of crude oil withdrawn, if applicable
D
Dispatches. When they correspond to a Station, they are allocated according to
the percentages of crude oil available per company, after deducting remaining
volumes. In the volumetric balances of the lines, it is determined per system
balance.
R
Withdrawals of companies. It is deducted to the company that requests the
withdrawal of the volume.
IF
Final Inventory. In the Stations it is calculated per station. In the Volumetric
Balances of the lines it corresponds to the distribution according to the
percentage of shareholding of the Sender in the company.
CVC
Corresponds to the adjustments per volumetric compensation per quality of the
month to be reported, calculated according to the provisions of Item 5 of this
Manual



The general formula of the balance per companies is as follows


II + CVC + E – Rc – D – R – PI – PNI – IF = 0




















DC- Crude Oil Transportation Agreement - 009 - 2013                     87

--------------------------------------------------------------------------------




Balance Measurement Units: In the volumes’ registration process two (2) kinds of
units are used to report the movements of crude oil of the system, as follows:


▪
All the information regarding distribution of the ownership of the volume in
inventories of the system is made in NSV.



▪
The GSV balance will utilize the proportion of property figured out in the net
balance of the system to distribute the items of the GSV balance whenever
necessary. This means that the contents of water and sediment (BSW) present in
the crude oil will be allocated among the senders pr rata to their share of the
system’s balances.



▪
The resulting information of the NSV balance will be utilized to record the
official balances per company and for the report of volumes for collection of
the transportation tax.



▪
The resulting information of the GSV balance will be utilized for the charges of
the transportation fees of CENIT’S transportation systems.





3.
UPDATE OD THE CRUDE OILS’ BASKET



This update is made every year based on:


▪
Graphs for the follow – up of the API gravity of each one of the crude oils
characterized as pure in the afferent pipelines’ system



▪
Information of composition of pure crude oils of each afferent pipelines’
operator company.



The characterization of Crude Oils is reviewed every month, led by the manager
of the valuation and it is reported to and discussed with the Volumetric
Compensation per Quality Group, because the systems’ operators are the ones who
know, in detail, the operations thereof.


The first criterion of review is the API, comparing the value of the Assay and
the value of the month to be reported of each Crude. If there are differences of
more than 2 API degrees, the following actions take place:


▪
The behavior in prior months is reviewed



▪
It is reported, in writing, to the operator or person responsible of the current
in the field in order to identify the causes of the differences.



▪
The information is analyzed and it is determined, together with the operators,
whether or not to carry out a sampling process.




DC- Crude Oil Transportation Agreement - 009 - 2013                     88

--------------------------------------------------------------------------------




▪
If the differences correspond to tests or special punctual operations, it is not
shown once again but a more detailed follow up of the crude oil is made.



▪
It is the responsibility of the operator to inform the manager of the CVC, in a
timely manner, of the possible changes in the Blends to prevent distortions
thereof



To make the decision to do the sampling, the following reasons are taken into
account:


▪
Changes of more than 2 API degrees of the current to be assessed. Crude oils
that present a behavior outside the minimum or maximum limits.



▪
Crude oils that, according to the information of the operator, have changed
their composition, even when it is not reflected in an API change (new wells,
etc).



▪
Entry of new crude oils to a current. New crude oils that have not been sampled
and have been declared as commercial.



▪
In the case of the extensive tests, it is important to assess the Crude oil or
well production forecast and to determine, in a clear manner, the proportions in
which it will affect the existing Blends. If the volumes to be transported
affect in more than one (1) API degree the initial blend in which it
participates, then one of the following actions must be done:



◦
Demand that the Operator delivers the Crude oil’s characterization (Assay) or

◦
Immediate scheduling of sampling and characterization of the Crude oil, or

◦
Investigate if there is information of this crude oil and see the viability to
make a re – cutting.



The characterizations are of the Assay type and are done in a laboratory
specialized in petroleum analysis.


Responsibilities of the operator Companies: The operator companies of each field
will be responsible for:


▪
Defining which crude oils it considers that must be sampled;



▪
Give transportation in the sampling area and necessary permits to do the
sampling



▪
Provide jerrycans for the collection of the samples (3 of 5 gallons).






DC- Crude Oil Transportation Agreement - 009 - 2013                     89

--------------------------------------------------------------------------------




▪
Inform to the representative of the sampling of the place in which the sample is
to be taken, The representativeness of the sample is the full responsibility of
the field operator. The sampling site cannot have water contents of more than
0.5% vil. If the % is higher, the samples are taken and dried by the operator
and delivered in the agreed place.



▪
If once the sampling has been made, it is identified that the Sample was not
representative of the crude oil and the assay results are not accepted, the cost
of the new sampling and analysis will be on the field operator’s account, or the
operation company is asked to provide the crude oil characterization report.





4.
CRUDE OIL ASSESSMENT PROCESS

This process is made on a monthly basis, between the 10th and the 15th day of
each month, immediately after the month to be reported. It is made based on:


▪
The price of the crude oil components in the distillation Cuts’ model will be
the one established with the arithmetic average of the international prices of
the two (2) previous Calendar months and the same Calendar month for which the
balance is being made.



▪
Prices of the International market for petroleum by – products published by
Platt’s and consolidated by the company called Purvin & Gertz.



▪
Assay – Type characterization of the pure Crudes and simulation of the mixes
that occur through the transportation service.



▪
Real API of each pure crude and mixes, certified by independent inspectors in
each transfer point in custody and / or production.



The sequence for the management of information in this process is represented in
figure 1 below:


Input of Basic Data Product Prices
===>
Update of data Assay samples or pure crude oils
===>
Calculation of Prices $ US / Bl
===>
Update of prices and constants Summary

Illustration 1 – Sequence of activities in the process of assessment


Theoretical reasons of the assessment process: The current compensation utilizes
two methods to assess the crude oil:


▪
Distillation Cuts

▪
Linear regression of the API Y % S (Bulk Properties)








DC- Crude Oil Transportation Agreement - 009 - 2013                     90

--------------------------------------------------------------------------------




Distillation Cuts: This method utilizes distillation in the lab that models the
behavior of each one of the refining processes (the “Distillation Cut”).
Combining the results of the fractioning of the Crude Oil with the prices in the
U. S. Market (USGC) of some refined products, the value of the barrel of said
crude oil in the same market is determined.


Illustration 2 shows the simple refining scheme utilized to characterize the
currents that take part in the transportation:


[ex104gtecota130831cen_image3.gif]


Illustration 2 – Distillation Scheme used by the Transporter


The cuts made during the distillation in the lab and the analyses made to each
one of them are specified in Table 1.


FRACTION
DISTILLATION RANGE
GASES
FOE
LIGHT GASES: METHANE + PROPANE
NORMAL PROPANE
ISO - BUTANE
NORMAL – BUTANE
NAPHTHA
LIGHT
PENTANE AT 160 ºF
HEAVY
160 ºF TO 350 ºF
DIESEL
350 ºF TO 650 ºF
VACUUM GAS OIL (VGO)
650 ºF – 1000 ºF
VACUUM BOTTOMS (VB)
1000 ºF +

Table 1 – Distillation Ranges in each cut


From the foregoing cuts, characteristics are determined, such as: volumetric
yield of each one of the fractions, API, sulfur and the viscosity of the
bottoms. This set of characteristics is internationally known as ASSAY.


Additionally, general characteristics of the crude oil are determined, such as
the API, sulphur and Factor K.

DC- Crude Oil Transportation Agreement - 009 - 2013                     91

--------------------------------------------------------------------------------






International Prices of Products: The price assigned to each one of the cuts
determined above corresponds to prices in the international market published in
international magazines, such as Platt’s and Opis. See Table 2.


The prices used are those of the USGC, since this is the main market for
Colombian crude oils.


INTERMEDIATE PRICES
SOURCE
BASE PRICE
LPG
PLATT’S
MONT BELVIEU
SPOT, LOW
ISOBUTANE
NORMAL BUTANE
NATURAL GASOLINE
DOMESTIC NAPHTHA
OPIS
US GULF
COAST
DIESEL # 2
PLATT’S
SPOT PIPELINE
LOWS
VGO, LOW SULFUR CONTENTS
OPIS
US GULF
COAST
VGO, HIGH SULFUR CONTENTS
LIGHT CYCLE OIL
FO 1% OF SULFUR
FO 3% OF SULFUR
PLATT’S
SPOT
WATERBORNE,
LOWS

Table 2 – Prices source for the assessment of cuts


Linear Regression API and sulfur method: This method utilizes a database of the
characteristics of API and the sulfur of the Crude oils together with its price
per barrel in the market, to generate, through a linear regression, the
constants of application.


Once the constants have been described, it is possible to obtain the price of
the crude oil utilizing only the API and sulfur characteristics of that crude
oil.


When the price must be figured out utilizing the SPI and %S characteristics, the
B1 coefficient will be limited for crude oils with an API lower or equal than 35
º (S. G. > 0.8498); however, the B2 coefficient will make the adjustments that
correspond to the prices of the crude oils in the entire range of API of the
crude oil’s basket.


The price equation is:


USD $ = Bo + B1 * GE + B2 * %S



Equation – calculation of prices per API and %S


Where:


Bo = Constant
B1 = Adjustment for specific gravity
B2 = Adjustment for sulfur contents


5.
VOLUMETRIC COMPENSATION FOR QUALITY








DC- Crude Oil Transportation Agreement - 009 - 2013                     92

--------------------------------------------------------------------------------






This process is made over a monthly basis between day 15 and day 20 of the month
of report. It is made based on:


▪
Monthly balance per senders

▪
Crude oil valuation price report



5.1.
Principles of the Volumetric Compensation



To make the transportation of Crude Oils of different producers viable, in the
Pipelines Crude Oils of different quality characteristics and market values are
mixed, and the resulting blend is transported in a segregated manner, As a
consequence of the mix of crude oils of different qualities, some Senders will
receive a Crude Oil that is more valuable than the one that they delivered to
the system, while other senders will receive crude oil that is less valuable
than the one delivered.


The purpose of the Volumetric Compensation for Quality is to establish a system
that allows compensating in volume the Senders that receive Crude oil of a lower
quality, discounting the volume from those Senders who receive a Crude Oil of a
better capacity than the one delivered. The addition of the volumes accredited
and discounted between the Senders must be equal to zero, and therefore the
compensation adjustments are made among the Senders and the Pipeline’s operator
does not receive any income or has any egress of volume because of the
procedure.


5.2.
Calculation of the Volumetric Compensation for Quality:



The Volumetric Compensation for Quality is a process independent from the
monthly balance of the system per senders. This process is made after making
said monthly balance official, and the adjustments generated by the process will
be included in the monthly balance of the Month of Operation for which the
adjustments of the Volumetric Compensation for Quality were figured out.


The steps to be followed in the calculation of distribution of volumes in the
Volumetric Compensation for Quality are shown in Illustration (3).



















DC- Crude Oil Transportation Agreement - 009 - 2013                     93

--------------------------------------------------------------------------------




[ex104gtecota130831cen_image4.gif]
§    Determine deliveries per Sender
(Original Barrels = Ei


§    Determine the price of the currents that converge
(Qi = $ USD / BBL) x Ei


§    Calculate the fraction of the cost fir each sender
(F. C. = Qi / Q T


§    Calculate the Equivalent Barrels per Sender
(B. Eq. = Original Bls x F. C)


§    Calculate Adjustments
CVC = Equivalent Barrels – Original Barrels)

Illustration 3 – CVC Calculation Scheme




Where:


Ei =     Deliveries per sender in the entry node
Qi =    Price of the currents that are delivered in the entry node
F. C. = Percentage of the ratio between the price of the deliveries per sender
and the total price of the currents of all senders



DC- Crude Oil Transportation Agreement - 009 - 2013                     94

--------------------------------------------------------------------------------




Attachment 3


HYDROCARBONS’ MINIMUM QUALITY SPECIFICATIONS




TEST
PARAMETER
VALUE OF THE PARAMETER
TEST
STANDARD
Sediment and water or particles
Not to exceed 0.5% in volume
Sediments – ASTM D 473
Water – Karl Fisher
API at 60 ºF
Higher than 18 API degrees, but lower than 50 API Decrees
D 1298
Viscosity @ the temperature of reference
Not to exceed 300 cSt at 30 ºC
ASTM D 445 or D 446
Vapor Pressure
Not to exceed 11 lb / square inch
Reid Vapor Pressure
ASTM D 323
Receipt Temperature
Not to exceed 120 ºF
 
Salt contents
20 PTB
ASTM D 3230
Fluidity Point
Not higher than 12 ºC
ASTM D 93


















DC- Crude Oil Transportation Agreement - 009 - 2013                     95

--------------------------------------------------------------------------------




Attachment C
Entry and Exit Points


1.
Orito – Tumaco Pipeline (OTA):



Point #
Type of Point
Point Name
1
Point of Entry
Orito : Main tanks’ entry valve
2
Exit Point
Tumaco: Main tanks’ entry valve








DC- Crude Oil Transportation Agreement - 009 - 2013                     96

--------------------------------------------------------------------------------




Attachment D
Quality of the Hydrocarbon to be Transported


PRODUCTS' PROPERTIES



 
PARAMETER
Norma ASTM
Unit
  
API
D-1298
°API min 60°F
28
 
°API max 60°F
30
 
%BSW
D-4377/D-473
%vol
0,5
 
SALT
D - 3230
PTB
20
 
VISCOSITY
D - 445
Maximum in cSt 30°C
45
 
ACIDITY
D - 664
Maximum in mg KOH / g
0,8
 
RECEIPT TEMPERATURE
 
Maximum in °F
Not to exceed of 120°F
 
VAPOR PRESSURE
D - 323
Reid vapor Pressure
Not to exceed of
11 lb / Pug2
 
FLUIDITY POINT
D - 5853
No greater in °C
Not greater than 12°C







Quality Specifications of the Hydrocarbon


According to the provisions of the Transporter Manual:


•
the Quality of the Hydrocarbon set forth in this Attachment, corresponds to the
quality that the final blend of Crude Oil to be delivered by the SENDER must
have. In the event that the Crude Oil delivered by the SENDER does not meet the
Hydrocarbon Quality set forth in this Attachment and that it requires the
purchase of diluents to make blends or any other type of expense to make its
transportation feasible, the SENDER must request the approval of CENIT before
the Delivery for transportation by CENIT.



•
It is the responsibility of the SENDER to guarantee that it has the right to
deliver or to make others Delivery in its name the Crude Oil that CENIT receives
at the Point of Entry. The SENDER will hold CENIT harmless in good fait,
released for responsibility for any claim, action or damage that could arise
from lawsuits, claims or administrative, judicial and extrajudicial actions of
third parties that dispute the ownership or possession of the Crude Oil being
Transported.



•
CENIT reserves the right to receive or not the Crude Oil Owned by the SENDER
that does not meet the minimum values specified; in case that it receives it,
the SENDER will pay to the Transporter the costs incurred in the analysis and in
the eventual treatment of said Crude Oil to bring it to the specifications
required or to implement the scheme required for its transportation.


DC- Crude Oil Transportation Agreement - 009 - 2013                     97

--------------------------------------------------------------------------------






•
CENIT reserves the right to request, reject or approve the injection, at any
point of the Pipeline of products such as corrosion inhibiters, fluidity point
depressors, friction reducers or any other additive on the Hydrocarbon to be
transported. The SENDER will pay CENIT the costs incurred in the analysis and in
the eventual treatment of this Hydrocarbon to bring it to the specifications
required or to implement the scheme required for its transportation.



•
CENIT reserves the right to transport the Crude Oil Owned by the SENDER
delivered by the SENDER that exceeds the limits determined by the Transporter
for organic chloride, sand, dust, dirt, glues, impurities, other objectionable
substances or other composites with physical or chemical characteristics that,
in the exclusive determination of the Transporter, can mean that the Hydrocarbon
is not easily transportable, may damage the Pipeline, or may interfere with the
transportation and the delivery. The SENDER will pay CENIT the costs incurred in
the analysis and in the eventual treatment of this Hydrocarbon to bring it to
the specifications required or to implement the scheme required for its
transportation.



•
The Transporter, acting in a reasonable manner and in good faith, will have the
right to suggest any change of the minimum quality specifications of the Crude
Oil Owned by the SENDER, from time to time, according to the operational
practices, which may be necessary or adequate, including, but not limited to, to
prevent material damages or the material degradation of the Effective Capacity
of the Pipeline, to prevent personal injuries or damages to the property or the
environment. Any change of specification must be subject to an express written
agreement of the Parties.










DC- Crude Oil Transportation Agreement - 009 - 2013                     98

--------------------------------------------------------------------------------




Attachment E
CENIT’S Compliance Manual


COMPLIANCE MANUAL


CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.









































--------------------------------------------------------------------------------



CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.


COMPLIANCE MANUAL



--------------------------------------------------------------------------------












DC- Crude Oil Transportation Agreement - 009 - 2013                     99

--------------------------------------------------------------------------------




COMPLIANCE MANUAL


CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.






CHANGES AND VERSIONS’ CONTROLS


Description                        Version    Date of Approval by the
Board of Directors


Document Creation                             25 February 2013

















DC- Crude Oil Transportation Agreement - 009 - 2013                     100

--------------------------------------------------------------------------------




COMPLIANCE MANUAL


CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.




1.
PURPOSE



The purpose of this Compliance Manual is to establish the general guidelines and
directives to ensure the compliance with the mechanisms for the identification,
prevention, detecting, reporting, monitoring and response to acts of corruption,
fraud, money laundering and / or financing of terrorism that may occur at Cenit.


The purpose of the compliance with this manual is to strengthen the corporate
culture based on the principle of integrity established in the Ethics Code, as
well as to have coherence between what we do and what we say.


2.
SCOPE



This standard is addressed to the members of the Board of Directors, officers
and contractors’. It will be developed by focusing on, and is applicable to, all
the processes in which there are risks factors associated mainly to three
issues; antifraud, anticorruption and Money Laundering and Terrorism Financing
Risk Management.


The standard agrees with the provisions of the Ethics Code and the internal
provisions applicable in this regard.


These guidelines are designed to help not only the workers but also all the
persons that have business relationships with Cenit, to comply with our
antifraud, anticorruption and Money Laundering and Terrorism Financing Risk
Management standards.


It describes what is construed as each one of the issues, how to identify risk
events and what must be done to fight them, promoting the attitude of “Zero
Tolerance” towards any of its modalities or representations.


3.
DEFINITIONS



Manager: The managers include the legal representatives, the liquidator, the
board members as well as those who, according to the by – laws, exercise or hold
those functions.


Agent: It is a third party authorized to act, directly or indirectly, on behalf
of Cenit before third parties.


Shell Bank: It is a bank that has no physical presence in any country. “Physical
Presence” means a place of business (i) that corresponds to the Bank; (ii)
located in a fixed address (as opposed to an electronic address only) in a
country in which the bank is authorized to carry our business; (iii) in that
location, the bank must have one (1) or more full – time employees and keep
operational records of its banking operations;





















DC- Crude Oil Transportation Agreement - 009 - 2013                     101

--------------------------------------------------------------------------------




and (iv) that it is subject to the inspection of the authority that grants the
license in the jurisdiction in which the bank is registered.


Receiving Channels: Cenit’s means enabled to receive complaints.


OFC – Offshore Financial Centers: Typically, are jurisdictions with a number
relatively high of financial entities dedicated mainly to do business with non –
residents. The OFC generally offer all or some of the following services: zero
taxes or very low taxes; limited financial regulation; and banking secrecy and
anonymity.


Conflict of Interest: Contraposition of the interests or motivations that concur
or that may concur in whoever acts in the name or on behalf of Cenit, or in
compliance with functions or activities assigned by this Company, and that may
lead it to make decisions or to carry out acts to its own benefit or to the
benefit of third parties and to the detriment of Cenit’s interests.


Counterparties: Individuals or legal entities with whom Cenit has business,
contractual or legal links of whatever nature.


Corruption: Acceptance of a bribe through the payment in cash or the delivery or
any valuables, such as products or services in kind, an offer, a plan or a
promise to pay or to give something valuable (even in future) against a personal
benefit, a benefit for a third party or the Company, in order to obtain an
illegitimate advantage. These acts of corruption can take place, among other, by
means of travel, entertaining, remission of debts or favors, among other.


Governmental Entity: For the purposes of this manual, it shall include all the
bodies that make up the national, local or municipal government, the commercial
companies owned by a State or controlled by it, international bodies or agencies
and political parties.


LA / FT Risk Factors: Agents that generate LA / FT risk


Financing of Terrorism (FT): Financing of terrorism is the collection or supply
of funds, knowing that the same will be used in whole or in part to commit
terrorist acts or to contribute to the commission of terrorist acts.


FinCEN – Financial Crimes Enforcement Network: an office of the U. S. Treasury
that collects and analyzes information to support the investigation efforts of
the different state agencies.


Fraud: Any intentional or negligent act or omission designed to deceive third
parties, the purpose of which is that the victim suffers a loss and / or that
the perpetrator obtains a gain.


Fraud in Financial Statements: It occurs when there is data recorded that does
not correspond to reality, or when relevant data is not recorded in the
different information systems that feed the Company’s Financial Statements.
Operational, sales, cots or expenses data, or the data related to projects’
progress, investments, performance indicators, among other, that are not
truthful, have fraudulent financial statements as their consequence.

















DC- Crude Oil Transportation Agreement - 009 - 2013                     102

--------------------------------------------------------------------------------




Government Official: it includes any person that works for a Governmental Entity
or that is considered as governmental representative according t the legal
regulations in force in the country of origin. Also considered as such are the
private parties that perform public duties and the persons that work in the name
and on behalf of a political party. Likewise, the employees and officers of
companies that are owned by a State or that are controlled by it.


GAFI – Financial Action Group: Inter – government body incorporated in 1989, the
purpose of which is to carry out and promote policies and measures to fight
money laundering and the financing of terrorism.


Representation Expenses: The national and international representation expenses
are expenses of the company and therefore are not income for any officer.


Stakeholders: Persons and organizations that make up an interdependent system of
a company or organization, joined by a value promise valid for everyone,
understood as the hope of wellbeing for each member and by the common goal of
producing added value, through an ongoing, predictable and identifiable
management system. The stakeholders are: Shareholders and Investors, Employees
and Family Members, Contractors and Suppliers, Clients, Society and Community,
State.


LA / FT: Acronym utilized to identify money laundering and financing of
terrorism.


FCPA Act: It is the U. S. Foreign Corrupt Practices Act. The FCPA is a U. S. Law
that states that it is a felony to pay or offer anything of value, directly or
indirectly, or to obtain an improper business advantage. This Law is applicable
to Cenit because it consolidates Financial Statements with Ecopetrol (to which
it is applicable because it is an issuer in the United States) and at the same
time Cenit acts as agent for Ecopetrol.


Restrictive List: It refers to the lists regarding which Cenit will refrain from
or will seek to terminate the legal or any other relationships with the
individuals or legal entities included in them. The list that have these
characteristics are those of the United Nations, the OFAC lists and the other
lists that by their nature generate a high risk that cannot be mitigated with
the adoption of controls.


OFAC Lists: Are lists issued by the Office for Foreign Assets’ Control (OFAC) of
the U. S. Treasury. They contain the names of significant designated narcotics
traffickers – SDNT LIST, significant foreign narcotics traffickers – SFNT LIST,
significant designated global terrorists – SDGT LIST, heads of criminal
organizations or terrorists or that represent one or all of the aforementioned
risks.


United Nations’ Lists: Lists issued by the Security Council of the United
Nations of persons and entities associated with terrorist organizations. These
lists are binding for Colombia according to International Law.


Manipulations of Financial Statements: It is defined as the deliberate
production, alteration or suppression of records made in a way that the
financial statements are distorted.























DC- Crude Oil Transportation Agreement - 009 - 2013                     103

--------------------------------------------------------------------------------




Embezzlement: It is defined as the intentional or negligent act of disposing of
the assets of the entity or of those for which it is answerable, to the own
benefit or to the benefit of third parties, in a way that it causes the
detriment or a distortion of the financial statements. Said embezzlement
includes, but is not limited to: the physical appropriation of goods without the
respective authorization, appropriation of money, securities (even in a
temporary manner) to make unauthorized expenses to its own benefit or to the
benefit of third parties; in general any and all appropriation, diversion or use
of the assets owned by the entity or fir which it is responsible to be destined
to purposes other than those for which they have been specifically manufactured,
acquired or received.


Unusual Operations: Operations made by the individuals or legal entities that
because of their number, quantity or characteristics, do not fall within the
normal systems and practices of the business of a given sector or industry.


Suspicious Operations: Operations made by the individuals or legal entities
that, because of their number, quantity or characteristics, do not fall within
the normal systems and practices of the business of a given industry or sector,
and according to the uses and customs of the respective activity, that cannot be
reasonably justified.


Facilitation Payments: Are payments made to governmental officers in order to
secure or accelerate legal and routine proceedings for a personal gain or for
the benefit of the Company.


Civil Kinship: It is kinship one resulting from adoption, according to which the
law estimates that the adopter, their spouse or partner and the adopted are
between themselves, respectively, related as father, mother or son / daughter
(Article 50, Colombian Civil Code).


Affinity Kinship: Relationship or link existing between persons who are or have
been married or that have been long – term partners, and the blood relatives of
the other (Article 47, Colombian Civil Code).


Consanguinity Kinship: Relationship or link existing between persons who are
descendants of one same common ancestor or root, or that are related by blood
links (Article 34, Colombian Civil Code).


Relative: Person with whom there is a kinship relationship.


Perpetrator: individual who commits any act of fraud or corruption.


Disclosures: Additional information that is necessary for an adequate
quantitative and qualitative interpretation of reality that is not contained in
the body of the financial statements and reports, and that is disclosed through
notes. The disclosures must be useful, among other things, for the users to
build follow up and assessment indicators according to their needs, and to
inform about the degree of progress of the entity’s investment plans, programs
and projects.


Deceitful Financial Disclosures: Are false reports aimed to distort the reality
of the company’s or of third party’s performance to conceal the poor performance
or to have

























DC- Crude Oil Transportation Agreement - 009 - 2013                     104

--------------------------------------------------------------------------------




access to bonuses, use false reports to deceit investors or stakeholders and the
tampering with financial statements.


Risk: Anything that can affect in a positive or negative manner the compliance
with the strategic goals (of a process, project or activity). Described in terms
of what can occur (event), why (cause) and effects (consequence). Measured in
terms of the impact or of its consequences combined with its respective
probability or frequency of occurrence.


Alert Signs: Facts, situations, events, quantities, quantitative and qualitative
indicators, financial ratios and any other information that the entity
determines as relevant, from which it can be interred, in a timely or
prospective manner, the possible existence of a fact or situation beyond what
the company determines as normal


Bribe: Offer or proposal of a cash payment or of the delivery of any valuable,
as products or services in kind, an offer, a plan or a promise to pay or to give
something valuable (even in future), in exchange for a personal benefit, or a
benefit for a third party or for the company.


Information and Financial analysis Unit (UIAF): Special Administrative Unit
attached to the Ministry of Finance and Public Credit, the purpose of which is
to prevent and detect possible money laundering and Financing of Terrorism
operations in different economic sectors.


4.
CONDITIONS AND GENERAL GUIDELINES



This manual is a compilation of clear provisions addressed to the members of the
board of directors, workers and contractors, regarding the need to comply with
the applicable rules in order to have the best practices and risk management. In
addition, these provisions are aligned with Ecopetrol S. A. to establish a
direction regarding everything related to fraud, corruption, money laundering or
financing of terror, and complying with the national and international
provisions applicable to the issue. It is mandatory for all the employees,
members of the board of directors, contractors, suppliers and clients of Cenit.


Cenit will not tolerate any event of corruption, fraud, money laundering or
financing of terrorism. No employee, member of the board of directors,
contractor, supplier or client of Cenit must incur by omission, negligence and /
or intention in acts associated to any of these issues.


Cenit, its employees, members of the Board of Directors, contractors, suppliers,
clients, agents and representatives must comply with all the provisions of this
regulation.


It is the duty of each and all of the members of the Board of Directors,
employees and / or contractors to prevent events of fraud, corruption, money
laundering or financing of terrorism and, in case of identifying any situation,
it will have the duty to report it immediately through the report line
stipulated.


Cenit will not tolerate the employees or representatives that achieve results in
exchange of breaking the law or of acting in a dishonest manner. The Company’s
top



















DC- Crude Oil Transportation Agreement - 009 - 2013                     105

--------------------------------------------------------------------------------




management will give its full support to all employees and representatives that
refuse to make improper payments, even if as a result thereof a business
opportunity is lost.


On its part, Cenit has the obligation to propitiate the culture of prevention,
detection and control of any event associated to the issues of compliance, and
it will seek to manage in an adequate manner the cases detected to take
corrective measures, to inform the relevant entities and even to implement
punishments to the actors involved in the event of default.


Cenit will make all the studies and analyses necessary to determine whether or
not an act of corruption, fraud, financing of terrorism or money laundering was
committed, notwithstanding the position, level, relationship with the company or
seniority of the persons allegedly linked to it.


If the employees and the representatives have any doubt or concern regarding the
application of these rules in they daily work, or laws applicable to Cenit and
its responsibility in the matter, it can file a query through the receiving
channels.


5.
PERFORMANCE OF THE PURPOSE



According to the provisions of item 2 of this Manual, it will be made in the
following issues: Antifraud, Anticorruption and Management of the Money
Laundering and financing of Terrorism Risk.


5.1
Antifraud



There is no justification or excuse for the deliberate submission of information
that is not adjusted to reality or for the misrepresentation of the facts. This
type of activity could be considered as fraud and it can result in the civil and
criminal liability for Cenit’s workers as well as for the Company itself.


These guidelines are designed to help not only the workers but all the persons
that have a business relationship with Cenit to identify potential fraud events
and to ensure an adequate process for the prevention, detection and response to
fraud, in order to contribute to the mitigation of the fraud risks.


▪
Fraud Types



i)
Inadequate Recognition of Income: It consists on the undue alteration or
manipulation of the income creating the appearance that the Company had a
performance that was not according to reality.



ii)
Partial disclosures or disclosures not according to reality: It consists on
disclosing to the market erroneous or incomplete information regarding its
economic facts, in order to present an economic situation of the Company that
does not correspond to reality.



iii)
Tampering with expenses: It consists on the alteration or undue classification
or tampering with the expenses for example for: evade








DC- Crude Oil Transportation Agreement - 009 - 2013                     106

--------------------------------------------------------------------------------




taxes, distribute less profits, underestimate expenses to manipulate profits,
among other.


iv)
Tampering with Assets: It consists on the alteration or undue classification or
tampering with the value of the assets to, for example, conceal the
undercapitalization, improve financial ratios to obtain loans, etc.



v)
Tampering with Provisions: It is the risk derived from adjusting in an undue and
inconsistent manner the Company’s provisions, for example to tamper with the net
profits, not to distribute dividends, etc.



vi)
Adulteration of Accounting Records: It is the risk derived from making undue
adjustments to the financial information systems or any other system that feeds
it, in order to hide, among other things, bribes, shortages or to commit fraud
for their own benefit or for the benefit of third parties.



vii)
Undue appropriation of assets or undue use of the position for personal benefit;
it is the risk derived from the use of an asset owned by the company for a
purpose other than the one reflected in the Financial Statements. Likewise, it
includes making undue or corrupt payments, to receive unauthorized loans or the
abuse of confidence of employees for the personal usufruct, such as, for
example, the undue use of credit cards by members of the top management or
alteration of indicators for the calculation of bonuses.



On top of the foregoing, the following actions can constitute fraud:


▪
Any dishonest act that prevents reflecting the reality of the Company in the
financial and non – financial information.



▪
The undue appropriation of funds, valuables, materials or other assets



▪
Irregularities in the management of the information or money or financial
transactions



▪
Speculation as a result of the knowledge of privileged information of the
company’s activities



▪
The disclosure of confidential information of Cenit and / or the Ecopetrol
Corporate Group or of third parties.



▪
To accept or request any valuable item from the contractors, vendors or
providers of services or materials to the company


DC- Crude Oil Transportation Agreement - 009 - 2013                     107

--------------------------------------------------------------------------------






▪
Destruction, removal or inadequate use of the assets



▪
Alteration or tampering with the income, creating the appearance that the
Company had a performance that is not true.



▪
Alteration or tampering with the expenses to evade taxes, allocate less profits,
to tamper with the profits, to present a better performance, among other things.



▪
Adjust, in an undue and inconsistent manner, the Company’s provisions to tamper
with the net profits, not to distribute dividends, present a better performance,
among other.



▪
To make undue adjustments of the accounting ledgers in order to conceal, among
other things, bribes, shortages or to commit frauds for the personal benefit or
to the benefit of third parties



▪
Expenses that are not supported in formal documents



▪
Destruction, adulteration and falsification of documents that support the
payments.



▪
Unauthorized payments



Below we detail some fraud alert by accounting group, which must be taken into
account to identify possible fraud events, and to be able to prevent the
materialization of the risk.


Assets


Cash


▪
Checks drawn in favor of the Company without restriction, that can be falsely
endorsed and deposited in private accounts, when these operations are not
registered in the company’s books.



▪
Inactive or not closed bank accounts that, taking advantage of their lack of
changes can be unduly used to deposit checks in favor of the Company to seize
their amount later on.



▪
To deposit checks without leaving evidence in the records or reestablish money
from collections that have been previously diverted or appropriated in an
irregular manner



▪
To issue bearer checks that facilitate the falsification of the endorsement or
to make the endorsement through deceitful procedures




DC- Crude Oil Transportation Agreement - 009 - 2013                     108

--------------------------------------------------------------------------------




▪
Undue use of the cash in hand through collusion, whereby the cash is given by
the person in charge of its management to an accomplice for it, during one or
several days (longer periods when no counts are regularly made) carry out
commercial operations, particularly of sale and purchase of foreign currency,
replacing the amount at the end of the day or after the agreed period, as the
case may be.



▪
Not to make cash counts



▪
Annulled or missing cash receipts



▪
Falsification or irregular preparation of bank reconciliations



▪
“jineteo” (to obtain profit from someone else’s money)



▪
Undue petty cash reimbursements, using a supports vouchers the amounts of which
have already been repaid and therefore duly accounted for, or increasing the
amounts or values of the vouchers to be reimbursed through their adulteration,
Also, utilizing false vouchers or supports to reimburse the petty cash fund.



Projects


▪
Transfer of materials used and charged to the projects as if they were new



▪
Not to withdraw from the cost of the project materials and equipment of
important value that can afterwards be sold or transferred.



▪
To rent or purchase equipment that remain out of use



▪
To acquire obsolete or unnecessary materials or equipment



▪
To divert the discounts granted in purchases



▪
Unjustified delays in the formalization of the closing of projects and their due
capitalization



▪
Unjustified important deviations in the completion of projects or in the costs
incurred regarding the initial estimates of the cost of the project



▪
Payments for the rental of equipment and materials that exceed their actual or
market cost.



Property, Plant and Equipment



DC- Crude Oil Transportation Agreement - 009 - 2013                     109

--------------------------------------------------------------------------------




▪
Significant differences in the reconciliation between the physical inventory and
the one registered in the system



▪
Inventory that cannot be easily inspected



▪
Transfer of property of the assets



▪
Assets used by employees for their personal gain



▪
Falsification or irregular preparation of reconciliations between the detailed
records (kardex) and the accounting balances



▪
Frequent or unusual adjustments to the Fixed Assets’ account (obsolescence,
sales, thefts, among other)



▪
The fixed assets in the accounting records that apparently are not related to
the Company’s business



▪
Lack of adequate policies and procedures to determine whether or not the
property and the equipment have been adequately received and registered.



▪
Lack of procedures to control fixed assets that are transferred from one
facility to another.



▪
Existence of warehouses or places to store fixed assets that still have useful
life but that for whatever reason are not being utilized



Liabilities


▪
Recurring payments to suppliers for the same amount



▪
Multiple vendors with the same name or similar names, the same phone number, the
same electronic mail or the same bank account in the vendors’ master



▪
Multiple addresses for one same vendor



▪
Differences between the invoicing address or the address for the remittance of
payments to a supplier and its address in the vendors’ master



▪
Non documented changes in the vendors’ master



▪
Several invoices with consecutive numbers from one same vendor



▪
Significant increase in the amounts of the payments to a vendor without a
justified reason


DC- Crude Oil Transportation Agreement - 009 - 2013                     110

--------------------------------------------------------------------------------






▪
Non – segregated functions in the preparation and registration of payments to
suppliers



▪
Frequent adjustments to the balances of a vendor for reasons such as the return
of inventories



▪
Manual drafting of checks



▪
Payments directly registered as expenses and not as accounts payable



The liabilities from the acquisitions in some occasions are presented in
different quantities, in general, below the actual figures, which means that not
all the obligations or credits are registered, as well as the accruals or
accumulated liabilities, and therefore the required provisions.


In the payments of works’ contracts, it is common to have the undue
appropriation of cash, inserting in the supporting documents or works’ minutes
quantities of works and workings higher than those actually done, which leads to
the issuance of checks or payments for amounts higher than the ones actually due
for the work done.


Diversion of funds from loans granted to the Company, not recording them in the
books or using the sums destined to their repayment in an undue manner.


Income


▪
Undue appropriations of cash, through the lack of registration of sale invoices,
of accounts receivable, to cash the money afterwards



▪
Important adjustments of the income at the end of the accounting period



▪
In order to conceal the subtraction of materials, the charges made on accounts
receivable are offset against the returns, discounts and rebates’ account.



▪
Income from scrape or waste can be unduly appropriated, omitting to record all
the relevant sales or forging the quantities or weight of the materials



▪
Unusual increases in the sales in the months near the close of the period



▪
The clients with unknown names or addresses that do not have an apparent
relationship with the business.



▪
Improvement of the late payments as a percentage of sales



▪
Lack of supporting documentation (for example purchase orders, shipping
documents).



Expenses





DC- Crude Oil Transportation Agreement - 009 - 2013                     111

--------------------------------------------------------------------------------




Below are some of the alerts to be taken into account:


▪
The reimbursement requests justified only with a copy of the credit card
statement



▪
Different employees with the same address or phone number



▪
Significant amount of amortizations in the current period when compared with the
previous period



▪
Decreasing trend of the payments of the accounts receivable



▪
Lack of security in the custody of cash or checks



▪
Excessive number of annulled checks



▪
The excess of expenses (advertising, legal consultancy) or unexpected tendencies
of the expenses



▪
Poor segregation of functions



▪
Fictitious, duplicate or altered invoices



▪
The collusion of the company’s suppliers and employees can lead to the
acceptance of invoices for amounts in excess of those of the actual operations,
where the employees afterwards receive their share of the excess payment



Disclosures


To disclose to the market erroneous / incomplete business data to present a
different economic condition of the company


▪
Changes in accounting policies



▪
Dominant figure in the top management (CEO, CFO, COO) that may believe that the
entity must incur in expenses in its name



▪
Disclosures that are not presented, incomplete or complex, particularly when
compared with its peers



▪
Inaccuracies or omissions of information or operation transactions with related
parties



▪
The funds transferred from or to the company to a related party of goods or
services that were never provided




DC- Crude Oil Transportation Agreement - 009 - 2013                     112

--------------------------------------------------------------------------------






5.2
Anticorruption



In general, corruption is the will to act in a dishonest manner in exchange for
money or personal benefits causing damages, unjustly favoring few persons that
abuse their power or position. It not only creates unfair competition but also
limits the path to the organizational efficiency and the integrity of the
persons.


5.2.1
Corruption Modalities



5.2.1.1
Conflict of Interest



In a wide definition, there is conflict of interest in any action that must be
carried out or decision that must be made by a person in the name or on behalf
of Cenit or pursuant to the activities or functions assigned by this Company (by
the competent persons); that ay be to the benefit o the person acting or
deciding, its spouse or partner, its relatives, or a legal entity in which he /
she, its spouse or partner or its relatives have economic interests or discharge
management or direction duties.


The conflicts of interest are considered as acts of corruption when concealed or
not disclosed and therefore the Company does not have the opportunity to solve
them, in a way that the private interest prevails over the interest of the
Company.


Duty to disclose Conflicts of interest


To safeguard the interest of the company and to guaranty the adoption of
transparent and objective decisions and that are to the benefit thereof, the
Managers and all others that act in the name or on behalf of Cenit or pursuant
to activities or functions assigned by this Company (by the competent persons),
must disclose any conflict between their personal interest and the interest of
Cenit when dealing with clients, vendors, contractors, and any other person that
has participation or interest, directly or indirectly.


Therefore, all of Cenit’s workers that are in a potential conflict of interest
must proceed in agreement with the provisions in this regard in the Ethics Code.


5.2.1.2
Bribe



It is possible to be immersed in a bribe situation when a proposal is received
to benefit someone in an undue manner, against money, things, promises pr
favors, present or future, to the detriment of the interest of the Company. The
mere representation of the undue offer does not generate the act of corruption,
provided that there is a refusal of the offer and the facts are denounced,
according to the relevant provisions of the Ethics’ Code. The undue offers can
be tangible or intangible things, such as services, training, discounts, loans,
advantageous conditions to obtain a product or service, rewards, travels,
transportation, tickets to concerts or entertainment, shares, utilization of
vacation facilities, or recreational plans.



















DC- Crude Oil Transportation Agreement - 009 - 2013                     113

--------------------------------------------------------------------------------




For the purposes of the foregoing, Cenit’s workers must observe the relevant
provisions in the Ethics’ Code.


5.2.1.3
Internal Corruption



Acceptance of bribes offered by third parties to Cenit’s personnel, so our
decisions, actions or omissions benefit a third party, to the detriment of
Cenit’s interests.


5.2.1.4
Corporate Corruption



Acceptance of bribes from Cenit’s officers towards Governmental Officers or
third parties, in a direct manner or through Agents, so their decisions, actions
or omissions benefit Cenit or an officer thereof.


Cenit, abiding by the legal regulations and by virtue of its principles and
values, forbids the bribing or public officers to carry out its business in all
the places in which it operates. Under no circumstances a payment, gift or
promise will be made to any officer or employee of a Governmental Entity so
their decisions, actions or omissions benefit Cenit or any of its employees.


If one of Cenit’s employees or representatives receives a bribe request or a
request for a suspicious payment from any person, this request must be
immediately reported to the respective hotline. Any person denouncing, in good
faith, an alleged or real breach of the provisions of this Manual or in any
national or international anticorruption standard will be protected against any
kind of reprisal.


▪
Below we present some of the actions that constitute corporate corruption:



i)
To obtain illegitimate advantages: Payment of a bribe to a governmental officer
to obtain an illegitimate advantage versus the competitors, in order to receive
a permit or right of operation in a territory or to give viability to a
business.



ii)
Facilitation Payments: Are payments made to secure or expedite proceedings
before Governmental Officers, of a legal and routine nature.



iii)
Political Contributions: The political contributions comprise any contributions,
in cash or in kind, made in order to support a political cause. These
contributions may include goods and services, or advertising supporting the
political party. No direct or indirect contributions must be made to political
parties or private persons involved in politics in exchange for advantages in
commercial transactions.



iv)
Diversion of Monies from social investment activities and / or sponsorships: The
Company must carry out, through the persons










DC- Crude Oil Transportation Agreement - 009 - 2013                     114

--------------------------------------------------------------------------------




responsible of this activity, the constant monitoring of the final destination
of the resources to guaranty that the social investment made by the Company
pursuant to its social responsibility and / or the sponsorships are not used as
a subterfuge to bribe or commit acts of corruption


5.2.1.5
Economic Extortion



It is construed as economic extortion any act to subdue the will of an officer
accompanied by a threat or force, in order to obtain a benefit for the person or
for a third party; in this sense, Cenit rejects any act of extortion, which have
criminal sanctions regulated in Law 599 of 2000, Colombian Criminal Code.




5.3
Activities for the Prevention of Fraud and Corruption (risk identification and
controls)



a)
Assessment and identification of risks of fraud, corruption, money laundering
and the financing of terrorism



Within the framework of Cenit’s Risk Management Model there will be a periodic
identification of possible fraud, corruption, money laundering or financing of
terrorism events, within the framework of Cenit’s operation processes.


This identification will be made in an integrated manner in the Company’s risk –
control matrixes to ensure its operation and monitoring within Cenit’ processes
scheme.


The identified risks will be assessed with the Matrix for the assessment of
processes, and must consider the different schemes and scenarios.


The assessment of the fraud and corruption risk will be made with the
participation of the professionals that internally see to this matter.


In case of organizational changes of importance or in the environment in which
the Company operates, there must be fraud and corruption risk assessments
according to the occurrence of those events under the new organizational
structure and functions’ segregation scheme.


b)
Implementation and execution of Antifraud and Anticorruption controls



After the identification of each risk, the design and the implementation of the
control must be assessed, those controls must be implicit in Cenit’ Internal
Control System. All the employees are responsible for those controls and must
ensure their compliance.


For each control, it is necessary to assess whether or not the design of the
control is adequate for the mitigation of the risk.









DC- Crude Oil Transportation Agreement - 009 - 2013                     115

--------------------------------------------------------------------------------




In case of deficiencies in the design or operation of the controls associated to
a fraud and / or corruption risk, it must be assessed if the set of controls as
they are designed or operating actually mitigate the respective risk, If it is
concluded that the set is not being effective, those responsible for the
controls must establish additional or alternate controls that effectively
mitigate the risk.


c)
Monitoring of materialization of risks and effectiveness of controls



The management monitors the quality and the effectiveness of the Antifraud and
Anticorruption controls:


▪
Ongoing supervision: Activities carried out by all of Cenit’s staff in the
ordinary course of the performance of the Company in which it is possible to
identify possible fraud risks, including corruption without mitigating controls.
Within the quarterly review made of the risk – control matrixes and the risks
materialized by quarter, they must include the review of the fraud, corruption,
money laundering and financing of terrorism risks, as well as of conflict of
interests and gift acceptance.



▪
Self assessments: All the executors of control as owners of each process, will
make self – assessments in which they evaluate the controls under their
responsibility; these controls include the anticorruption and antifraud controls
of their processes.



▪
Process Certificates: The managers, directors, and leaders are responsible for
establishing, maintaining, assessing and monitoring the internal control of the
processes in their charge, which includes the anticorruption and antifraud
controls of each one of their processes.



▪
Transparency Compact: It is a joint declaration in which everyone related to
internal control (officers, contractors and members of the board of directors)
express their understanding and compliance associated to fraud, corruption,
money laundering, terrorism funding, conflict of interest and acceptance of
gifts, which takes place at least once a year. The Transparency Compact
includes, among other things, the representation of the understanding of the
Corporate Governance Code, the Ethics Code and this Manual; likewise, it
includes specific questions about the knowledge of fact or indications of
possible acts of corruption or irregularities committed in the Company.



▪
Verifications made by the support areas: The assurance and internal audit groups
coordinate their activities in order to make assessments of the areas of the
Company to verify the effectiveness of the design and the operation of the
controls, in this case the controls identified as anticorruption and antifraud.




DC- Crude Oil Transportation Agreement - 009 - 2013                     116

--------------------------------------------------------------------------------




▪
Assessment of the internal control system by the internal auditor: Internal
Audit, based on its knowledge of the business and the results of the execution
of the general audit plan and the specific evidences of controls, must make an
integral and independent assessment of the effectiveness of the internal control
system, which includes the anti - fraud and anti – corruption controls.



▪
Report on the risk of corruption and the effectiveness of the respective
controls: the Ethics and Compliance Officer will make an annual report that will
be presented to the Audit Committee of the Board of Directors that contains the
most relevant aspects of the effectiveness of the program for the prevention of
corruption and fraud.





5.4
Management of the Money Laundering and Financing of Terrorism Risk (LA / FT)



The La / FT prevention will be made according to the following guidelines by
means of the application of the controls for each one of the counterparties or
risk factors.


5.4.1
Guidelines



5.4.1.1
Guidelines for the acceptance of counterparties



a)
No business or other relationship is started with individuals or legal entities
when there are elements that imply reasonable doubts about the legality of their
operations or the legality of their resources



For these purposes, no business or other relationship is started with
individuals or legal entities with persons included in lists considered by Cenit
as restrictive.


Similarly, no business or other relationship is started with individuals or
legal entities when any of the following persons appear in such lists:


▪
Partners

▪
Legal representatives

▪
Members of the Board of Directors

▪
Shareholders, members or associates that own 5% or more than the equity,
contributions or shareholdings.



b)
To the extent that it is legally possible to terminate the respective legal
acts, no individuals or legal entities included in restrictive


DC- Crude Oil Transportation Agreement - 009 - 2013                     117

--------------------------------------------------------------------------------






list or when their legal representatives, board members or shareholders, members
or associates that own 5% or more than the equity, shareholdings or shares that
are included in such lists shall be kept as counterparties.


c)
Regarding the counterparties’ stakeholders in the treasury relationships,
commercial or business relationships are started only with financial
institutions in Colombia or abroad that are duly supervised by the respective
control body, that have a well known track record and that have implemented
mechanisms for the prevention and control of money laundering and financing of
terrorism (LA / FT).



Also, regarding these same stakeholders, no commercial or business relationships
are maintained with entities in these circumstances:


▪
Entities classified as “shell banks”



▪
Entities located in offshore financial centers (OFC), unless:



◦
Belong to a financial group or are member of a financial entity with a well
known proven record, that are under the oversight of the control entity of its
country of origin and that have the adequate LA / FT prevention and control
tools.

◦
Are subject to the oversight of the authority of the country that regulates the
parent financial entity or group.



Additionally, the entities that meet any one of the following conditions will be
considered as a red flag:


▪
Entities located in countries classified as non – cooperating according to the
Financial Action Group (GAFI)



▪
Entities named as of special concern regarding money laundering, either as
institution or jurisdiction, by FinCEN



▪
Entities located in countries subject to OFAC sanctions, including states that
sponsor terrorism



In the aforementioned cases, the officers in charge of the Finance and
Administration Management must perform the relevant verifications and inform the
Ethics and Compliance Officer.



DC- Crude Oil Transportation Agreement - 009 - 2013                     118

--------------------------------------------------------------------------------






5.4.1.2
Guidelines for the counterparties with a higher LA / FT risk



The counterparties that reflect a higher inherent LA / FT risk are the
following:


▪
Counterparties that appear in the control lists adopted by Cenit



▪
Counterparties the operations of which have been reported as unusual and that
the assigned group internally determines as of a high risk



▪
Counterparties that carry out activities classified as LA / FT according to the
Colombian law and the international standards for the prevention of LA / FT
(Form 1)



▪
International counterparties located in geographic areas of a higher LA / FT
risk. Internally, it will be determined which are the geographic areas that must
be considered as of high LA / FT risk (Form 2)



The classification as high risk is applicable to the following counterparties
only:


▪
Suppliers

▪
Clients

▪
Partners (the latter only in respect to the geographic area location)



Regarding the counterparties that reflect a higher La / FT risk level, more
astringent controls are established.




5.4.1.3
Guidelines for the Control of Operations of the Counterparties and Detection of
Unusual Operations



For the purposes of determining eventual unusual operations, a system for the
control of the operations of the counterparties will be adopted, based on the
following aspects:


▪
Principle of know your counterparty

▪
Principle of know the market

▪
Instruments for the detection of unusual operations



The foregoing principles and instruments will be developed with the application
of the controls mentioned in this manual.




5.4.2
General Controls



Description of the controls for the prevention of La / FT



DC- Crude Oil Transportation Agreement - 009 - 2013                     119

--------------------------------------------------------------------------------




Control 1 –To identify the counterparties, information and documentation


Besides the information and documentation requested within the relevant
processes for the full identification of the counterparties, for the purposes of
the prevention of control of LA / FT, it is required:


a)
Declarations of prevention and control of La / FT (Form 3)

b)
Certification of application of standards of prevention of LA / FT for companies
obligated to adopt systems for the prevention of LA / FT (Form 4)

c)
Certification of participation in the capital of shareholders, partner or
associates that own 5% or more of the equity, contribution or shareholding (Form
5). This certification is required in the case of legal entities in which due to
the nature of their shareholders, members or associates the same do not appear
in the certificate issued by the Chamber of Commerce.



Said representations and certifications can be included in the forms utilized
for the identification of the counterparties.


Control 2 – To identify the counterparties in the treasury process


Besides the information and documentation requested for the counterparties in
the treasury process for their full identification, for the purposes of the
prevention of LA / FT, it is required:


▪
Certification evidencing that they have appropriate and enough prevention and
control mechanisms that allow knowing, preventing and mitigating in an effective
manner the risks inherent to money laundering and financing of terrorism
(national counterparties) (Form 6)



▪
Certificate evidencing that it is a financial institution supervised by the
competent control body in its country, that is not considered as a Shell Bank
and that has adequate and sufficient prevention and control mechanisms that
allow knowing, preventing and mitigating in an effective manner the risks
inherent to money laundering and the financing of terrorism (international
counterparties) (Form 6).



Control 3 – Verification of whether or not the counter party falls within the
acceptance guidelines


Before starting a legal or contractual relationship it is necessary to review
the restrictive lists (OFAC Lists and United Nations’ Lists) regarding the
respective counterparties, be they individuals or legal entities. This review
has to be made by each area owner of the process.


The control of restrictive lists, in the case of legal entities, always
includes:


▪
The legal entity










DC- Crude Oil Transportation Agreement - 009 - 2013                     120

--------------------------------------------------------------------------------






▪
Legal Representatives

▪
Members of the Board of Directors

▪
Shareholders, members or associates that own 5% or more than the equity,
contributions or shareholdings



For the review of the lists, the person responsible must obtain the information
of the individuals or legal entities when reviewing the Certificate of the
Chamber of Commerce, and of the list of members that own 5% or more than the
equity, contributions or shareholdings. This certification is required for the
case of legal entities, that, because of their nature, the respective
shareholders, members or associates do not appear in the certificate of the
Chamber of Commerce.


When the list control is applied and there are matches in any of the restrictive
lists, the process is suspended and no contract whatsoever must be entered into.
This fact is immediately notified to the Ethics and Compliance Officer.


In the event that the match occurs in respect of the U. N. list, the Ethics and
Compliance Officer must inform this fact to the UIAF and to the National
Intelligence Agency of Colombia or the entity that takes its place.


Control 4 – Verify if the counterparty is within the acceptance guidelines –
real estate management


Before acquiring, leasing or establishing an oil easement, a review of the
restrictive lists must be carried out as follows:


▪
Acquisition of property of real estate or taking of property in leasing for
activities that are not typical of the hydrocarbons industry:



◦
There must be control of restrictive lists regarding to all the owners evidenced
in the certificate of ownership and transfer of the property (at least the last
20 years of history of the property).

◦
No property is acquired or leased whatsoever if the certificate of ownership and
transfer of the property shows as the last owner a person included in the
restrictive lists. In case that those who appear in the restrictive lists are
previous owners, it is necessary to analyze, in each case, whether or not it is
appropriate to lease or purchase the property in terms of the risk of extinction
of property and regarding the possibility that said fact is an indication of the
illicit origin of the property.

◦
Notwithstanding the decision made, the person responsible for the verification
of lists must immediately report that fact as unusual operation within Cenit to
verify whether or not it is applicable to make the report to the respective
entity. Cenit must complete the process fir the analysis and report of unusual
operations, reporting to the ethics’ Table the fact so it can make all pertinent
decisions and report to the respective authorities, if such is the case. In case
that the


DC- Crude Oil Transportation Agreement - 009 - 2013                     121

--------------------------------------------------------------------------------




Ethics’ Table makes the decision to report to the respective authorities,
Ecopetrol S. A. will be informed, for control purposes.


▪
Exercise of Oil Easements:

o
There must be control of the respective lists regarding the last owner of the
property evidenced in the certificate of ownership and transfer of the property
and / or its tenants or the persons occupying it.

o
If the last owner and / or tenants or persons occupying it appear in the
restrictive lists, it is necessary to analyze whether or not there is a
possibility not to establish the easement of the property, from an operational,
financial, legal and economic point of view, and particularly because of the
possible impact on the public utility aspect involved in the oil and gas
industry. This analysis must be duly supported, reasoned and documented by the
responsible area.

o
If after the analysis it is concluded that there is a possibility not to
establish the easement in the respective property, the easement is not
established in it.

o
If after the analysis it is concluded that it is necessary to establish the
easement on the property for reasons of public utility nature of the oil and gas
industry, the responsible area will inform the Ethics’ Table of the studies made
and its respective suggestion. The responsible area, in each case, will make the
relevant decision and the actions to be followed, for which it must bear in mind
the suggestions of the ethics table.

o
Notwithstanding the decision made (whether or not to establish the easement),
the person responsible for the verification of lists reports this fact to the
Ethics Table as unusual operation to take all respective measures.

o
The ethics table, together with the Ethics and Compliance Officer will define if
it informs this fact to the Prosecutor’s Office, pursuant to article 56 of Law
793 of 2002.



▪
Acquisition of the ownership of the properties for activities typical of the
hydrocarbons’ activities:

o
There must be control of restrictive lists regarding to all the owners evidenced
in the certificate of ownership and transfer of the property (at least the last
20 years of history of the property).

o
If the last owner and / or tenants or persons occupying it or any of the prior
owners that appear in the certificate of ownership and transfer of the property,
it must analyze whether or not it is absolutely necessary to acquire the
property from an operational, financial, legal and economic point of view, and
particularly because of the


DC- Crude Oil Transportation Agreement - 009 - 2013                     122

--------------------------------------------------------------------------------




possible impact on the public utility aspect involved in the oil and gas
industry.
o
If after the analysis it is concluded that it is not it is absolutely necessary
to acquire the specific property because there are other options, then the
property will not be acquired.

o
If after the analysis it is concluded that it is necessary to purchase the
property for reasons of public utility nature of the oil and gas industry, the
responsible area will inform the Ethics’ Table of the studies made and its
respective suggestion. The responsible area, in each case, will make the
relevant decision and the actions to be followed.

o
In any case, if it is defined that it is absolutely necessary to acquire the
property in particular, the Ministry of Mines and Energy will be asked to resort
to the administrative expropriation proceedings.



Control 5 – Verify whether or not the counterparty is within the acceptance
guidelines (treasury process)


To determine whether or not the counterparty in the treasury operations is
within the acceptance guidelines, the following activities will be carried out:


▪
National Counterparties

◦
Check if the counterparty is a financial entity supervised by the Financial
Superintendence of Colombia

◦
Demand a written certificate by the legal representative with enough powers to
obligate its entity, evidencing that they have appropriate and sufficient
prevention and control mechanisms that allow them to know, prevent and mitigate
in an effective manner the risks inherent to money laundering and the financing
of terrorism.

◦
Only when said certificate is attached in a satisfactory manner, the legal
relationships with the counterparty may start.

◦
Te certificate must be updated at least once a year

◦
Demand a certification signed by the legal representative, informing Cenit that
the entity has not been sanctioned by the Financial Superintendence for
infractions or breaches of the SARLAFT during the last three (3) years.



▪
International Counterparties

o
Check if the counterparty is located in countries classified as non –
cooperative according to the Financial Action Group (GAFI)

o
Check if the counterparty is located in countries subject to the sanctions of
the OFAC, including states that sponsor terrorism


DC- Crude Oil Transportation Agreement - 009 - 2013                     123

--------------------------------------------------------------------------------




o
Check if the counterparty is signaled as of a special concern regarding money
laundering either as institution or jurisdiction, by FinCEN

o
Check if the counterparty is located in offshore financial centers (OFC) and if
it falls or not within the exceptions that allow starting commercial
relationships with them.

o
To demand a written certificate signed by the legal representative with enough
powers to obligate the entity, evidencing:

▪
That it is a financial institution supervised by its country’s control body

▪
That it is not considered as a shell bank

▪
That it has adequate and sufficient prevention and control mechanisms that allow
knowing, preventing and mitigating in an effective manner the risks inherent to
money laundering and the financing of terrorism

o
Only when said certification is furnished in a satisfactory manner, the legal
relationships with the counterparty can start.



The certification must be updated at least once a year


Control 6 – To determine the types of counterparties that can represent a high
La / FT risk


To determine the types of counterparty that can present a high LA / FT risk, the
following activities will take place:


a.
To review whether or not the counterparty is included in any of the control
lists defined by Cenit



In the case of individuals, the review of lists will be made in relation with:


▪
The legal entity

▪
Legal representatives

▪
Members of the Board of Directors

▪
Shareholders, members or associates that own 5% or more than the equity,
contributions or shareholdings



For the review of the lists, the person responsible must obtain the information
of the individuals or legal entities when reviewing the Certificate of the
Chamber of Commerce, and of the list of members that own 5% or more than the
equity, contributions or shareholdings. This certification is required for the
case of legal entities, that, because of their nature, the respective
shareholders, members or associates do not appear in the certificate of the
Chamber of Commerce.



DC- Crude Oil Transportation Agreement - 009 - 2013                     124

--------------------------------------------------------------------------------




b.
To check if the counterparty carries out activities classified as of a high LA /
FT risk according to the Colombian law and the international standards for the
prevention of LA / FT (Form 1).



c.
In the case of international counterparties, to review if the counterparty is
located on risk geographic areas (Form 2).



In any of these events, the counterparty is considered as of a high LA / FT risk
and is the subject of an improved due diligence, and therefore they must apply
to this counterparty, in addition, the controls defined in the next item


Control 7 – To apply the due diligence improved of counterparties that represent
a high La / FT risk


The counterparties that receive a high LA / FT risk rating are the subject of
the following measures:


▪
Interviews with the suppliers or clients



▪
To update the information and documentation every year. In case that any vendor
or client of this type does not update the information, this is construed as a
”red flag”.



▪
To obtain the signature of the vendor or client in the registration form.



▪
The approval of suppliers or clients of a high LA / FT risk rating is made by a
higher body



▪
Likewise, it is necessary to obtain the approval to continue with the commercial
relationship in case that one of Cenit’s providers or clients becomes one.



Control 8 – Controls for the Prevention of LA /FT in the payment process


a.
Payments made to third parties:



▪
Endorsement of Invoices



◦
A control of the restrictive lists is made regarding the legitimate holders of
invoices that has been endorsed by Cenit’s counterparty (seller or the goods or
provider of the service)

◦



◦
In case that those holders appear in restrictive lists, an internal unusual
operation report is made to whom it may concern inside Cenit and afterwards to
Cenit’s Ethics table makes, if such is the case, the report; however, for the
purposes of control and monitoring said act is reported to Ecopetrol.


DC- Crude Oil Transportation Agreement - 009 - 2013                     125

--------------------------------------------------------------------------------






▪
Assignment of Economic Rights



o
A control of restrictive lists is made regarding the assignees of the credit or
of the economic rights.



o
In case that any assignee of the credit or of the economic rights appears in the
restrictive lists, an internal unusual operation is made



▪
Assignment of Contractual Position



o
Before authorizing the assignment of a contractual position, the control of
restrictive lists is made regarding the assignee proposed



o
If the assignee appears in those lists, the assignment is not authorized by
Cenit.



o
Without prejudice to the foregoing, before proceeding with the payment, the
control of restrictive lists is made regarding the assignee of the contractual
position.



o
In case that it appears in the restrictive lists, an internal unusual operation
is made



b.
Payments received by Cenit



▪
The payments made by the counterparties to Cenit must be made in a direct way
and with their own funds and not through third parties or with funds of third
parties.



▪
Only payments from third parties are admitted, by prior and express
authorization of the respective manager or director, which can take place only
in consideration of the exceptional circumstances that make impossible the
direct payment or that make it very expensive.



▪
Before giving that authorization, the area in charge of the counterparty
verifies the restrictive lists of the third party that will make the payment.



▪
The respective authorization can only take place if the verification of lists
produces satisfactory results.



In case that the Finance and Management Office detects that payments are being
made by unauthorized third parties, it makes an internal unusual operation
report.


Control 9 – Detection and report if unusual operations

DC- Crude Oil Transportation Agreement - 009 - 2013                     126

--------------------------------------------------------------------------------






a.
Instruments



For the follow up and control of the operation of the counterparties and to
detect eventual unusual operations, the persons responsible must rely on the
following documents:


▪
Market Knowledge (applicable to clients and suppliers only)



Those responsible of the control and follow up of the counterparties must know
the particular characteristics of the economic activities of the counterparties.


The knowledge of the counterparty and of the market in which the counterparty
works allows the person responsible to establish, in a clear manner, which are
the usual characteristics of the economic agents that participate in it and the
transactions carried out by them.


Are considered as unusual operations of the counterparties those that may be
outside the market in which the company works.


Likewise, the person responsible must consider as an unusual operation the
operation the amount or characteristics of which is not related to the economic
activity of the counterparty or that are not framed within the usual systems and
practices of the business of a given industry or sector


▪
Alert Signals



To identify eventual LA / FT “alert signals” that the counterparties may be
doing, the person responsible must take the “alert signals” into account.


It is also considered as an alert sign that configures an unusual operation, the
fact that the counterparty, its managers or partners appear in some of the
restrictive and control lists adopted by Cenit.


Below we detail some LA / FT alert signals


◦
The required commercial documents are not submitted

◦
The financial past is not clear or there is reluctance to submit information
about the labor activity, business and origin of the funds

◦
Refusal to submit information about credit capacity

◦
Interest to establish commercial links with Cenit on behalf of a third party of
which there is no clear and complete data

◦
Ro be included in restrictive lists

◦
Regarding foreign citizens, he existence of commercial or judicial problems in
the country of origin


DC- Crude Oil Transportation Agreement - 009 - 2013                     127

--------------------------------------------------------------------------------




◦
That in the interview, the supplier is reluctant to answer or upset with the
questions, or that its answers are evasive regarding the knowledge thereof.

◦
That the supplier is reluctant to provide I. D. documents of its owners, or
references.

◦
The data provided by the vendor are not congruent or true, are out of date,
cannot be verified or are insufficient and the customer insists in not
clarifying them or supplement them.

◦
Potential suppliers the business or financial sources of which are not clear or
that is reticent to give details abut the origin of its funds.

◦
That it refuses to disclose relationships with other companies or financial
institutions.

◦
Threat of or attempt to suborn the officer of the entity so it accepts
incomplete or false information.

◦
Supplier the operations of which do not correspond to the market ones

◦
To carry out operations through an attorney in fact without having a valid
reason to do so

◦
When one same person acts as legal representative or owner of different
companies, all of which have the same address or phone number

◦
Registers as address a P. O. Box or the address of the company is the same than
the address of other companies without apparent link

◦
That the vendor or some of the managers or partners appear in the control lists
adopted by Cenit or that have appeared in the media or in the lists classified
as allegedly involved in illicit activities

◦
The financial situation of the company does not match the type of income of the
activity of the company or of its partners.

◦
The supplier refuses to inform the origin of its funds

◦
Supplier without the minimum information required

◦
Information is not coherent with that obtained by Cenit

◦
Suppliers not well known in the market that make purchases for high volumes and
the date of incorporation of the company is quite recent

◦
Vendors who refuse to enter into the representations about LA / FT prevention
defined by Cenit

◦
Several companies have common members, managers, administrators or legal
representatives without having a report as business group, or without a clear
justification

◦
Supplier the operations of which do not correspond to the financial data given

◦
Their information, address, phone, etc. change quite frequently

◦
Companies that have a very low subscribe capital and / or a very ample corporate
purpose

◦
Evidences indebtedness that do not correspond to the vendor’s declared income


DC- Crude Oil Transportation Agreement - 009 - 2013                     128

--------------------------------------------------------------------------------




◦
Companies that do not have agencies or branch offices but anyway carry out
several operations with large sums in different cities or countries, which are
not clearly related to their economic activity

◦
The company refuses to receive Cenit’s workers in its offices

◦
Supplier that, being subject obligated to adopt LA / FT systems, refuses to sign
the certificate demanded by Cenit

◦
Supplier that requests the assignment of the contract or the economic rights of
the contract without a clear justification

◦
Supplier who refuses to deliver the list of partners that own 5% or more of the
equity

◦
Important amounts of accounts payable to private parties, when the same do not
have a clear link with the company or a defined economic activity

◦
Companies less than one (1) year old, with important assets, without
justification

◦
Companies with income higher than the average of the economic sector to which
they belong

◦
Companies that have been incorporated with low equity, receiving soon after
large amounts of investment of an unknown origin

◦
Companies with operation margins quite departed from the average

◦
The vendor is a publicly exposed person (e. g. who occupies a public position,
publicly recognized, who manage public funds)

◦
The company has new owners

◦
The company was acquired when it was in a difficult financial condition to
comply with its obligations

◦
Suppliers who present large volumes of purchases without using credit, and a
large part of it is paid in cash

◦
The entry of unknown members

◦
Unjustified growth of the income when it does not have important or stable
clients

◦
Early payment of liabilities for high amounts

◦
Early payment of obligations without reasonable justification of income sources

◦
Clients that make payments above their debts and do not request the refund of
the excess payment

◦
Payment of obligations by third parties



The following is a non – exhaustive list of alert signals that is useful to
detect suspicious operations:


◦
The goods or substance is destined to a region in which there is no ordinary
demand thereof

◦
The volume of weight of the goods or substance exceeds the level of consumption
known in the region in which it arrives


DC- Crude Oil Transportation Agreement - 009 - 2013                     129

--------------------------------------------------------------------------------




◦
The zone or region in which the goods arrive is known for its criminal
activities that make illicit use of the goods or transport transported

◦
The importer, exporter or consignee radically increases, in a new order, the
volume of weight of the goods or substance acquired

◦
The importer, exporter or consignee requests to omit a legal or administrative
procedure or a procedure established by the company

◦
The volume or weight of the goods or substance exceeds the levels of storage of
the importer, exporter or consignee

◦
The importer, exporter or consignee requests that the goods are delivered to a
third parsons with which it does not have any commercial link

◦
The importer, exporter or consignee requests that the goods are delivered in a
place or zone in which it has no commercial or industrial activity whatsoever

◦
The payment to the transporter is made by a third party with which the importer,
exporter or consignee have no commercial relationship

◦
The commercial activity of the importer, exporter or consignee has no relation
whatsoever with the use that can be made of the respective goods or substance.

◦
The route suggested by the importer, exporter or consignee for the transfer of
the goods is not the shortest, safest or more direct.



Once the employee or manager detects one of these alert signals, or any similar
one, it must follow the procedure described in this manual for the report of
suspicious activities.


Below we enunciate any signs of alert that the employees of Cenit must bear in
mind for the detection of unusual operations pursuant to foreign trade
operations: the fact that an operation evidences any one of these signals does
not mean that it is necessarily related to illicit activities. It is necessary
to study the operations as a whole, in order to verify if the same are unusual
or suspicious within the ordinary course of business of the client’s activities.


General


Regarding individuals or legal entities:


◦
Clients that act on behalf of third parties trying to conceal the identity of
the actual client

◦
Clients whose phone number is disconnected or the phone number at the time to
make the verification phone call does not agree with the information initially
provided

◦
Clients that put pressure on any officer of the company not to fill forms that
imply the recording of information or the report of the operation






DC- Crude Oil Transportation Agreement - 009 - 2013                     130

--------------------------------------------------------------------------------




◦
Clients with operations in quantities or amounts that do not agree with their
economic activity

◦
Clients that register the same address and / or phone number of other persons
with which they have no relationship

◦
Clients that frequently change their data (address, phone, occupation, etc.)

◦
Clients that change in a sudden and inconsistent manner the transactions and
manners to handle the money

◦
Clients who refuse to give supports of an operation or to update the basic data

◦
Clients who demand being served by a specific commercial executive of the
company or who express a marked preference for that person.

◦
Clients who provide false data, that is not easily verifiable or insufficient

◦
Clients who are reluctant or upset when requested to produce an adequate
identification or the filling of forms that are mandatory to be able to do
certain types of operations.

◦
Clients who offer products or services for prices below the normal market costs,
or higher purchase costs

◦
Clients with inconsistencies in the information related to the existence,
identification or address

◦
Clients who present inconsistencies in the information versus the one supplied
by other sources



Related to Customs (extracted from C. E. No. 17 / 02 DIAN)


◦
Purchases made by individuals or legal entities with no proven track record in
the commercial activity

◦
Purchases for amounts in excess of the capital with which the company was
incorporated, particularly in the case of companies created a short time ago

◦
Transportation document that is in the name of a known person or company and
that afterwards is endorsed to a third party with no track record in the sector

◦
Goods subject to journey continuation, DTA, transshipment or coastal shipping
and the data of the addressee is undefined; it mentions only a city, or a phone
number, incomplete addresses or names without surnames, etc.

◦
The buyer makes frequently changes or customs agents and deposits

◦
Loss or theft of goods in the journey from the place of arrival to the deposit



b.
General unusual issues




DC- Crude Oil Transportation Agreement - 009 - 2013                     131

--------------------------------------------------------------------------------




When pursuant to the instruments specified above “unusual operations” are
detected, the person responsible must proceed, forthwith, to report them to the
Ethics and Compliance Officer.


The internal report must evidence the analysis made to the unusual operation
detected, as well as of the person or persons responsible for the analysis and
results thereof.


Control 10 – Market Knowledge


Regarding market knowledge, Cenit will establish control mechanisms with the
following purposes:


▪
To know the usual characteristics of its own market and that of its clients, in
order to be able to compare them with the operations made and to establish
whether or not they are normal, possible abnormality or classification as
suspicious.



▪
To compare the operations with other ones of a similar nature made by clients
that operate in the same business.



The foregoing will allow the Compliance Officer to detect unusual operations and
to determine the existence of suspicious operations that must be reported to the
UIAF.


Control 11 – Controls to ensure the compliance with the provisions contained in
this manual


The Ethics and Compliance Officer, in its annual program of activities will
contemplate the review, at least once a year, of the compliance with the
controls established by Cenit to protect itself from the money laundering and
financing of terrorism risk.


In addition, the Statutory Auditors must assess, every year, the Company’s
compliance with the regulations in force


Control 12 – Report of Narcotics – Traffic Suspicious Operation


According to the provisions of the U. N. Convention against the illicit traffic
of narcotics and psychotropic substances signed in Vienna on the 20th of
December of 1988 and approved by Law 67 of 1993 and enacted by decree 671 of
1995, the managers and employees of Cenit that take part in the authorization,
execution or verification of operations or contracts related to the production
or marketing of substances susceptible of being used for the production of
illicit narcotics must submit the discovery and internal report of operations
suspicious of being linked to drugs’ trafficking.


Detection and Analysis of Unusual Operations











DC- Crude Oil Transportation Agreement - 009 - 2013                     132

--------------------------------------------------------------------------------




Whenever one of Cenit’s employees, while discharging his or her duties, detects
an unusual or suspicious operation, it must report so in an immediate manner, in
writing, to its superior officer who will immediately inform it to the Ethics
and Compliance Officer to start the respective analysis.


The written document whereby an unusual transaction is reported must contain:


▪
Report date

▪
Officer that writes it

▪
Name and I. D. Number of the respective counterparty

▪
Clear reasons why the operation is considered as unusual

▪
All the case’s relevant information



For the detection of unusual operations, Cenit’s employees have the contents of
Control 9 of this manual.


Determination and Report of Suspicious Operations


Decision about the report to the authorities


a.
The Ethics and compliance officer compares the information detected as unusual,
against the information about the counterparties and of the markets, and it ill
make any other analysis that it deems as pertinent, for which it may have the
support of the reporting business area and of the different offices of Cenit
that it deems as pertinent.



b.
Based on that analysis, it will determine whether or not the operation is or is
not a suspicious operation and it will require, if necessary, the relevant
recommendations



c.
The decision of whether or not to proceed with the report of the Suspicious
operation to the UIAF or to the Narcotics’ Division of the National Police, as
the case may be, lies with the Ethics and Compliance officer.



d.
In any case in which it is decided to file a suspicious operation report, the
Ethics and Compliance Officer must study if, in its opinion, a criminal
complaint must be filed or not, if it is considered that a crime has occurred,
which must be reported to the competent authorities.



e.
Reports will be made to the Audit Committee and to the Board of Directors of the
ROS filed with the UIAF.



Decision about the start or maintenance of the legal or commercial relationship
with the counterparty


a.
The Ethics and Compliance Officer issues a recommendation of whether or not to
start or continue with a commercial or legal relationship with the




DC- Crude Oil Transportation Agreement - 009 - 2013                     133

--------------------------------------------------------------------------------




person or entity the subject of the report and the actions to be followed, but
it is the duty of the reporting business area to make the respective decision.
The cases that are particularly serious and / or relevant that have an impact on
the Company are brought to the consideration of the Ethics’ Table, under the
procedure established for its operation.


b.
For the foregoing purposes, the Ethics and Compliance Officer studies the case,
and it can request the additional information that it deems as necessary.



c.
The Ethics and Compliance Officer, in a term of fifteen (15) days, informs to
the reporting area of the results of the study in a meeting in which they
likewise define a work plan about the respective situation.



d.
If it is defined that the case is relevant or serious, it is brought to the
consideration of the Ethics’ Table. If it is not so, the Ethics and Compliance
Officer makes the accompaniment of the area, transmitting its recommendation
regarding the reported issue.



e.
In case that the issue is consulted with the Ethics Table, the position of the
Ethics Table, together with the final recommendation, must be informed by the
Ethics and Compliance Officer to the area once the procedure established for the
operation of said table is completed.



f.
The area must inform to the Ethics and Compliance Officer of the decision made
and the actions derived from it.



Report of Suspicious Operation (ROS) to the Financial Information and Analysis
Unit


In case that the Ethics and Compliance Officer decides to make a ROS, it must
proceed as follows:


a.
The Ethics and Compliance Officer immediately reports to the UIAF or to the
National police, as the case may be, the operations determined as suspicious



b.
The instructions and the pro forma established by the UIAF must be used



c.
The Ethics and Compliance Officer must leave evidence of the forwarding of the
report, which must be kept and filed by it together with the documents
supporting the analysis.



d.
The Ethics and Compliance Officer must report, following this same procedure,
the operations attempted or rejected that contain characteristics that make them
suspicious ones.






DC- Crude Oil Transportation Agreement - 009 - 2013                     134

--------------------------------------------------------------------------------




e.
In the event that during the respective month the existence of suspicious
operations has not been detected, the Ethics and Compliance Officer must inform
the UIAF of this fact within the first ten (10) days of the next month, and the
evidence of the delivery thereof must be filed.



f.
For the purposes of the ROS, it is not necessary to be certain that it is a
criminal activity or to identify the specific felony or that the funds managed
come from illicit activities. It only requires that is considered that the
operation is a suspicious one.



g.
As the ROS is not a criminal complaint, it must not be signed



Requirements of Information of the Authorities


The forwarding of the reports required by the provisions for the prevention of
LA / FT and the answer to the requirements of information by authorities that
are constitutionally and legally empowered to do so, is the responsibility of
the Ethics and Compliance Officer.


The Ethics and Compliance Officer oversees the performance of all the
investigations or information requests made by the authorities in this regard.


The Ethics and Compliance Officer must be in charge of the responses to the
investigation, the requests of information, related to the LA / FT prevention.


Filing of the Documentation and Information Related t the LA / FT Risk
Management


a.
Filing of the documentation and information of the Counterparties



The area in charge of the filing of the documentation of each one of the
counterparties is responsible for its management and custody to be able to
answer the requirements of the authorities and to be able to utilize it for the
analysis of unusual operations that may have been detected.


Each employee or person in charge of establishing the relationship with the
“counterparty” is responsible for the integrity, truthfulness and reliability of
the information.
Only each person responsible and the Ethics and Compliance Officer have access
to the consultation of information of the “counterparty”.


b.
Filing of the documentation related to unusual operations and report of
suspicious operations



The Ethics and Compliance Officer is responsible for the custody and filing of
the information related to operations that have been reported a suspicious
operations, for which it keeps the documents in a centralized manner and
organized in a sequential and chronologic manner and is supported in a technical
tool.













DC- Crude Oil Transportation Agreement - 009 - 2013                     135

--------------------------------------------------------------------------------




Only the Ethics and Compliance Officer has access to that information


a.
Filing of the documentation that clarifies the unusual nature



In the event that the Ethics and Compliance Officer does not consider it
appropriate to file a suspicious operation report, all the report’s
clarification documentation is filed together with the respective report of the
unusual information, leaving evidence of the reasons why it is not considered a
suspicious operation subject to the report of the UIAF.
▪
Filing of the Documentation supporting the report decision



The Ethics and Compliance Officer keeps the copies of the documents related to
the Suspicious Operations Reports (ROS) so the records of the operations made
allow the reconstruction thereof and a timely and adequate cooperation can be
given to the judicial or administrative authorities that so require.


The original documents that support the suspicious operation report are kept by
the Ethics and Compliance Officer with all due safety, in order to forwarding
them in an integer and timely manner to the competent authorities when the same
so require it.


Control and Reporting Procedures


▪
Cash transactions Control



Cenit does not make and will not make cash transactions the value of which is
equal to or greater than ten million pesos ($ 10.000.000) if in Colombian legal
tender, or to five thousand dollars (USD $ 5.000) or its equivalents in other
currencies according to the representative market rate of the day in which the
operation takes place, and it will nit make multiple transactions (made by or to
the benefit of one same person during the same day) in cash in Colombian legal
tender or in foreign currency that together exceed fifty million pesos ($
50.000.000) or fifty thousand dollars (USD 50.000) or its equivalent in other
currencies.


▪
Reports



a.
External report of absence of suspicious operations: in the event that during a
quarter no operation has been catalogued as suspicious, this fact must be
reported to the UIAF within the first ten (10) calendar days of the month after
the cutoff date according to the UIAF’S Inline Report System (SiReL).



b.
Report of absence of cash transactions: Quarterly, the absence of cash
transactions must be reported to the UIAF within the first ten (10) calendar
days of the month after the cutoff dare, according to Technical Attachment No. 1
of Resolution No. 212 of 2009 of the UIAF.
















DC- Crude Oil Transportation Agreement - 009 - 2013                     136

--------------------------------------------------------------------------------






Internal and External Plan for the disclosure of the LA / FT Risk Management
System


a.
Internal disclosure plan regarding the guidelines and procedures for the
prevention of LA / FT:



Annually, Cenit will carry out training programs addressed to the employees in
order to disclose the LA / FT Prevention System and to generate knowledge of the
regulations in force regarding the prevention and control of money laundering
and financing of terrorism.


Cenit carries out a training program for all the employees and contractors with
specific responsibilities to apply controls for the prevention of LA / FT.
Through this training, the procedures, roles and responsibilities regarding the
LA / FT prevention system are divulged, of each one of the areas responsible for
the LA / FT counterparties or risk factors.


◦
During the induction process

◦
Constant reinforcements through virtual or face to face means



These training programs must be constantly reviewed and updated by the Ethics
and Compliance Officer according to the company’s needs




b.
External disclosure plan regarding the guidelines and procedures for the
prevention of LA / FT:



Annually, Cenit will carry out training programs addressed to the external
counterparties ands all other external stakeholders in order to disclose the LA
/ FT Prevention guidelines.




Reserve Duty




The information obtained pursuant to the procedures and practices that make up
the system for the asset laundering and terrorism finance risk is subject to
reserve, which means that the same can only be known by the Financial
Information and Analysis Unit (UIAF) of the Ministry of Finance and Public
Credit and by he Office of the General Prosecutor Office, upon request.
Therefore, all of Cenit’s bodies and workers that have responsibilities assigned
by this Manual and the procedures derived from it have the obligation to custody
and limit the use thereof to the purposes strictly established.




Consultation and Report instances regarding activities to prevent money
laundering



DC- Crude Oil Transportation Agreement - 009 - 2013                     137

--------------------------------------------------------------------------------




The Ethics and Compliance Officer is the instance to which all employees must
resort to report any unusual operation that they know of and to consult any
doubt that they have related with the entity’s system for the prevention,
detection and control of money laundering and the financing of terrorism.


5.5
Detection activities regarding possible fraud, corruption, money laundering of
terrorism financing activities



Any employee or third party that suspects of a corrupt, dishonest or fraudulent
activity or that goes against the Ethics Code or this manual, must give
immediate notice to the company through the receiving channels.


The channel to receive the complaint is a third party independent from the
Company.


Conditions of the Denouncement


▪
The information will be managed in a confidential and reserved manner



▪
The Company will guaranty the anonymity of the person filing the complaint and
it will sanction whoever takes reprisals against the person filing the complaint



▪
The receiving channels established by the Company must be adequately utilized



▪
When giving the information or telling the facts, all the known information must
be given, describing what happened and listing each one of the facts: WHAT
happened? HOW did it happen? WHEN did it happen? WHERE did it happen? WHO did
it? With whom?



▪
No anonymous complaints will be accepted, unless there is a body of proof
sufficient to evidence the occurrence of the fact, namely, that it can be
verifiable.



▪
The denouncement must be made in an objective and respectful manner



▪
The attention of cases of irregularities or the suspicion of irregularities will
be made with due diligence in order to prevent wrongful accusations or to
generate alerts that lead to the concealing of evidences.



Notwithstanding the nature of the denouncements made, these must be presented to
the Audit Committee for information purposes.




6.
PERSONS RESPONSIBLE FOR ITS APPLICATION










DC- Crude Oil Transportation Agreement - 009 - 2013                     138

--------------------------------------------------------------------------------




These procedures are applicable to all processes in which there are risk factors
and irregularities regarding fraud, corruption and the management of the money
laundering and financing of terrorism risk, gifts and conflicts of interest, and
it is addressed to all of Cenit’s officers and contractors.


However, the guidelines are also addressed to and apply to the suppliers and
contractors, clients, agents, consultants, employees or any person that has a
relationship with Cenit.


6.1
Training



In order to strengthen the process of detection, identification and prevention
of the subjects to be dealt with these provisions, training sessions will be
held with the following groups:


i)
Board of Directors: Development of skills to identify fraud and corruption risks
by the directors of the organization



ii)
Management Committee: Development of skills to identify fraud, corruption, money
laundering and financing of terrorism, gifts and conflict of interest risks.



iii)
Board of Directors’ Audit Committee: Development of skills to identify fraud,
corruption, money laundering and financing of terrorism, gifts and conflict of
interest risks by Cenit’s managers, officers and contractors



iv)
General Employees: Selective training must be given according to the procedures
identified as risky in terms of fraud and corruption. In addition, it must be
verified that the processes of induction of new employees these are trained in
issues regarding fraud, corruption, money laundering and financing of terrorism,
gifts and conflict of interest.



v)
Employees of the managerial level or with special functions, such as contract
managers: Using practical cases, to develop the skills to detect and prevent
acts of corruption and fraud, money laundering and financing of terrorism, gifts
and conflict of interest in their processes, by officers of their same
hierarchic levels or by their subordinates.



vi)
Contractors: It is necessary to ensure the inclusion of contractual clauses
regarding the prevention of fraud and corruption, money laundering and financing
of terrorism, gifts and conflict of interest. In addition, the suppliers’
training processes will include workshops to train them in issues of detection
and prevention of the risks of fraud and corruption and LA / FT, as well as the
existing procedures in the Company to denounce indications of potential fraud
and corruption events or irregularities.










DC- Crude Oil Transportation Agreement - 009 - 2013                     139

--------------------------------------------------------------------------------




7.
SANCTIONS



Cenit’s management, pursuant to its principle of zero tolerance of acts of
corruption, fraud, money laundering and financing of terrorism and its
commitment with the permanent compliance with the policies, procedures and
standards of behavior included in the Ethics Code, Corporate Governance Code and
this Manual, expects that all of its employees, Board members, suppliers and
contractors comply with and respect it.


The failure to observe the provisions in this Manual will lead to the
disciplinary actions that could even lead to the termination of the employment
contract, without prejudice to the legal (civil, administrative and / or
criminal) actions, as the case may be.




8.
SUPPLEMENTARY INFORMATION



Are considered as supplementary to these provisions, the guidelines, directives
and manuals in this regard in force in Ecopetrol S. A.



DC- Crude Oil Transportation Agreement - 009 - 2013                     140

--------------------------------------------------------------------------------














































A T T A C H M E N T S









DC- Crude Oil Transportation Agreement - 009 - 2013                     141

--------------------------------------------------------------------------------




ATTACHMENT No. 1


Roles and Responsibilities on the compliance of the
Ethics and Compliance Manual




1.
Board of Director’s Audit Committee



▪
To make recommendations about the operation and efficacy of the compliance
Manual

▪
To see to the update of the evaluation of the risk of corruption, fraud and
management of the money laundering risk, ensuring that it is included as part of
the risk assessment and strategic plans.

▪
To analyze the risks of reports of corruption, fraud and management of the money
laundering and financing of terrorism risks, regarding the policies and control
activities and to make recommendations regarding them.

▪
To know and make recommendations regarding the results of the evaluations of the
denouncements related to corruption, fraud and management of the money
laundering and financing of terrorism risks.

▪
To make follow up and make recommendations regarding the effectiveness of the
systems for the prevention of corruption, fraud and management of the money
laundering and financing of terrorism risks.

▪
To verify the adequate disclosure of information regarding corruption, fraud,
money laundering and financing of terrorism events

▪
To recommend to the Board of Directors the guidelines, policies, principles and
measures to be applied regarding the fight against corruption

▪
To monitor the adequate application and efficacy of the anti – corruption
strategy.

▪
To request the reports, the execution of the investigations or special works
that it considers as pertinent for the adequate performance of its duties

▪
To know and make follow up of the denouncements of corruption and accounting and
financial fraud that affect Cenit’s financial statements, as well as of those
denouncements regarding issues related to ethics that are of its competence

▪
To know the report presented by the Ethics and Compliance Officer regarding the
fight against corruption and to recommend actions that strengthen that fight.

▪
To review the adequacy of the procedures for the receipt, conservation and
treatment of the claims related to accounting systems and reporting of financial
data, internal Control system, Internal Audit, External and / or statutory
audits, including the procedure to file anonymous complaints, denouncements and
claims by the Company’s employees



2.
Ethics Table:


DC- Crude Oil Transportation Agreement - 009 - 2013                     142

--------------------------------------------------------------------------------






The Ethics’ Table is made up by (a) the President, (b) a representative of the
internal audit, (c) a representative of the legal area, (d) a representative of
social responsibility and (e) a technical secretary. Its purpose is, among
other, to do the follow up and the monitoring of the ethical performance and of
compliance of the organization and to recommend improvement actions. It is
construed as compliance process everything related to the prevention of fraud,
corruption, money laundering and the financing of terrorism.


3.
Ethics and Compliance Officer:



▪
To see to the disclosure and implementation of the ethics’ code and compliance
manual to the entire company

▪
To facilitate the preparation of mitigation plans for the identified risks of
corruption, fraud and money laundering and the financing of terrorism. The
follow up of its implementation and effectiveness.

▪
To facilitate sessions to raise the awareness and training about issues related
to corruption, fraud and money laundering and the financing of terrorism, both
for employees and for third parties that so require it.

▪
To ensure the execution of the transparency compacts and / or representations in
issues of fraud, corruption conflict of interest; and to analyze and assess the
information declared in these pacts that evidence issues of corruption, fraud or
conflict of interest.

▪
To see to the identification of risks and controls of corruption, and the
periodic update of its assessment

▪
To report to the Board of Directors’ Audit Committee all the denouncements
related to corruption, fraud and money laundering and financing of terrorism,
according to the ethical process established

▪
To see to the training and the updating of the members of the team in order to
ensure the skills and competencies related to the prevention, detection and
answer to the risk of corruption, fraud and money laundering and financing of
terrorism.

▪
To be the reliable advisor of the Top Management about red flags or events that
can be fraud or corruption situations.

▪
To recommend to the top management preventive measures and / or actions before
competent entities (courts or disciplinary) to strengthen the anti – corruption
strategy.



4.
Management Committee



▪
To show commitment with the manual and to give example with its actions and
expressions to promote an ethical culture, anti – corruption, anti – fraud and
an adequate management of the money laundering and financing of terrorism risk,
and of the Company’s compliance.

▪
To create and promote a culture of non – tolerance with fraud and corruption

▪
To ensure the adequate implementation of controls that mitigate the risks of
corruption, fraud and money laundering and financing of terrorism.


DC- Crude Oil Transportation Agreement - 009 - 2013                     143

--------------------------------------------------------------------------------




▪
To give support and direction regarding the implementation of the Ethics and
Compliance Manual

▪
To review and recommend improvements to internal procedures that strengthen the
actions to fight fraud, corruption, and money laundering and financing of
terrorism in the processes of which it is responsible.



5.
Employees



▪
To know, understand ad apply the Ethics and Compliance Manual

▪
To execute the antifraud and anticorruption controls and the management of the
money laundering risks in its charge, and to leave evidence of its compliance

▪
To report suspicious activities or incidents related to corruption, fraud and
money laundering and the financing of terrorism

▪
To cooperate in the investigations of denouncements related to corruption, fraud
and money laundering corruption and financing of terrorism carried out by the
competent authorities



6.
Internal Audit



▪
To develop an audit plan that considers assessing the compliance with this
manual and the monitoring of the controls identified

▪
To provide reasonable safety to the Board of Director’s Audit Committee and to
the Management Committees so the antifraud and anticorruption controls and the
due management of the money laundering corruption and financing of terrorism are
enough to mitigate the respective risks and that the same are functioning in an
effective manner.

▪
To have in its team members with skills and competencies related to the
identification of frauds, corrupt acts, money laundering and financing of
terrorism acts and techniques of investigation thereof, to ensure the
reliability, integrity and quality of the results of the internal audits done,
including the fraud and corruption risks’ identification and analysis.

▪
To assess the fraud risk and the manner in which it is managed by the auditors,
supported in reference practices and standards issued by the Internal Auditors’
Institute (IIA)

▪
To permanently inform to the Management and to the Board of Directors’ Audit
Committee of the weaknesses related to the compliance of the Ethics and
Corporate Governance codes and those of the Compliance Manual identified during
the exercise of its duties.






DC- Crude Oil Transportation Agreement - 009 - 2013                     144

--------------------------------------------------------------------------------




ATTACHMENT No. 2


Organizational Structure of the LA / FT risk management


Are responsible for the LA / FT risk management:


Board of Directors


Are functions of Cenit’s Board of Directors in respect to the LA / FT risk
management:


▪
To determine the policies for the prevention and control of money laundering and
the financing of terrorism

▪
To approve the compliance manual and its updates

▪
To approve the mechanisms and tool that make up Cenit’s LA / FT risk management
system

▪
To appoint the Ethics and Compliance Officer

▪
To make pronouncements regarding each one of the points contained in the reports
filed by the Ethics and Compliance Committee, leaving express evidence in the
respective minutes

▪
To make pronouncements regarding the reports filed by the external auditors and
to make follow _ up of the observations or recommendations made, leaving express
evidence in the respective minutes

▪
To order the technical and human resources necessary to implement and maintain
the SIPLA in operation



President


Are functions of Cenit’s Legal Representative in respect to the LA / FT risk
management:


▪
To verify that the procedures established develop all the policies established
by the Board of Directors

▪
To promote the technical and human resources necessary to implement and keep the
LA / FT risk management system in operation

▪
To bring to the approval of the Board of Directors, in coordination with the
Ethics and Compliance Officer, the Compliance Manual and its updates.

▪
To give effective, efficient and opportune support to the Ethics and Compliance
Manual.



Ethics and Compliance Officer


Are functions of Cenit’s Compliance Officer:


▪
To see to the effective, efficient and timely operation of the LA / FT risk
management system

▪
To submit to the board of directors a semi – annual report about the compliance
with the duties entrusted to it


DC- Crude Oil Transportation Agreement - 009 - 2013                     145

--------------------------------------------------------------------------------






This report must include, on a semi annual basis, the following aspects:


◦
The results of the activities carried out

◦
The compliance that has occurred regarding the forwarding of the reports to the
different authorities

◦
The effectiveness of he mechanisms and instruments established, as well as of
the measures adopted to correct the failures of the system

◦
The results of the corrective measures and instruments established, as well as
of the measures adopted to correct the faults in the system

◦
The results of the corrective measures ordered by the board of directors

◦
For events of direct placement of securities in the primary market, the results
of the placement every time the term of the respective public offering ends

◦
A report regarding the control of money laundering and financing of terrorism
made to the transfers in the secondary market, as the case may be

◦
To submit to the Legal Representative the requirements of IT, technologic,
physical and human resources necessary for the compliance with its functions.

◦
To promote the adoption of corrective measures of the La / FT risk management
system

◦
To assess the reports lodged by the Statutory Auditor and to adopt the relevant
measures versus the deficiencies informed

◦
To see to and coordinate any requirement, request or act of competent judicial
or administrative authority in this regard

◦
In the case of direct placement of securities in the primary market, to approve
the participation of the investors that must be classified as publicly exposed
persons.

◦
Ro verify the opportune and strict compliance with the legal standards
established for the prevention of criminal activities in the international trade
and in the foreign exchange operation

◦
To implement the general and specific procedures that it considers as adequate
for the greater effectiveness of its work

◦
Ro control and verify, in a periodic manner, the execution of the measures
adopted in this field as well as the information provided by the active clients
of the company

◦
To carry out the studies necessary to determine whether or not an unusual
foreign exchange or foreign trade operation can be considered as suspicious

◦
To inform the management of the company about the possible faults or omissions
in the controls for the prevention of criminal activities that compromise the
liability of the employees and of the company


DC- Crude Oil Transportation Agreement - 009 - 2013                     146

--------------------------------------------------------------------------------




◦
To design, schedule and coordinate the training plans in that regard necessary
for the different employees of the Company to be duly informed and updated.

◦
To report to the UIAF the suspicious operations determined



Officers in General


Each one of Cenit’s employees will be responsible to apply the controls designed
by the Company in the processes in its charge that present any LA / FT risk
factor.


The following are the bodies for the control of the LA / FT risk management
system:


Audit Committee:


▪
To support the Ethics and Compliance Officer in determining the suspicious
operations

▪
To carry out reviews of Cenit’s compliance manual whenever an update or review
is made



Internal Audit:


The internal audit must include within its work goals programs for the
verification of the compliance with the prevention, control and detecting of
money laundering and financing of terrorism according to the law and to the
internal procedures established by the company.


Statutory Auditor:


Are functions of the external auditor regarding the LA / FT risk management
system:


▪
To instrument the controls that allow it to detect breaches of regulations in
force applicable to Cenit regarding the prevention of LA / FT. Said activity
includes the examination of the functions complied by the managers of the entity
and the Ethics and Compliance Officer regarding the system implemented.

▪
To present a report to the Board of Directors and to the Ethics and Compliance
Officer expressing the conclusions obtained in the process of evaluation of the
compliance with the provisions regarding the prevention and control of money
laundering and financing of terrorism.




DC- Crude Oil Transportation Agreement - 009 - 2013                     147

--------------------------------------------------------------------------------




































F O R M S







DC- Crude Oil Transportation Agreement - 009 - 2013                     148

--------------------------------------------------------------------------------




ACTIVITIES CLASSIFIED AS OF A HIGH RISK OF MONEY LAUNDERING AND FINANCING OF
TERRORISM


FORM 1






     VERIFICATION
ACTIVITY
YES
NO
A. Corporations, Foundations and non – profit entities
 
 
B. Publicly Exposed Persons
 
 
C. Entities that carry out high – risk economic activities:


 
 
§    Companies or persons that commercialize products controlled by the National
Narcotics’ directorate
 
 
§    Hotels and travel agencies
 
 
§    Foreign Exchange professionals and establishments
 
 
§    Pawn houses
 
 
§    Casinos and betting businesses
 
 
§    Commercialization / leasing of motor cars, ships and aircraft
 
 
§    Commercialization under the scheme of multi – level or pyramid sales
 
 
§    Commercialization of weapons, explosives or ammunition
 
 
§    Constructions companies
 
 
§    Real estate agencies or marketers
 
 
§    Sports entities
 
 
§    Petrol stations
 
 
§    Commercialization of antiques, jewelry, precious metals and stones, art
objects and stamps
 
 
§    Lenders
 
 
§    Transporting sector
 
 
§    Transporter of money and / or securities
 
 
§    Companies located in tax – free zones
 
 
§    Companies dedicated to the transfer or forwarding of funds or remittances
 
 
§    Border zones’ foreign exchange operators
 
 



Reviewed by:
Name:
Position:
Date:



DC- Crude Oil Transportation Agreement - 009 - 2013                     149

--------------------------------------------------------------------------------




GEOGRAPHIC AREAS CLASSIFIED AS OF A HIGH RISK OF MONEY LAUNDERING AND FINANCING
OF TERRORISM


FORM 2




The OFAC (Office of Foreign Assets Control) explicitly forbids having any kind
of relationship with the following countries:


1.
Cuba

2.
Iran

3.
Sudan

4.
Syria

5.
Burma (Myanmar)

6.
North Korea

7.
Zimbabwe



The OFAC has sanctions programs NOT explicitly against the following countries,
but against individuals for supporting or financing wars, genocides, corruption
or any other large – scale criminal activity, which means that relationships
with entities from these regions must be analyzed with special care:


1.
The Balkans

2.
Ivory Coast

3.
Congo Democratic Republic

4.
Iraq

5.
Lebanon

6.
Liberia

7.
Somalia

8.
Libya



Verification Results



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



Reviewed by:
Name:
Position:
Date:



DC- Crude Oil Transportation Agreement - 009 - 2013                     150

--------------------------------------------------------------------------------




DECLARATION OF PREVENTION OF MONEY LAUNDERING AND
FINANCING OF TERRORISM


FORM 3






Pursuant to the Compliance Manual adopted by CENIT TRANSPORTE Y LOGÍSTICA DE
HIDROCARBUROS S. A. S.,


I, ______________ identified with _________ No. _______________ acting in ______
(my own name / on behalf of) __________________________ (name of the principal),
identified with (CC / NIT) ______________ declare, under oath, subject to the
sanctions established in the Criminal Code:


▪
That my funds (or the funds of the individual or legal entity represented by me)
come from licit activities and are linked to the normal performance of my (its
activities and tat, therefore, the same do not come from any illicit activity of
those contemplated in the Colombian Criminal Code or in any law that replaces,
adds or amends it.



▪
That I (or the individual or legal entity represented by me) have not made
transactions or operations that consist of or that are destined to the
performance of illicit activities of those contemplated in the Colombian
Criminal Code or in any law that replaces, adds or amends it, or in favor of
persons that execute or that are related to the execution of those activities.



▪
That the funds committed for the performance of the contract or agreement
entered into with CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S. A. S. do not
come from any illicit activity of those contemplated in the Colombian Criminal
Code or in any law that replaces, adds or amends it.



▪
That in the execution of the contract or the performance of the activities the
subject of the agreement entered into with CENIT TRANSPORTE Y LOGÍSTICA DE
HIDROCARBUROS S. A. S., I will have no relationship whatsoever with third
parties that carry out operations or whose funds come from any illicit activity
of those contemplated in the Colombian Criminal Code or in any law that
replaces, adds or amends it.



▪
That the entity represented by me complies with the provisions on prevention and
control of money laundering and the financing of terrorism (LA / FT) that are
applicable (if such is the case), having implemented the policies, procedures
and mechanisms of prevention and control of the LA / FT derived from those legal
provisions.



▪
That neither me nor the company represented by me, nor any of its shareholders,
members or associates that own 5% or more than the equity,


DC- Crude Oil Transportation Agreement - 009 - 2013                     151

--------------------------------------------------------------------------------




contributions or shareholdings, its legal representatives and Board members, are
in the international lists binding for Colombia according to the International
Law (United Nations’ Lists) or in the OFAC lists, and CENIT TRANSPORTE Y
LOGÍSTICA DE HIDROCARBUROS S. A. S. is empowered to make the verifications that
it deems as pertinent and to terminate any commercial or legal relationship if
it verifies that I am or that any of the aforementioned persons are included in
such lists.


▪
That against me or against the company represented by me, nor any of its
shareholders, members or associates that own 5% or more than the equity,
contributions or shareholdings, its legal representatives and Board members,
there are no criminal proceedings or investigations due to fraudulent felonies,
and CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S. A. S. is empowered to make
the verifications that it deems as pertinent in national or foreign databases or
public information and to terminate any commercial or legal relationship if it
verifies that I am or that any of the aforementioned persons has investigations
or proceedings, or if there is information in those public databases that may
place CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S. A. S. in a legal or
reputational risk.



▪
That in the event that I am aware if any of the circumstances described in the
two preceding paragraphs, I agree to communicate it to CENIT TRANSPORTE Y
LOGÍSTICA DE HIDROCARBUROS S. A. S. in an immediate manner.



▪
That with the execution of this document it is construed that I, and the
individual or legal entity represented by me, give our informed consent, and
therefore authorize CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S. A. S. to
inform to the national authorities or to the authorities of any of the countries
in which CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S. A. S. carries out
operations, about any of the situation herein described, as well as to provide
to the competent authorities of those countries all personal, public, private or
semi – private information that they require about me or about the individual or
legal entity represented by me. Likewise, we authorize CENIT S. A. S. to make to
make the reports to the competent authorities that it deems as appropriate
according to its rules and manuals related with its system for the prevention
and / or management of the money laundering and financing of terrorism risk,
releasing it from any liability due to that fact.



▪
That all the documentation and information submitted for the execution and
performance of the contract or legally binding agreement with CENIT TRANSPORTE Y
LOGÍSTICA DE HIDROCARBUROS S. A. S. is truthful and exact, and CENIT TRANSPORTE
Y LOGÍSTICA DE HIDROCARBUROS S. A. S. is empowered to make the verifications
that it deems as pertinent and to terminate the agreement or contract if it
verifies or learn s that such is not the case.


DC- Crude Oil Transportation Agreement - 009 - 2013                     152

--------------------------------------------------------------------------------






▪
That no other individual or legal entity has a non – legitimate interest in the
contract or agreement that motivates the execution of this declaration.



▪
That I know declare and accept that CENIT TRANSPORTE Y LOGÍSTICA DE
HIDROCARBUROS S. A. S. has the legal obligation to request the clarifications
that it deems as pertinent in the event of occurrence of circumstances based on
which CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S. A. S. can have reasonable
doubts about my operations or the operations of the individual or legal entity
represented by me, as the case may be. If these are not satisfactory in the
opinion of CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S. A. S., we authorize
it to terminate any legal or commercial relationship.



▪
I represent that all the payments made by the company represented by me pursuant
to the commercial relationship in force with CENIT TRANSPORTE Y LOGÍSTICA DE
HIDROCARBUROS S. A. S. is made in a direct manner and with its own funds, and
not through third parties or with funds of third parties. Applicable only for
the registration of clients.





Signed: ____________________________
C. C. _______________________________





DC- Crude Oil Transportation Agreement - 009 - 2013                     153

--------------------------------------------------------------------------------




CERTIFICATION OF PREVENTION OF MONEY LAUNDERING AND
FINANCING OF TERRORISM


FORM 4


Mandatory only for the counterparties that because of the legal provisions have
the obligation to adopt La / FT prevention systems




The purpose of this document is to certify to CENIT TRANSPORTE Y LOGÍSTICA DE
HIDROCARBUROS S. A. S. that our entity has a SYSTEM FOR THE PREVENTION AND
CONTROL OF MONEY LAUNDERING AND THE FINANCING OF TERRORISM, which fully complies
with the Colombian regulations applicable.


Hence, ___________________, in my capacity as legal representative of __________
________________________ (THE ENTITY), hereby certify that:


1.
The ENTITY fully complies with the Colombian regulations regarding the
prevention and control of money laundering and the financing of terrorism that
are applicable to it



Yes _______        No ________


2.
The ENTITY has adequate policies, manuals and procedures for the prevention and
control of money laundering and the financing of terrorism in force that are
applicable to it



Yes _______        No ________


3.
The ENTITY has been involved in investigations due to the breach of the laws
related to money laundering and the financing of terrorism.



Yes _______        No ________


4.
The ENTITY or any of its employees or directors has been sanctioned for the
breach of the laws related to money laundering and the financing of terrorism.



Yes _______        No ________




Give the following information of the compliance officer or employee:


Name: ___________________________________________________
Phone: ___________________________________________________
E – mail __________________________________________________
Address __________________________________________________



DC- Crude Oil Transportation Agreement - 009 - 2013                     154

--------------------------------------------------------------------------------




We represent that we authorize CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S.
A. S., directly or through the persons it appoints, to verify and confirm the
information herein provided including the effective application of the SYSTEM
FOR THE PREVENTION AND CONTROL OF MONEY LAUNDERING AND THE FINANCING OF
TERRORISM within our entity.








_________________________________________
SIGNATURE OF THE LEGAL REPRESENTATIVE



DC- Crude Oil Transportation Agreement - 009 - 2013                     155

--------------------------------------------------------------------------------




CERTIFICATION OF PARTICIPATION
OF SHAREHOLDERS


Form 5


This certificate is required only for the case of legal entities that because of
their nature, their shareholders, members or associates do not appear in the
certificate of the Chamber of Commerce




I hereby certify that the shareholders, members or associates that own more than
FIVE PER CENT (5%) of the equity of the company represented by me are the
individuals or legal entities included in the following list:


Name of the shareholder member or associate
I. D.
Number of shares, shareholdings or quotas
Share of the equity (%)
 
 
 
 







I hereby certify that the ultimate beneficiaries and controllers of the entity
represented by me are as follows:


NAME                            I. D.






Entity Name: _______________________________
N. I. T: ____________________________________
Name of Legal Representative: ________________
I. D. Number: ______________________________
Signature of the Legal Representative:


________________________________________





DC- Crude Oil Transportation Agreement - 009 - 2013                     156

--------------------------------------------------------------------------------




NATIONAL COUNTERPARTIES’ CERTIFICATE


FORM 6




The purpose of this document is to certify to CENIT TRANSPORTE Y LOGÍSTICA DE
HIDROCARBUROS S. A. S. that our entity has a SYSTEM FOR THE MANAGEMENT OF THE
MONEY LAUNDERING AND FINANCING OF TERRORISM RISK (SARLAFT), which fully complies
with the Colombian legal provisions, in particular the instructions given by the
Financial superintendence of Colombia, and therefore it is compliant with the
international standards related to the prevention and control of LA / FT.


1.
Does the entity comply with the rules and regulations contained in the EOSF, the
instructions given by the Financial superintendence of Colombia, the
international recommendations and other local laws to manage the money
laundering and terrorism financing risk?



Yes _______        No ________


2.
Does the entity has adequate manuals and procedures for the prevention, control
and management of LA / FT risk adjusted to the regulations in force?



Yes _______        No ________


3.
The entity’s System for the Management of the Money Laundering and Financing of
Terrorism Risk includes:



a.
Clear policies, effectively applicable to each one of the stages and elements of
the SARLAFT, principles and Code of Conduct



Yes _______        No ________


b.
Procedures for the adequate implementation and functioning of the SARLAFT
elements and stages



Yes _______        No ________


c.
Procedures for SARLAFT’S documentation that guaranty the integrity, opportunity
and availability of the information?



Yes _______        No ________


d.
Definition of the organizational structure which establishes and assigns the
powers and functions in respect to the different stages and elements of the
SARLAFT

Yes _______        No ________



DC- Crude Oil Transportation Agreement - 009 - 2013                     157

--------------------------------------------------------------------------------




e.
Definition regarding the control bodies responsible for making an assessment of
the SARLAFT so their failures can be determined and informed to the pertinent
instances



Yes _______        No ________


f.
It has the technologic infrastructure and the systems necessary to guaranty the
adequate management of the money laundering and terrorism financing risk



Yes _______        No ________


g.
Has an effective, efficient and opportune system of reports both internal and
external that guarantee the functioning and the requirements of the competent
authorities



Yes _______        No ________


h.
The ENTITY has designed, scheduled and coordinate SARLAFT training plans
addressed to all the areas and officers of the entity



Yes _______        No ________


4.
The ENTITY had been involved in investigations for the breach of the laws
related to Money Laundering and the Financing of terrorism?



Yes _______        No ________


If yes: please explain: ________________________________________________
_____________________________________________________________________
_____________________________________________________________________


5.
Has the ENTITY or any of its employees or officers been sanctioned due to breach
of the laws related to Money Laundering and the Financing of terrorism?



Yes _______        No ________


If yes: please explain: ________________________________________________
_____________________________________________________________________
_____________________________________________________________________


6.
Has the ENTITY or any of its employees or officers been convicted due to breach
of the laws related to Money Laundering and the Financing of terrorism?



Yes _______        No ________



DC- Crude Oil Transportation Agreement - 009 - 2013                     158

--------------------------------------------------------------------------------




If yes: please explain: ________________________________________________
_____________________________________________________________________
_____________________________________________________________________




Please give the following information regarding the compliance officer:


Name: ____________________________
Phone: ___________________________
E – mail: __________________________
Address: __________________________


We hereby represent that we authorize CENIT TRANSPORTE Y LOGÍSTICA DE
HIDROCARBUROS S. A. S. directly or through the persons it appoints, to verify
and confirm the information herein provided including the effective application
of the SARLAFT within our entity. Likewise, we authorize CENIT TRANSPORTE Y
LOGÍSTICA DE HIDROCARBUROS S. A. S. to request to any public or private entity
or to any jurisdictional authority the information necessary to verify what has
been established here.


Comments: _______________________________________________________
_____________________________________________________________________
_____________________________________________________________________


SIGNATURE OF THE LEGAL REPRESENTATIVE





DC- Crude Oil Transportation Agreement - 009 - 2013                     159

--------------------------------------------------------------------------------




INTERNATIONAL COUNTERPARTIES’ CERTIFICATE


FORM 7




The purpose of this document is to certify to CENIT TRANSPORTE Y LOGÍSTICA DE
HIDROCARBUROS S. A. S. that our entity fully complies with the standards against
money laundering and the financing of terrorism, in particular with the 40 + 9
Recommendations of the GAFI


1.
Is your entity a financial institution supervised by your country’s competent
control body?



Yes _______        No ________


2.
Is your entity subject to the compliance with the rules and regulations issued
by the authorities of your country and the international recommendations prevent
money laundering and terrorism financing risk?



Yes _______        No ________


3.
Does the entity has in force a program against money laundering and the
financing of terrorism which includes policies, manuals and procedures of know
your client, detection and analysis of suspicious operations, recording of cash
operations, employees’ training and independent audits, among other things?



Yes _______        No ________


4.
The ENTITY had been involved in investigations for the breach of the laws
related to Money Laundering and the Financing of terrorism in the last 15 years?



Yes _______        No ________


If yes: please explain: ________________________________________________
_____________________________________________________________________
_____________________________________________________________________


5.
Has the ENTITY or any of its employees or officers been sanctioned due to breach
of the laws related to Money Laundering and the Financing of terrorism in the
last 15 years?



Yes _______        No ________


If yes: please explain: ________________________________________________
_____________________________________________________________________
_____________________________________________________________________



DC- Crude Oil Transportation Agreement - 009 - 2013                     160

--------------------------------------------------------------------------------




6.
Has the ENTITY or any of its employees or officers been convicted due to breach
of the laws related to Money Laundering and the Financing of terrorism in the
last 15 years?



Yes _______        No ________


If yes: please explain: ________________________________________________
_____________________________________________________________________
_____________________________________________________________________


7.
Is your entity a Shell Bank?



Yes _______        No ________


8.
Does your entity hold accounts for shell banks?



Yes _______        No ________




Please give the following information regarding the compliance officer:


Name: ____________________________
Phone: ___________________________
E – mail: __________________________
Address: __________________________


We hereby represent that we authorize CENIT TRANSPORTE Y LOGÍSTICA DE
HIDROCARBUROS S. A. S. directly or through the persons it appoints, to verify
and confirm the information herein provided including the effective application
of the program against money laundering and the financing of terrorism within
our entity. Likewise, we authorize CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS
S. A. S. to request to any public or private entity or to any jurisdictional
authority the information necessary to verify what has been established here.


Comments: _______________________________________________________
_____________________________________________________________________
_____________________________________________________________________


SIGNATURE OF THE LEGAL REPRESENTATIVE

















DC- Crude Oil Transportation Agreement - 009 - 2013                     161

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

Attachment F
Model of the Stand - By Letter of Credit


Letter of Credit No. [______]


ISSUANCE PLACE AND DATE:        [________________]
END DATE:                [________________]
NOMINAL VALUE:            US$[_____________]
ISSUING BANK:            [________________]
BENEFICIARY:
CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S. A. S.

PRINCIPAL:            [________________]


Please be advised that on account of [__________] (the “Principal”), a company
incorporated according to the laws of [_______], the bank [________] (the
“Bank”) we have issued in favor of CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS
S. A. S., with commercial registration No. 02224959 (the “Beneficiary”),
irrevocable Stand - By Letter of Credit payable upon demand (the “Letter of
Credit”) to back the payment of the obligations, money related or otherwise, of
the Principal under the Crude Oil Transportation Agreement entered into with the
Beneficiary and dated [_____] (the “Agreement”), up to the face value set forth
above (the “Guaranteed Obligations”).


This Letter of Credit will remain in force from the [_] of [______] of 20[_]
until the date [___] ([_]) calendar days after the [__] of [___] of [_____].


It is construed that the responsibility of the Bank, derived from this Letter of
Credit, is limited, solely and exclusively, to the amounts and during the terms
set forth in the heading of the Letter of Credit.


In case of default of the Principal of any or all of the Guaranteed Obligations,
the Beneficiary, according to the provisions of the Agreement, must report such
default to the Bank in its offices located at [__________], within the term of
this Letter of Credit. On the same date of receipt of the aforementioned
communication by the Bank, the Bank will proceed directly to pay, in an
unconditional manner to the order of the Beneficiary the sums of money set forth
in the document of communication of the default on the part of the Beneficiary,
without exceeding, at any time, of the total guaranteed value, against this
Letter of Credit, in (i) pesos, the legal tender of the Republic of Colombia, or
(ii) dollars of the United States of America. In case that the Beneficiary
utilizes this Guarantee in a partial manner, the unused amount will continue
guaranteeing the Guaranteed Obligations and it may be requested by the
Beneficiary in case of default of the Principal up to the end date set forth
above.


If no default communication as determined is received within the term of
validity of this Letter of Credit, the Bank’s responsibility derived from it
will cease.


The communication in which the Bank is informed of the breach of the Guaranteed
Obligations, will consist of a document duly signed by the legal representative
of the Beneficiary, in its









DC- Crude Oil Transportation Agreement - 009 - 2013                     162

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

condition as spokesperson of the Beneficiary, or whoever takes its place,
expressing the Principal’s breach of the Guaranteed Obligations and requesting
the total or partial payment of this Guarantee. Said communication must mention
the number of this Letter of Credit and the amount for which it is being
utilized. In case that the Beneficiary opts for utilizing this Letter of Credit
in pesos, the legal tender of the Republic of Colombia, the amount of the
nominal value of the Letter of Credit shall be translated at the Foreign
Exchange Representative Market Rate certified by the Financial Superintendence
of Colombia for the date in which the communication is sent to the Bank.


This document will be governed by the International Stand - by Practices (ISP98)
of the International Chamber of Commerce.











DC- Crude Oil Transportation Agreement - 009 - 2013                     163

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

Attachment G
Cenit’s Corporate Governance Code


CORPORATE GOVERNANCE CODE


CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.









































--------------------------------------------------------------------------------



CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.


CORPORATE GOVERNANCE CODE



--------------------------------------------------------------------------------












DC- Crude Oil Transportation Agreement - 009 - 2013                     164

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

CORPORATE GOVERNANCE CODE


CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.






CHANGES AND VERSIONS’ CONTROLS


Description                        Version    Date of Approval by the
Board of Directors


Document Creation                             25 February 2013

















DC- Crude Oil Transportation Agreement - 009 - 2013                     165

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

CORPORATE GOVERNANCE CODE


TABLE OF CONTENTS






I - INTRODUCTION    168
II - THE COMPANY    168
1.1    DOMICILE     168
1.2    NATURE     168    
1.3    CORPORATE PURPOSE     168
III.    - ACTION FRAMEWORK    170
Chapter 1.    – Corporate Framework of Reference    170
Section 1.1.    – Mission    170
Section 1.2.    – Vision    170
Section 1.3.    – Values     170
Section 1.4.    – Ethics’ Code     170
Chapter 2.    – Company’s Products and Services     171
IV – CODE CONTENTS    171
Chapter 3.    – Rights and Equal Treatment of Shareholders     171
Section 3.1.    – Unity or plurality of Shareholders     171
Section 3.2.    – Rights of the Shareholders     171
Section 3.3.    – Equitable Treatment of shareholders     171
Section 3.4.    – Calling of the General Shareholders’ Meeting by the
Shareholders    171
Section 3.5.    – Requests to the Board of Directors    172
Section 3.6.    – Identification of the Main Shareholders    172
Section 3.7.    – Obligations of the shareholders with the Company    172
Section 3.8.    – Economic Relationships of the Shareholders of the
Company    172
Chapter 4.    – General Shareholders’ Meetings    172
Section 4.1.    Meetings     172
Section 4.2.    – Quorum    173
Section 4.3.    – Powers    173
Section 4.5.    Calling    175
Section 4.6.    – Agenda and Proposition    175
Chapter 5.    – The Board of Directors    175
Section 5.1.    – Composition    175
Section 5.2.    – Incompatibilities’ and Disqualifications’ Regime    175
Section 5.3.    – Principles of the directors’ Performance    176
Section 5.4.    – Profiles    177
Section 5.5.    – Meetings    177
Section 5.6.    – Quorum    177
Section 5.7.    – Functions and Responsibilities    178
Section 5.8.    – Quality of the Information sent to the Board of
Directors    180
Section 5.9.    – Evaluation of the Performance of the Board of Directors    180
Section 5.10.    – Committees    180
Section 5.11.    – Remuneration    181
Section 5.12.    – Evaluation    181
Section 5.13.    – Hiring of the External Consultants    181
Chapter 6.    – Chief Executive Officer    181
Chapter 7.    – Corporate Social Responsibility    181
Section 7.1.    Social Responsibility    181

DC- Crude Oil Transportation Agreement - 009 - 2013                     166

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

Section 7.2.    – Stakeholders and Commitment    181
Chapter 8.    – Transparency, Fluidity and Integrity of the Information    182
Section 8.1.    – Recipients of the information    182
Section 8.2.    – Disclosure of Financial Information    182
Section 8.3.    – Disclosure of Non – Financial information    182
Section 8.4.    – Control    183
Section 8.5.    – Risk Management    185
Chapter 9.    – Conflicts of Interest    185
Section 9.2.    – Disclosure of the Conflicts in the Company and
Management    186
Chapter 10.    – Mechanism for the Resolution of Controversies    186
Chapter 11.    – Compliance with the Code    186
Chapter 12.    – Divulgation and Consultation    187



DC- Crude Oil Transportation Agreement - 009 - 2013                     167

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

CORPORATE GOVERNANCE CODE


CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.




I - INTRODUCTION


This Corporate Governance Code (the “Code”) of Cenit Transporte y Logistica de
Hidrocarburos S. A. S. (“Cenit” or the “Company”) defines the framework of
performance of the company regarding its Shareholders, the Board of Directors
and other managers and, in general terms, its Stakeholders.


This Code integrates the corporate governance standards and best practices that
are the day to day basis of Cenit’s business.


When this code quotes laws, decrees, resolutions or any other provision, it is
understood that it will apply those that are in force at that time, as amended,
added or replaced from time to time.


The Secretary of the Company shall have available the text of this Code and its
attachments, to be consulted by its shareholders, investors and the general
public.


The corporate by - laws can be consulted in Cenit’s website (the “By – Laws”).


Purpose


To integrate the corporate governance mechanisms, conducts and information that
acknowledge and respect the right of the Shareholders, in order to promote and
ensure their trust, and that of the stakeholders, in Cenit.


Addressees


The Shareholders, members of the Board of Directors, President of the Company,
the other managers and employees, the acts of which must be performed within the
framework and provisions of this Code, as well as the e other Stakeholders.


Principles


Cenit’s corporate governance practices fall within the framework of the
principles of transparency, honesty, governance and control of the business
performance.




II - THE COMPANY


1.1
Domicile

The domicile of the company is in the City of Bogotá, D. C., Republic of
Colombia. By virtue of Article 1 of its by – laws, the Company can establish
branch offices and agencies elsewhere in the country or abroad, by decision of
the Board of Directors and according to the law.


1.2
Nature



Cenit is a commercial company, of the type of the simplified shares’ companies,
Colombian, partially owned by the State, of the National level, attached to the
Ministry of Mines and Energy.


1.3
Corporate Purpose



According to the 3rd Article of its by – laws, the main purpose of the company
is the transportation and / or storage of hydrocarbons, their by - products,
derivatives and related,

DC- Crude Oil Transportation Agreement - 009 - 2013                     168

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

through systems for the transportation and / or storage of its on or of third
parties, in the Republic of Colombia or abroad.


Pursuant to its corporate purpose, the Company may:


(a)
Carry out all kinds of activities for the provision of services related to the
extraction of oil and gas, other than the exploration and exploitation of oil ad
gas;



(b)
To design, build, operate, manage, commercially exploit and be the owner of
systems, including, but not limited to, multi – mode systems of transportation
of hydrocarbons and its by - products, derivatives and related, and related
facilities including, but not limited to discharge points, loading points,
storage tanks, among other.



(c)
To design, build, operate and / or manage maritime and / or river ports or
terminals:



(d)
To provide, directly or indirectly, services related to the port operation such
as storage, onshore, offshore or port handling and loading of hydrocarbons, it
by - products, derivatives and related;



(e)
To carry out any activity supplementary, connected or useful for the development
of the activities described in letters (a), (b) and (c) above;



(f)
To open branch offices or agencies, as well as to incorporate subordinate
companies (with the participation of third parties or otherwise) in the Republic
of Colombia or abroad, that have a corporate purpose that is equal, similar
related, supplementary, necessary or useful for the development of the corporate
purpose of the Company, with the prior authorization of the Board of Directors
of the Company;



(g)
To acquire or disclose of actions, shares or shareholdings in companies, trusts,
one - personal companies or any legal entity, the purpose of which is equal,
similar, connected, supplementary, necessary or useful for the development of
the corporate purpose of the Company, with the prior authorization of the Board
of Directors of the Company;



(h)
To make up any kind of association allowed by the law, with individuals or legal
entities, to carry out activities related to the corporate purpose of the
Company, with the prior authorization of the Board of Directors of the Company;



(i)
To acquire, dispose of, give, lease and encumber at whatever title any and all
the chattels or real property of the Company, when these operations are
necessary or convenient to develop, in an adequate manner, its corporate
purpose;



(j)
To enter into any kind of lease, use, usufruct or other similar contracts on
then company’s infrastructure



(k)
To enter into all kinds of contracts the purpose of which is the development and
/ or execution of the corporate purpose;




DC- Crude Oil Transportation Agreement - 009 - 2013                     169

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

(l)
To perform loan and discount operations, giving and receiving personal
guarantees or collateral, and to issue bonds, commercial papers and in general
any kid of credit securities;



(m)
To open, operate and cancel bank accounts



(n)
To draw, endorse, accept, grant, negotiate, discount and guaranty all kinds of
securities and other civil or commercial documents;



(o)
To request, register, acquire or possess in any other way, use, enjoy and
exploit trademarks, designs and brand names, commercial names, patents,
inventions and procedures;



(p)
To enter into and execute, in its own name or in the name of third parties, any
act or contract, be it civil, commercial, principal or guaranty, or of any other
nature, that are directly related to the corporate purpose and that are
considered as necessary or convenient to carry out its corporate purpose; and



(q)
To guaranty obligations of third parties, with the prior authorization of the
board of directors of the Company





Business Group


Cenit is part of the Ecopetrol Business Group and pursuant to the provisions of
the Commerce Code, the control situation and the business group issue, as
subordinate of Ecopetrol, have been declared before the Chamber of Commerce.




III.
- ACTION FRAMEWORK



Chapter 1.
– Corporate Framework of Reference



1.1.
– Mission



Cenit’s mission is to offer hydrocarbons’ transportation and storage services,
through an optimal and efficient infrastructure that allows seeing to all the
requirements of the demand and producers of the country in a profitable and
responsible manner, contributing to the well – being of the areas in which it
operates, with committed personnel that seeks excellence, its integral
development and the construction of long – term relationships with the
stakeholders.


1.2.
– Vision



We will be the leading company in Colombia in the transportation and storage of
hydrocarbons and derivatives, being recognized for transporting in a responsible
manner, providing integral solutions and generate economic and social value to
our stakeholders.


1.3.
– Values



The company, in its business activity and in its commercial, labor and
institutional relationships, bases its activity in the confidence, commitment,
integrity and responsibility and respect, seeking the transparency, respect and
effectiveness in its commitments.


1.4.
– Ethics’ Code




DC- Crude Oil Transportation Agreement - 009 - 2013                     170

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

The ethics code is Cenit’s introductory card before the market, the society and
its members; it establishes the basic principles and the shared responsibility
of the Company and its workers.


Chapter 2.
– Company’s Products and Services



Cenit offers transportation, storage and port services fro hydrocarbons, their
by – products and related, with networks of pipelines, poly – ducts and ports
throughout the Colombian territory. Also, Cenit offers logistic solutions to its
clients, through its infrastructure or through contractor third parties.


IV – CODE CONTENTS


Chapter 3.
– Rights and Equal Treatment of Shareholders



3.1.
– Unity or plurality of Shareholders



The company was incorporated as a subordinate wholly owned by Ecopetrol. To this
extent, any reference made to “Shareholders” in this Code must be construed as
applicable to Ecopetrol. In the event that the company receives other persons as
shareholders in future, all the provisions contained in this Code will be deemed
as applicable to those persons.


As a consequence thereof, and provided that Cenit conserves its current equity
structure, any requirement regarding the plurality of shareholders stated in
this code must be omitted.


3.2.
– Rights of the Shareholders



The following are the rights of the Shareholders:


(a)
To take part in the sessions of the General Shareholders’ Meeting and to vote in
them;

(b)
To receive a proportional part of the benefits of the company according to the
end – of – term balances subjects to the provisions of the Law or of the by –
laws

(c)
To negotiate the shares subject to the laws applicable and to the right of first
refusal set forth in these By – Laws and to the limitations established in the
shareholders’ agreements deposited with the Company:

(d)
To freely inspect the books and corporate papers to be used and considered in
the meetings of the general shareholders’ meeting in which the end – of – term
balances are to be examined, within 15 days before them.

(e)
To receive a proportional part of the corporate assets at the time of
liquidation, once the external liabilities of the company have been paid.



3.3.
– Equitable Treatment of shareholders



Independent of their participation in the capital of the Company, Cenit
acknowledges the importance of its Shareholders and, in consequence, it
guarantees the full exercise of their rights, the equitable treatment and the
compliance with its obligations.


The activities of the company seek the increase of the value of the company, the
profitability of its Shareholders and the respect for their rights according to
the number and the kind of shares that they own, the legal provisions applicable
and the provisions of the by – laws.


This section must consider, for its application, Section 3.1 of this Chapter.


3.4.
– Calling of the General Shareholders’ Meeting by the Shareholders




DC- Crude Oil Transportation Agreement - 009 - 2013                     171

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

The calling of the annual meetings will be made by the President, the Board of
Directors or the External Auditor, in the terms of Cenit’s by – laws and of the
law, 15 business days in advance, by written communication sent to each
shareholder to the address registered in the documents of the Company, which can
be sent by certified mail, by fax or by electronic means.


The calling of the extraordinary or special meetings will be made 5 calendar
days in advance, by certified mail, by fax or by electronic means. The notice
will include the agenda of that meeting.


The communication must state the day, time and place in which the general
shareholders’ meeting must meet, and it can state the date for the second –
calling meeting in case that the first one cannot take place due to lack of
quorum. The second call meeting cannot take place before ten business days after
the first meeting, or after 30 business days as from the same moment. However,
the General Shareholders’ Meeting can meet without prior notice at any rime or
place, when all the shares subscribed are present. The minutes of the respective
session will evidence the calling.


The shareholders can waive their right to be called to a given shareholders’
meeting, by written communication sent to the legal representative of the
Company before, during or after the respective session. The shareholders can
also waive their right of inspection by means of the same procedure stated.


3.5.
– Requests to the Board of Directors



A plural number of shareholders representing at least 5% of the subscribed
shares can make proposals to the Board of directors, stating the address and the
name of the person to which the answer to the petition will be sent, and with
whom the board will act, if it considers it necessary.


The Board of Directors, according to the provisions of the Bylaws and of the
Corporate Governance Code, must not provide, through these means, confidential
information or information that endangers the business of the Company or that
affects the rights of third parties or that, if disclosed, can be utilized to
the detriment of the company.


This section must take into account, for its application, Section 3.1 of this
Chapter.


3.6.
– Identification of the Main Shareholders



Ecopetrol S. A. is a joint stock company, partially owned by the State, of the
national level, attached to the Ministry of Mines and Energy


3.7.
– Obligations of the shareholders with the Company



The shareholders must act loyally towards the Company, refraining from taking
part in acts or conducts that particularly endanger the interests of the Company
or that mean the divulgation of privileged information of the company.


3.8.
– Economic Relationships of the Shareholders of the Company



Cenit’s economic relationships with its shareholders, including its controlling
entity or subordinate companies of its controlling entity, as well as with
parent or subordinate companies of its majority shareholders or in general with
parent subordinate, or affiliate companies of the aforementioned persons, must
be made within the limitations and conditions established in the Law and in the
regulations regarding prevention, management and resolution of conflicts of
interest established in this code, and, in any case, under the terms and
conditions and by the amounts that the company usually agrees with unrelated
third parties, namely, at arms’ length.




Chapter 4.
– General Shareholders’ Meetings



4.1.
Meetings



Ordinary Meetings



DC- Crude Oil Transportation Agreement - 009 - 2013                     172

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

According to Article 22 of the By – laws, the General shareholders’ Meeting will
meet, in an ordinary manner, at least once a year, within 3 months after the
expiration of each fiscal year, after the calling made by the President, the
Board of Directors or the Statutory Auditor to examine the situation of the
Company, to appoint the managers and other officers that it has to appoint, to
determine the economic guidelines of the Company, to consider the approval of
accounts and balances of the last fiscal period, to decide the distribution of
profits and to agree all issues related to the performance of the corporate
purpose.


If it is not called, the General Shareholders’ Meeting will meet, by its own
right, on the first business day of the moth of April, in the offices of the
main place of business in which the management of the company functions, at
10:00 am.


The President will guaranty the exercise of the Right of inspection of the
shareholders or their representatives during five business days before the
ordinary meeting the subject matter of this section.


Extraordinary Meetings


According to Article 23 of the By – laws, the General shareholders’ Meeting may
be called to extraordinary or special meetings provided that the Board of
Directors, the President or the External Auditor deem it convenient or the needs
so warrant. Likewise, it will meet upon request of one or more shareholders
representing ¼ or more of the equity, in which case the calling must be made by
the President. The Extraordinary Meeting can only make decisions about the
issues set forth in the agenda included in the calling, but, by decision of the
Meeting itself, made with a majority of the shares present, it may tackle other
issues, once the original agenda has been exhausted.


Provisions Regarding the Meetings and Decision Making


The General shareholders’ Meeting may hold universal and not face – to – face
meetings, in the terms of articles 25 and 26 of the Bylaws, respectively.


The General Shareholders’ Meeting can, likewise, and according to Article 27 of
the Bylaws, make written decisions when all the shareholders express in writing
the sense of their votes. In these cases, the respective majority will be
computed over all the subscribed and outstanding shares. If the sense of the
vote is made in separate documents, these must be received by the management of
the Company in a maximum term of one month as from the first communication
received. The president will inform the Shareholders of the sense of the
decision within 5 calendar days after the receipt of the documents in which it
expresses the vote an the respective minutes must be made within 30 business
days after the day in which the agreement was concluded.


4.2.
– Quorum



The General Shareholders meeting ill validly meet with one pr several
shareholders who represent one half plus one of the subscribed shares. The
decisions will be made with the majority of the votes present, unless the law or
the bylaws require a supermajority for certain decisions.


4.3.
– Powers



On top of the powers that it has according to the law, the General Shareholders’
Meeting has the following powers:


(a)
To solve all issues related to the corporate business and to make the decisions
that it deems convenient for the defense of the interest of the Company;



(b)
To appoint the members of the Board of Directors, without prejudice to their
power to freely remove, at any time, any or all of the previous managers and t
establish the level of compensation that corresponds to each one of them. For
the election of the members of the Board of Directors, the electoral quotient
system will be applied, which will be determined by dividing the total number of
votes by the number of persons to be appointed. From each list, as many names as
the quotient fits in the number of votes issued will be elected, and, if there


DC- Crude Oil Transportation Agreement - 009 - 2013                     173

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

are still places to be filled, these will correspond to the residues in
descending order. In case of tie, it will be decided by lot.


(c)
To appoint the secretary and to fix its remuneration;



(d)
To elect the external auditor and to establish its remuneration;



(e)
To discuss and decide about the substantial changes in the ordinary course of
business within the scope of its corporate purpose;



(f)
To discuss and approve the reports filed by the Board of Directors;



(g)
To discuss and approve the President’s annual performance report for the fiscal
year corresponding to the fiscal year;



(h)
To decide about the situations of conflict of interest that the Directors of the
Company or a shareholder may have, and authorize them. In any case: (i) for the
making of decisions, the votes of the representatives of the shareholders of the
company present in the conflict of interest, or who appointed the Director that
does not have conflict of interest must be excluded; (ii) the authorization can
only be granted when the act is not deleterious for the interest of the company;
(iii) the votes of at least 70% of the shares representing the shareholders that
are not in conflict and that are present in the meeting:



(i)
To examine, approve the general – purpose financial statements with their notes
and the opinion of the External Auditor and the accounts that must be rendered
by the management;



(j)
To approve the amendments of the by – laws;



(k)
To authorize any increase or reduction of the equity, the issuance and placement
of treasury shares, the issuance and placement of bonds convertible into shares,
and the emission and placement of shares of any kind, as well as the reduction
or suppression of their privileges;



(l)
To decide about the merger, spin – off, transformation, liquidation and
dissolution of the Company



(m)
To appoint liquidators and consider the accounts of their performance;



(n)
To order the actions that correspond against the members of the Board of
Directors, the President and its alternates, the top management and the external
auditor;



(o)
To delegate to the Board of Directors the functions that it deems as convenient
and that are not attributed by law exclusively to the General Shareholders’
Meeting, and give it all authorizations required.



(p)
To freely appoint and remove the officers the appointment of which it must make;




DC- Crude Oil Transportation Agreement - 009 - 2013                     174

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

(q)
To exercise all the rights and discharge all the duties determined by the law,
as well as to perform all functions that are not attributed to another authority
of the Company



4.4.
Internal Rules of the Shareholders’ Meeting



The Shareholders Meeting must enact its own rules.


4.5.
Calling



The calling of the annual meetings will be made by the persons set forth in
Article 22 of the by laws and of the law (sic), 15 business days in advance, by
written communication sent to each shareholder to the address registered in the
documents of the Company, which can be sent by certified mail, by fax or by
electronic means (e – mail).


The calling of the extraordinary or special meetings will be made 5 calendar
days in advance, by certified mail, by fax or by electronic means (e – mail).
The notice will include the agenda of that meeting.


The communication must state the day, time and place in which the general
shareholders’ meeting must meet, and it can state the date for the second –
calling meeting in case that the first one cannot take place due to lack of
quorum. The second call meeting cannot take place before ten business days after
the first meeting, or after 30 business days as from the same moment. However,
the General Shareholders’ Meeting can meet without prior notice at any rime or
place, when all the shares subscribed are present. The minutes of the respective
session will evidence the calling.


The shareholders can waive their right to be called to a given shareholders’
meeting, by written communication sent to the legal representative of the
Company before, during or after the respective session. The shareholders can
also waive their right of inspection by means of the same procedure stated.


4.6.
– Agenda and Propositions



Cenit will publish in its website the agenda of the General Shareholders’
Meeting as well as the propositions f the management, at least three (3)
calendar days before the date of the ordinary meeting. The shareholders that
record their electronic mail will receive the agenda and the contents of the
propositions in it.


Chapter 5.
– The Board of Directors



5.1.
– Composition



According to the provisions of Article 35 of the by – laws, the Board of
Directors will be made up by 7 members, who will be appointed by the General
Shareholders’ Meeting. The term of the Directors will be of 2 year, without
prejudice that they can be freely reelected or removed by the General
Shareholders Meeting at any time.


For the election of members of the Board of Directors or of any group
commission, the electoral quotient system will be applied, as well as the other
provisions contained in the by – laws and in the law.


At least three (3) directors must be independent. To consider a director as
independent, it must comply with the requirements established for such purposes
by article 44 (paragraph 2) of Law 964 of 2005.


The board members that are appointed as independent in the terms of paragraph 2
of Article 44 of Law 964 must commit in writing, when accepting the position, to
maintain their capacity as independent during the exercise of their functions.
If for whatever reason they lose that capacity, they must quit as directors and
the Company will then replace them.


5.2.
– Incompatibilities’ and Disqualifications’ Regime



Cannot be principal or alternate members of the Board of Directors of the
Company:



DC- Crude Oil Transportation Agreement - 009 - 2013                     175

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

(a)
The employees or directors of the Company or of any of its subsidiaries,
affiliate or controlling companies, including the persons that had such capacity
during one year immediately before the appointment. The term director extends,
besides the definition of directors contained in the Commerce Code, to the
provisions or internal practices of each one of the respective subsidiaries or
controlling companies. The President, the Corporate Finance Vice President, the
Strategy and Growth Vice President and the Legal Vice President of the company’s
controlling entity are expressly excluded from this cause of disqualification.



(b)
The managing employees of associations or companies which are important
suppliers of goods or services of the Company, that are directly involved in the
management of the good or service provided to the Company.



(c)
The managing employees of associations or companies to which the Company
provides services that have a direct relationship with the management of the
good or service provided to the Company.



(d)
The persons who receive from the Company any remuneration other than the fees as
member of the Board of Directors and the Board Committees.





5.3.
– Principles of the directors’ Performance



The Directors will bear in mind the following principles for the exercise of
their functions and to maintain the greater objectiveness, independence and
knowledge of the making of decisions. To do so, each one of the Directors,
individually, and the Board of Directors, as group body, wants:


(a)
Observe in all of its acts the duties imposed by the Commercial Colombian law;



(b)
Act in good faith, with the due diligence and care, intending always to make
their decisions in the best interest of Company;



(c)
To treat all the shareholders in an equitable and just manner in its decisions;



(d)
To promote, regarding its functions, the compliance with the laws applicable,
the corporate by – laws, this Code and other rules and regulations to which the
company must be bound;



(e)
To exercise its functions in an objective manner based on its own criteria and
in an independent manner;



(f)
To know the plans, strategies and objectives of the company, its financial and
operational condition and the important segments of business;



(g)
To take active part in the meetings of the Board of Directors and of the
committees to which they can belong, and to know and review, in advance, the
material of study and analysis, for which the management will furnish it in an
adequate and timely manner; and



(h)
To permanently prevent the conflict of interest with the company, for which each
director must manage in a careful manner, each one of these events when they
occur,


DC- Crude Oil Transportation Agreement - 009 - 2013                     176

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

describing, in that way, the situation in formal session of the Board of
Directors, documenting the conflict and refraining from voting on the issue,
observing the corporate guidelines contained in this code regarding conflicts of
interest.


Pursuant to the foregoing, the Directors must observe the obligations
established in Article 41 of the by – laws.


5.4.
– Profiles



The process for the selection of the Board Members will ensure that the profile
of the Directors is in agreement with the needs of the Company. Below we explain
the main principles, the general competences and the particular ones, as well as
the limitations of the candidates to Directors to fit said profile. The General
Shareholders’ meeting must take into account, to proceed to the election of the
Board Members, among other things, the following aspects:


(a)
The members of the Board of Directors must be professionals of a high moral and
ethical fabric, with analytic, managerial and leadership skills, a strategic
vision of the business, objectivity and capacity to present their point of view,
as well as skills to assess higher management charts.



(b)
The members of the Board of Directors must have knowledge and experience in the
hydrocarbons’ transportation industry, finance, risk management, legal and
commercial issues.



(c)
Whenever possible, it will be ensured that each one of the Board Members
contributes a professional specialty, that is allowed to contribute in a
specific manner in one or more dimensions, thanks to his or her special
knowledge of the industry, of the financial and risk aspects of legal issues, of
commercial issues and about the management of crisis.



(d)
Each one of the members of the Board of Directors will have enough time to
comply with his / her obligations in such capacity.



The Board Members will refrain from participating, directly by themselves or
through third parties, in activities that mean competition with the Company or
in acts regarding which there is conflict of interest, excepting with the
express authorization of the Board of Directors or of the General Shareholders’
Meeting, as the case may be.


On top of the foregoing, the composition of the Board of Directors will be
brought to the consideration of the Corporate Governance Committee of
Ecopetrol’s Board of Directors within the annual process of formation of boards
of directors of subordinate companies made by the aforementioned Ecopetrol’s
Board Committee.


5.5.
– Meetings



According to the provisions of article 36 of the by – laws, the Board of
Directors will meet at least once every three months and in an extraordinary
manner whenever it is deemed pertinent, or when it is called, by the President,
the External Auditor or any of the Directors.


On the other hand, and in a manner identical to the General Shareholders’
Meeting, the Board of Directors may hold remote meetings and make written
decisions, in agreement with the rules established by Articles 26 and 27 of the
Bylaws.




5.6.
– Quorum



According to the provisions of article 40 of the bylaws, the Board of Directors
will hold valid meetings with the presence of at least four (4) Directors, and
it will decide with the votes of at least one half plus one of the Directors
present.



DC- Crude Oil Transportation Agreement - 009 - 2013                     177

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

5.7.
– Functions and Responsibilities



The activity of the Board of Directors of the Company is aimed mainly to the
decision making regarding the corporate objectives and to do the follow up of
all the actions made to achieve them, in the permanent search of the best
interest of the Company.


Are functions of the Board of Directors:


(a)
To establish its own rules and to establish the internal rules of the Company;



(b)
To approve the Company’s Corporate Governance Code, the Ethics’ Code and any
other document related to them;



(c)
To approve the rules for the subscription of shares ordered by the General
Shareholders’ Meeting;



(d)
To appoint the President and his / her alternates, to fix their remuneration and
to freely remove them at any time;



(e)
To cooperate with the president in the management and direction of the corporate
business;



(f)
To present to the General Shareholders’ meeting the balance of each fiscal
period and all other attachments and reports the subject matter of article 446
of the Commerce Code;



(g)
Whenever it deems it convenient, it may propose to the General Shareholders’
Meeting the amendments it deems adequate to introduce to the by – laws;



(h)
To call the General Shareholders’ meeting to extraordinary sessions, whenever it
considers that it is convenient or when so requested by a number of shareholders
representing at least one quarter of the equity;



(i)
To cast a consultation vote whenever the General Shareholders’ Meeting so
request or when the by – laws so establish;



(j)
To examine, whenever it wishes, directly or through a commission, the books,
accounts, documents and cash of the Company;



(k)
To interpret the provisions of the by – laws that were confusing and to
determine their meaning while the next General Shareholder Meeting convenes to
decide the issue;



(l)
To see to the strict compliance with all the provisions set forth in the by –
laws as well as to those made for the good performance of the Company;



(m)
To authorize the creation of branch offices, agencies or subsidiaries of the
Company;



(n)
To authorize the acquisition or disposal of shares, parts or quotas in
companies, trust funds, one – person companies or in any other legal entity;



(o)
To authorize the formation of any type of association allowed by the Law, with
individuals or legal entities, to carry out activities related to the corporate
purpose;


DC- Crude Oil Transportation Agreement - 009 - 2013                     178

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo



(p)
To authorize the President to negotiate, enter into and perform all types of
acts, contracts, purchases and agreements the amount of which exceeds the sum of
one million dollars of the United States of America (USD $ 1.000.000) or its
equivalent in Colombian pesos, the expense of which is not included in the
Company’s annual budget of operation;



(q)
To authorize the President to negotiate, enter into and perform all types of
acts, contracts, purchases and agreements related to the sale or other disposal
of assets of the Company that together or individually exceed of the sum of five
million dollars of the United States of America (USD $ 5.000.000) or its
equivalent in Colombian pesos;



(r)
To authorize the President to negotiate, enter into and perform all types of
acts, contracts, purchases and agreements related to the pledge and other
encumbrances and rental of assets of the Company that together or individually
exceed of the sum of five million dollars of the United States of America (USD $
5.000.000) or its equivalent in Colombian pesos;



(s)
To authorize the president to negotiate and enter into any operation of
indebtedness of the Company;



(t)
To authorize the President to negotiate, enter into and perform all types of
acts, contracts, purchases and agreements that mean payment obligations of the
Company in amounts that exceed of the sum of five million dollars of the United
States of America (USD $ 5.000.000) or its equivalent in Colombian pesos;



(u)
To authorize the President to negotiate, enter into and perform all types of
acts, contracts, purchases and agreements that bind the company and its
shareholders;



(v)
To authorize the president to enter into collective agreements of a labor
nature;



(w)
To exercise the functions that are delegated by the General Shareholders’
meeting;



(x)
To create the committees of the Board of Directors that the good operation of
the company requires;



(y)
The board will promote the best treatment and attention of all clients,
employees, suppliers and the community, all of which are essential for a
successful discharging of the responsibilities that have been entrusted.



Main responsibilities of the Board of Directors regarding Good Corporate
Governance:


In addition to the functions assigned to the Board of Directors by the Law, the
administrative provisions and the Corporate By – Laws, the main responsibilities
of the Board of Directors regarding corporate governance are set forth below:


(a)
The board of directors has the responsibility to see to its own performance; it
will make a strict follow – up of the Corporate Governance Code and it will
oversee the communications and the transparency of its performance;




DC- Crude Oil Transportation Agreement - 009 - 2013                     179

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

(b)
Regarding the management of the Company, the Board is responsible for the
selection, evaluation, remuneration and replacement thereof, for the
establishment of its main responsibilities and of the supervision of the
succession plan;



(c)
Regarding the operation of the business, the Board of Directors has the
responsibility to guide and review the Company’s strategy, its main projects and
its Business Plan;



(d)
The Board of Directors will promote the strict compliance with the Company’s
ethics code;



(e)
It is also the duty of the Board to prepare and present to the Shareholders’
meeting an assessment of the compliance with the provisions of this code during
the respective period.



The members of Cenit’s Board of Directors, in their capacity as managers of the
Company, are subject to the liability regime set forth in Articles 23 and
subsequent of Law 222 of 1995 and to all other provisions applicable as a
consequence of the legal nature of the company (a company partially owned by the
State).


5.8.
– Quality of the Information sent to the Board of Directors



In order to have a better performance of the Board Members, the goal will be
that the information given to them is: relevant, concise and complete, well
organized and designed in a way that it achieves the goal to inform the
Directors of the material aspects related to the corporate issues.


5.9.
– Evaluation of the Performance of the Board of Directors



The Board of Directors must determine the system of evaluation of its
performance, as well as the one of the legal representatives of the Company.


The General shareholders’ meeting, in its ordinary sessions, must be informed by
the respective person of the operation of the main activities discharged by the
Board of Directors, the Board Committees and the Chairman of the Company during
the previous period.


5.10.
– Committees



General Issues


The committees of the Board of Directors are work groups that are made up by
members of the same Board of Directors, in consideration to their knowledge and
experience. The Board has the power to create committees additional to those
established in this Code, which may be permanent or temporary.


The Board of Directors, by agreement, will determine the functions of each
committee, the members of the Board of Directors that will make it up, their
obligations regarding the Board of Directors and, in the case of a temporary
committee, the term of its work.


Besides the cases in which the law requires to have the presence of a greater
number, all the Board Committees must have at least 1 independent director.


Audit Committee


In agreement with the provisions of Law 964 of 2005, it is the committee in
charge of supporting the Board of Directors in the discharging of its duties
regarding control; it will have as its main purpose the direction and follow up
of the Internal Control system.


Business Committee



DC- Crude Oil Transportation Agreement - 009 - 2013                     180

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

It is a consultation body that gives advice in the activity of the Board related
to the study and approval of new businesses.


5.11.
– Remuneration



The remuneration of the members of the Board of Directors and of the members of
the Committees of the Board of Directors will be determined by the General
Shareholders’ Meting. Said remuneration is fixed seeing to the nature of the
company, the responsibilities of the position and the circumstances of the
market.


5.12.
– Evaluation



The Board of Directors must determine the system for the evaluation of its
performance, as well as that f the legal representatives of the Company. The
General Shareholders’ meeting, in its ordinary meetings, must be informed by the
relevant person of the functioning and the main activities discharged by the
Board of Directors, the committees of the Board of Directors and the management
of the Company during the preceding period.


5.13.
– Hiring of the External Consultants



The Board of Directors, as a corporate body, can request the President to hire
external consultants when it deems it necessary to comply with its functions or
as support to the Committees of the Board of Directors.




Chapter 6.
– Chief Executive Officer



As it has been established by Article 42 of the By – laws, the Company will have
1 President, who will be in charge of the management of the corporate issues ad
that will be the legal representative of the Company. The President will have 1
Alternate who may act in any circumstance, be it a temporary or an absolute
absence, and who will be called Alternate Legal Representative.


The President is appointed by the Board of Directors, as is its Alternate,
according to the provisions of the Corporate by – law. The appointment of the
President of the Company will be made according to the criteria of suitability,
knowledge, experience and leadership, and it may be reelected or removed at any
time.


The remuneration of the president is determined by the Board of Directors,
according to the complexity of the Company, the responsibility of the Position
ad the market guidelines.


The functions of the President, who is the chief executive officer of the
Company, are those established in Article 43 of the Corporate By – Laws.


It is the duty of the Board of Directors to evaluate the president, according to
the mechanisms adopted by the Company for such purposes.


Chapter 7.
– Corporate Social Responsibility



7.1.
Social Responsibility



The Company considers the corporate social responsibility as the general
determining criteria of the manner to carry out its relationships with the
groups detailed in Section 7.2 (the “Stakeholders”), seeking to generate
reciprocal confidence, mainly through the establishment of commitments with each
group of Stakeholders as established below, but without prejudice to other
means.


In this way, the purpose is to secure, in a simultaneous manner, the conformity
of the aforementioned Stakeholders and the achievement of the goals set by the
Company regarding economic, social and environmental issues, to guarantee the
sustainable development of its environment.


7.2.
– Stakeholders and Commitment




DC- Crude Oil Transportation Agreement - 009 - 2013                     181

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

Stakeholders
Commitment
Shareholders and Investors
To increase the value of the Company, consolidating, in that way, the
relationships with and the trust of the Shareholders and investors, through a
professional, ethical and transparent performance characterized by the practice
of good corporate governance policies
Employees and Family Members
To build a workplace agreeable, starting from a management staff the leadership
of which promotes the professional development of the employees, that guarantees
the equitable compensation as well as the conditions required for the integral
and harmonious development of its employees and that of their respective
families.
Contractors and Suppliers
To create and strengthen commercial relationships that last through time, based
on respect, transparency and the mutual benefits.
Clients
To offer to the client solutions for the transportation and logistics of
hydrocarbons that generate value and that allow the strengthening of the
industry and infrastructure of hydrocarbons in the country.
Society and Community
To contribute to and promote the sustainable development of the environment in
which the Company operates, in terms of the good care, social development and
protection of the environment.
State
To contribute and promote the respect for the Social Law State, ensuring, on the
one hand, the compliance with all the obligations of the Company with the
State’s institutions and on the other hand through inter - institutional
agreements aimed to the strengthening of the local institutions and the social
wellbeing.





Chapter 8.
– Transparency, Fluidity and Integrity of the Information



8.1.
– Recipients of the information



The recipients of the Company’s information are the Stakeholders


8.2.
– Disclosure of Financial Information



Accounting


Regarding its accounting information, the Company applies the accounting
principles or standards of the Public Accounting General Plan as well as the
rules issued by the General Accountant of the Nation. In the event of operations
not contemplated by these rules, the following rules will be applied, in that
order: accounting rules of the private sector (Decree 2649 of 1993),
international standards (NIIF and IPSAS) or specific regulations of the oil and
gas industry (US GAAP).


Financial Statements


The Financial Statements of the Company include: Balance Sheet, Statement of
Results, statement of changes in the equity, cash flow statement, statement of
changes in the financial situation and notes to the financial statements. Those
statements are accompanied by a Certificate of the President both for the
Consolidated and Not Consolidated Financial Statements. The aforementioned
certification will be made in the terms of Article 46 of Law 964 of 2005 as
amended, replaced or added from time to time.


8.3.
– Disclosure of Non – Financial information



The Company discloses to its shareholders and to the Market relevant information
of a non – financial nature, through its electronic page, its corporate media
and the mass media. The issues that are disclosed include:


(a)
Objectives, mission and vision of the Company;



(b)
Corporate Governance Structure;



(c)
Voting rights and procedures regarding the decisions of the General
Shareholders’ Meeting;


DC- Crude Oil Transportation Agreement - 009 - 2013                     182

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo



(d)
Non – financial relevant information, including:



i.
Corporate reorganization processes



ii.
Changes of the Corporate image



iii.
High – impact labor conflicts



(e)
Internal control and audit systems;



(f)
Main projects, and



(g)
Results of its Business





8.3.1.
– Protection and Safety of the Information



Each one of Cenit’s employees will be responsible for the adequate conservation
and protection of the information generated in the course of Cenit’s activities,
who will provide the means that are necessary to allow the protection, use and
preservation of the information.


8.3.2.
– Standards for the Handling of the Information



The handling of the information by any person related to Cenit must be made in a
responsible manner and it must be utilized because of its duties, exclusively
for the discharging thereof, and with full observance of the Policies related to
the handling of the information.




8.4.
– Control



The shareholders have specific mechanisms for the follow up of the activities of
the External Auditors and Internal Auditors. Likewise, they have the right to be
informed in a timely manner of the relevant findings made regarding the
operation of Cenit.


8.4.1.
- Statutory Auditors



The company has an Statutory Auditor and its Alternate, who will replace it in
its permanent or temporary faults, both appointed by the General Shareholders’
Meeting for one (1) year periods, and they can be reelected or removed at any
time.


The remuneration of the Statutory auditor is fixed by the General Shareholders’
Meeting.


Its duties are the ones established in the law and in the by – laws.


The Statutory auditor shall be subject to the prohibitions, incompatibilities
and restrictions contained in the Law. Anyway, the following cannot be Statutory
auditor, or its alternate:


i.
The shareholders of the company or of any of its subordinates or parent
companies;



ii.
Those related by marriage or by kinship within the fourth degree of
consanguinity, first civil or second of affinity, or that are business partners
of the managers or directors, the treasurer, auditor or accountant of the
Company.




DC- Crude Oil Transportation Agreement - 009 - 2013                     183

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

iii.
Any person who discharge any other duties in the Company or in its parent or
subordinate;



iv.
Those who have received income from the company, its parent or subordinates,
representing twenty five per cent (25%) or more of the last annual income of the
previous year.



The statutory auditor cannot carry out or exercise in the Company and / or in
its parent or subordinates, directly or through third parties, services other
than those of the Statutory Auditors.


The firm that is appointed as statutory auditors must change the persons that
discharge the duties within the company at least every five (5) years. Likewise,
the individual that has been changed can only be back as external auditor of the
company after a period of 2 years. The same provision applies if the external
auditor is an individual.


8.4.2.
Internal Control



Cenit has an internal control infrastructure that is the subject of permanent
review by the Management, the Board of Directors and the Audit Committee, in
order to develop the corrective measures and improvements that determine the
results of such review and the new national and international standards.


The Board of Directors will carry out an active performance regarding the risk
management, control and government processes implemented at Cenit, in a direct
manner and through the Audit Committee, which will produce an annual report for
the Board of Directors about the functioning of the internal control. The
President is the first responsible for the establishment and maintenance of the
internal control system.


8.4.2.1.
Internal Audit



The purpose of the internal audit is to give advice to the management in the
monitoring, development and improvement of the internal control system, through
an independent and objective assurance and consultation activity, conceived to
add value and to improve Cenit’s operations. The foregoing also allows helping
Cenit to comply with its goals, providing a systematic and disciplined focus to
assess and improve the efficacy of the risk management, control and governance
processes.


The internal audit system seeks to provide a reasonable assurance in the
achievement of the organizational goals.


Cenit’s internal audit is an essential part to assure the suitable
implementation of the business strategy. That is why its action comes from the
guidelines and directives of Cenit’s Board of Directors and President, who have
the advice of the Internal Audit that is in charge of assessing and accompanying
the continuous improvement of Cenit’s Internal Control system.


8.4.2.1.1.
Responsibilities of the Head of Internal Audit



The Head of Internal Audit is responsible for:


▪
Assisting the Management and the Audit Committee in the activities of
monitoring, exam and assessment of the governance process, risk and control,
maintaining the objectivity and independence.



▪
To establish risk – based audit plans in order to determine the priorities of
the internal audit activity. Those plans must be consistent with the goals and
must assure in a reasonable manner the monitoring of Cenit’s Internal Control
system.



▪
To propose the scope and contents of the General Audit Plan, assurance
activities and consultancies; and to guaranty its efficient and timely
execution.




DC- Crude Oil Transportation Agreement - 009 - 2013                     184

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

▪
To give advice and support the process of improvement and monitoring of Cenit’s
Internal Control system;



▪
To inform the results of the assessment of the compliance with the Ethics and
Corporate Governance codes.



▪
To inform of the irregular situations detected in the performance of its duties
to Cenit’s management bodies and to the authorities, as the case may be,
according to the magnitude of the fact detected.



8.4.2.1.2.
Autonomy of the Head of Internal Audit



The Head of internal audit directly reports to the Board of Director’s Audit
Committee in order to guaranty its independence. The Head of Internal Audit and
its work team cannot discharge duties or have roles within the management and
operation of Cenit, and they cannot take part in administrative or decision –
making processes that imply authorizations, approval or endorsement on their
part. The foregoing does not prevent the processes of turnover or participation
of Cenit’s personnel towards the internal auditors, in which case it corresponds
to the Head of Internal Audit to adopt the relevant measures to guaranty
independence in the specific processes.


8.4.2.1.3.
Data Access



The internal Audit team, pursuant to its duties, shall have unrestricted access
to the records, facilities and information necessary to execute the audit
processes, assurance activities or consultancies in its charge within Cenit, in
the hands of third parties and wherever Cenit owns investments




8.5.
– Risk Management



An adequate integral risk management is a critical tool for an effective
management of the opportunities and effects with which the company is faced.


The integral management risk plots the general guidelines and founds a culture
that incorporates risk management, allowing, in that way, to make informed
decisions, to contemplate the possible events that have a positive or a negative
impact on the Company’s goals and to minimize the risk of affecting resources
that are valuable for the Company.


The company has a risk matrix that identifies those to which it is faced because
of the performance of its corporate purpose, which are classified according to
their probability and impact and also established the necessary actions for its
mitigation.




Chapter 9.
– Conflicts of Interest



9.1.
– Definition



Conflict of interest is defined as the situation in which the personal interest
of an individual interferes with the interest of the company as a whole.


The President, the members of the Board of Directors and all of Cenit’s
employees must act with diligence and loyalty towards the Company, and must
disclose any conflict between their personal interest and the interest of the
Company, when dealing with clients, suppliers, contractors and any person that
carries out or intends to do business with it or with Companies in which the
Company has participation or interest, directly or indirectly, as well as to
refrain from intervening, directly or indirectly, in the studies, activities,
things, decisions, processes or acts in which there is a Conflict of Interest,
according to the aforementioned definition.


Any of the individuals mentioned in the preceding paragraph can be in situations
that constitute a conflict of interest. Among other situations, there is a
conflict of interest when any of the aforementioned individuals:



DC- Crude Oil Transportation Agreement - 009 - 2013                     185

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

(a)
Takes part in activities, business or operations against the law, the interest
of the Company or that can impair the compliance of its duties and
responsibilities or affect the good name of the Company;



(b)
Carries out any business or operation based on friendship or enmity feelings;



(c)
Abuses of its capacity as manager, employee, officer or collaborator of the
Company to obtain benefits for itself or for third parties or to obtain personal
benefits of suppliers, contractors, clients or users;



(d)
Carries out any operation that leads to conflict of interest by virtue of the
privileged information to which it has access in the compliance with its duties;
and



(e)
Grants, offers or accepts, directly or indirectly, gifts, favors, donations,
invitations, travel or payments of any person with which the company, directly
or indirectly, does business or is interested in doing business.





9.2.
– Disclosure of the Conflicts in the Company and Management



When in the presence of a conflict of interest, or when there is doubt about the
existence thereof, the following procedure must be complied with:


(a)
To inform of the conflict, in writing, to its immediate superior, with details
about his situation in it, and the superior must appoint the worker that will
continue with the respective process;



(b)
To refrain from intervening, directly or indirectly, in the activities and
decisions related to the social determinations regarding the conflict, or to
cease all activities when it is aware of the conflict of interest situation;



(c)
The members of the Board of Directors will inform the Board of Directors of the
situation of conflict of interest. The doubt regarding the configuration of acts
that mean conflicts of interest does not release the Board Member of the
obligation to refrain from taking part in the respective activities.





Chapter 10.
– Mechanism for the Resolution of Controversies



Any difference of controversy arising between one or more shareholders or
between several of them and the Company by virtue or because of the company
agreement contained in the by – laws will be solved though the mechanism set
forth in the aforementioned by – laws. In agreement with the provisions of this
Article, the parties to the controversy will try to reach a direct arrangement
thereof fir sixty days after the notification of its existence; if such stage
fails, the parties will resort to arbitration.


The arbitration board will be made up by three (3) arbitrators appointed by the
parties by mutual consent or otherwise by the Arbitration and Conciliation
Center of the Chamber of Commerce of Bogota, and it must decide in law.


Chapter 11.
– Compliance with the Code



It is the duty of the Board of Directors and of Cenit’s President to see to the
permanent compliance with the specific measures regarding Cenit’s governance,
its conduct and information, in order to ensure a socially responsible
performance within the framework of good corporate governance.

DC- Crude Oil Transportation Agreement - 009 - 2013                     186

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo



Chapter 12.
– Divulgation and Consultation



This Corporate Governance Code, as well as all of its references and any
amendment, change or supplement made thereof or of its references, will be
informed and published in a timely manner in Cenit’s website.


Chapter 13.
– Validity



This Corporate Governance Code is in force as from the date if its approval by
the Board of Directors.

















DC- Crude Oil Transportation Agreement - 009 - 2013                     187

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

Attachment H
Ethics Code
ETHICS CODE


CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.







































--------------------------------------------------------------------------------



CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.


ETHICS CODE



--------------------------------------------------------------------------------












DC- Crude Oil Transportation Agreement - 009 - 2013                     188

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

ETHICS CODE


CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.






CHANGES AND VERSIONS’ CONTROLS


Description                        Version    Date of Approval by the
Board of Directors


Document Creation                             25 February 2013















DC- Crude Oil Transportation Agreement - 009 - 2013                     189

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

ETHICS CODE


CENIT TRANSPORTE Y LOGISTICA DE HIDROCARBUROS S. A. S.




I.
INTRODUCTION



Ethics is a knowledge that is possible to learn and internalize and that helps
us to decide and act in a correct, prudent and just manner. Ethics is the
essence of the acts of Cenit Transporte y Logistica de Hidrocarburos S. A. S.
(“Cenit”).


For Cenit, the relationships with its workers, its contractors, its clients and
other stakeholders start from the basis that the mutual acts must be based on
trust and transparency. These fundamental premises of conduct are established
and consolidated in a conceptual manner in the business policy, the Corporate
Governance Code and this Code and the Compliance Manual, which are our
navigation charts.


Thos Ethics Code, the Compliance Manual, the Principles of Relationships, and
the values of our Cornerstones are our ethical support, the basis of all
decisions and actions as employees, contractors, suppliers and Board of
Directors.


The Principles of Relationships are the exercise of our corporate citizenship,
inspire our performance to seek the fulfillment and sustainability of our
business, with social responsibility, within a framework of respect of the
humane life and the plurality of our stakeholders:


▪
Cenit acts with social responsibility. For Cenit the corporate social
responsibility is a concrete manner of being, it is the result of thinking,
feeling and acting in an technical manner, assuming the consequences of our
acts, successes or failures from our own freedom. The operation will take place
in a straight and integer manner.



▪
Cenit respects plurality. It acknowledges diversity, traditions and customs,
social, economic and cultural realities of our stakeholders in which we operate
and we also share ours, so we can live in harmony and be accepted and included.



▪
Cenit builds and shares wealth. We build and share wealth pursuant to our
business; in biotic and abiotic information, in social and scientific knowledge,
in technology, in projects and proposals that matter for our stakeholders, in
business and work opportunities, in support to the institutions, in power
resources and taxes.



▪
Cenit seeks sustainability and respect for the environment. We develop our
business in an ethical and sustainable manner, protecting the environment,
minimizing our impact. We work to build, between all, a common future in a
shared environment.




DC- Crude Oil Transportation Agreement - 009 - 2013                     190

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

▪
Cenit promoted the participation of its stakeholders through dialog. We use
dialog and teamwork to build participative, open and constructive relationships
that allow us to manage projects acknowledging the autonomy of our stakeholders.



▪
Cenit acts and communicates with transparency. We communicate with transparency
who we are, what we do, how do we act and how do we solve conflicts. We
acknowledge mistakes and learn from them.



▪
Cenit interacts through organizations. We seek that our relationships with
stakeholders take place through organizations to facilitate the orderly and
institutional interactions. Each employee represents Cenit as organization in
the dialogs with stakeholders.



▪
Cenit is a democratic enterprise. We are democratic when we respect the freedom
and dignity of our stakeholders and we interrelate following these relationship
principles, the Ethics Code and the Cornerstones with coherence and moral
integrity, to carry out our hydrocarbons’ transportation activity.



▪
Cenit complies with its promises and agreements. To honor these principles, we
must generate and comply with the promises and agreements regarding the
stakeholders. We will have an attitude of voluntary and active rendering of
accounts in clear processes that maintain the traceability of our acts.



The cornerstones represent for Cenit the values and bases on which the daily
activities are based:


▪
Confidence: We freely accept to believe in the others to generate respectful,
transparency and certain relationships.



▪
Commitment: All of our efforts, decisions and actions transform our promises
into ethical realities.



▪
Integrity: Our behavior shows us as coherent persons, because we act as we say
and as we think. Each one of our actions honors our promises, commitments and
principles as the only way to do business and to have a deign life.



▪
Responsibility: We use our best efforts to reach the business goals with an
efficient management of the resources, ensuring the sustainable development of
the environment and self – care. We assume the causes and consequences of our
acts, successes or failures from our freedom.




DC- Crude Oil Transportation Agreement - 009 - 2013                     191

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

▪
Respect: We accept the differences born from our own self – esteem and the
acknowledgement of the existence of the other. Every person, every community and
its ecologic surroundings deserve from us the highest consideration and care,
without exclusions or discriminations.



To honor this ethics’ code means to be faithful to what we believe, defines and
clarifies the behaviors accepted by Cenit and extends the Corporate Social
Responsibility commitments to the personal responsibility of each one of us as
the only way to do business leaving a footprint for the future.


II.
FRAMEWORK OF ACTIVITY





Chapter 1.
– FRAMEWORK OF REFERENCE



1.1.
– What is the Ethics Code?



It is Cenit’s reference document to manage ethics in the day to day, which
contains a set of explicit declarations of behaviors that employees, Cenit’s
board members, contractors and suppliers must have, independent from the
position or function occupied by them.


To act according to this code assures the coherence of the Cornerstones,
Relationship Principles and Corporate Governance Code.


1.2.
– Who must follow this code?



The Ethics Code is applicable to all employees, Cenit’s board members,
contractors and suppliers.


1.3.
What is expected from me?



Cenit expects that each one internalizes and utilizes the Ethics Code with good
criteria, to practice it, to solve dilemmas, to make decisions, to act and enter
into relationships with the stakeholders.


If at any point you are in doubt of how to decide, how to solve a dilemma, how
to act and how to enter into relationships, resort to this Ethics Code and
analyze, in a responsible manner, the consequences of your decision:


▪
Is it coherent with what the company expects from me?

▪
Does it agree with the standards?

▪
Will it affect my reputation and that of the Company?

▪
Which are its benefits for the Company?



This ethics code contemplates general situations, but it cannot consider all
concrete cases, because the realities are complex and diverse; take your time to
understand it and to act in a reasonable, prudent and just manner, seeking the
reasons that support the decisions and the actions.


If you are faced with a situation in which it is not clear for you how to
decide, solve a dilemma, act or hold a relationship in a manner that is coherent
with what has been established by Cenit, or simply if you have doubts,

DC- Crude Oil Transportation Agreement - 009 - 2013                     192

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

questions or concerns, simply stop and ask for advice from your coworkers, the
President, Managers or Directors, or write to our “Ethics Channel”.


1.3.1.
– How can I promote a culture of ethical performance?



Each person promotes, with its example, an ethical culture within Cenit when it
is coherent with this Ethics Code in its manner to talk, act and handle
relationships. Each one must be a model of the adequate conduct.


I promote the culture when:


◦
I keep true to my promises

◦
I am faithful with Cenit’s Cornerstones and Principles of Relationships

◦
I respect each person because of its own dignity

◦
I acknowledge my mistakes and learn from them

◦
I communicate and listen in an open and transparent manner

◦
I behave according to the statements of this Ethics’ code

◦
I am coherent when I talk, decide and act

◦
As leader or contract manager, I demand from and give example to suppliers and
contractors that meet Cenit’s standards and procedures.

◦
As an officer of first and second level at Cenit, I act and behave in an ethical
manner at all times and in all places, in the facilities of the company or
outside them, during the workday and outside it.



1.3.2.
– How can I Generate dialog about ethical issues?



We must dialog about the way in which we decide and act. Dialog helps us to
interpret, as a team, the Ethics Code and the Relationship Principles to apply
them in the decisions and actions of the concrete cases and to generate an
ethical culture of self – control and of social control.


I allow the constructive dialog when:


◦
I listen carefully and pay attention to persons

◦
Build my ideas and judgments based on true and clear information

◦
Consult my concerns with my coworkers

◦
Communicate with my coworkers in an appropriate manner

◦
Tackle any issue with evidences and arguments

◦
State only what is true and of what I have evidences

◦
Utilize the Ethics Code, the Cornerstones and the Relationship Principles as
grounds of my position



Chapter 2.
– MY COMMITMENT MAINTAINS CENIT’S EQUITY


DC- Crude Oil Transportation Agreement - 009 - 2013                     193

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo



At Cenit, to act in an ethical manner means the true and transparent record of
the business, the good use of the corporate assets and the adequate management
of information.


2.1.
– Veracity and Accuracy of the Documentary Records



The truthfulness and accuracy of the documentary information it is the
responsibility of all. To keep records with true and precise data assures the
reputation and credibility of Cenit and the compliance with the legal and
regulatory obligations.


I am true and accurate when:


◦
I support with documentation the actual activities of the business

◦
I assure that all the reports and documents generated by me are true, complete,
accurate, opportune and understandable, and that the same reflect the true
nature of a transaction or activity.

◦
I never falsify a document

◦
I validate the information sent by me to others with the custodian of the data
and with the authorized sources.

◦
I inform about any inaccuracy, illicit or fraudulent activity or things that go
against Cenit’s ethics



2.2.
– Use of the assets of the Company



Each one, according to their position, is responsible for using and protecting
the wealth and the goods of the company according to the function and
destination thereof. Cenit’s goods are all the physical and immaterial tools
that allow us to carry out our business, to guaranty safety and to work in deign
conditions, regardless of whether they are our own or of third parties. Are
examples of our goods:


◦
Our Reputation

◦
The Company’s money

◦
The Company’s Brand

◦
The information

◦
Confidential pr proprietary information

◦
Physical assets such as offices, bathrooms, cafeterias

◦
Production assets

◦
Computing systems and programs

◦
Field facilities

◦
Company vehicles


DC- Crude Oil Transportation Agreement - 009 - 2013                     194

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

◦
Photocopiers

◦
Among other



I use the company’s assets in an adequate manner when:


◦
I utilize the assets for the management of Cenit’s business and I avoid using
them for activities other than those for which the company gives them to me

◦
I utilize the time of the work hours to develop and comply with my objectives
and complying with the strategy goals

◦
I utilize Cenit’s brand according to the image and brand use manual and only in
circumstances related to the achievement of the business’ goals.

◦
I identify Cenit’s benefit in the use of the goods of the Company

◦
I manage the contracts in an efficient manner, complying with their purpose and
obligations, ensuring the standards and Cenit’s business model and seeing that
the times established are met.

◦
I do not incur in expenses that are not absolutely necessary for the discharging
of my duties and the strategic goals of the Company.

◦
I do not report travel or representation expenses in excess of the amount
actually expended.



2.3.
– Adequate use of the Information



We recognize that the information is an intangible asset owned by Cenit and
therefore we protect all of the Company’s data and use it to achieve the goals
of our works and the management of the business.


We will have special care with Cenit’s information that is not publicly
available, the privileged information and the private information of persons and
or organizations.


I use the information in an adequate manner when:


◦
I deliver information to others only to achieve the goals and to manage the
business. I enter into a protection agreement to prevent the undue use.

◦
I respect and make others respect the protection agreements entered into with
contractors and suppliers.

◦
I do not give information that allows improving the negotiation positions
regarding contracts, operations and in general any relationship with Cenit and I
do not use privileged information to favor my own interest or the interest of
third parties. We acknowledge that to do so is illegal and it can lead to legal
action.


DC- Crude Oil Transportation Agreement - 009 - 2013                     195

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

◦
I respect the privacy, dignity and good name of all persons. I gather, use and
process the data only with legitimate business purposes, in a responsible manner
and complying with all applicable laws.

◦
I act according to the law applicable, the pertinent contractual obligations and
the policies for the handling of information.

◦
I consult the policies for the protection of data, privileged data and privacy
to obtain additional guidance and advice according to the company’s guidelines.

◦
I discuss business issues at Cenit. I do not talk of these issues in public
places.

◦
I look after the relevant information of the business from my position and I get
sure that business memory is built.



What do we understand as non – public information?


Cenit’s data is not public. The examples of non – public data include the data
related to: employees, strategic and business plans, important changes in the
presidency, mergers, technical specifications, proposals in progress, financial
data, technological innovation, among other.


What do we understand as privileged information?


It is the information that allows improving the negotiation position regarding
contracts, operations, relationships and in general any of Cenit’s
relationships.


What do we understand as private information?


It is personal information of the persons and organizations that have
relationships with Cenit and that it is protected by the privacy laws and the
respect for persons.




Chapter 3.
– TRANSPARENCY BETWEEN MY INTEREST AND CENIT’S INTEREST



We decide and act in a transparent manner and pursuant to the best benefit of
Cenit when we work for the Company.


A conflict of interest arises when a personal, financial or family relationship
prevents us, as employees, contractors, suppliers or board members, to act in an
independent manner to the best advantage of Cenit.


In a wide definition, there is conflict of interest in any action that must be
carried out or decision that must be made by a person in the name or on behalf
of Cenit or pursuant to activities or functions assigned by this Company
(through

DC- Crude Oil Transportation Agreement - 009 - 2013                     196

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

competent persons); that may be to the benefit of the person acting or deciding,
its spouse or partner, its relatives or a legal entity in which he / she, its
spouse or partner, or its relatives have economic interest or discharge
management or direction duties.


I act in a transparent manner when:


▪
I make objective and independent commercial decisions based on Cenit’s business
goals:

▪
I proactively declare the conflicts of interest when I have participation or
when I can have influence in the financial and operational decisions in
contracting companies, Cenit’s suppliers or of any third party with which the
company enters into an operation and I refrain from taking part in those
decisions.

▪
I do not accept or request any kind of incentive that may affect my capacity to
act in an independent manner and to the benefit of the Company. I acknowledge
that it is illegal and it may lead to legal action.

▪
I maintain my independence and impartiality when I am responsible for
negotiating on behalf of the Company

▪
I always follow the contracting guidelines applicable for the selection of
suppliers and contractors

▪
I consult with my coworkers when I have doubts if any relationship could mean
conflict of interest

▪
I assure that my familiarity or friendship does not affect my capacity to act in
an independent manner and to the benefit of the Company. Besides, I ensure that
it appears so.

▪
I make sure that my personal relationships with my coworkers do not affect my
capacity to act to the best benefit of the Company. I base the work decisions in
merit, rating, performance, skill and experience.

▪
I make objective commercial decisions to the benefit of Cenit. I follow the
guidelines of rejection and acceptance of gifts, entertainment and dining and I
do not allow the same to compromise my independence.



To safeguard the interest of the company and to guaranty the adoption of
transparent and objective decisions to the benefit thereof, the Managers and any
one that acts in the name and on behalf of Cenit or pursuant to activities or
functions assigned by this Company (through the competent persons), must
disclose any conflict of interest between their personal interest and the
interest of Cenit when dealing with clients, vendors, contractors and any person
that carries out or intends to carry out business with the Company or with
companies in which it has participation or interest, directly or indirectly.


Therefore, in the event of a potential conflict of interest:



DC- Crude Oil Transportation Agreement - 009 - 2013                     197

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

a)
I will refrain from making decisions about the particular situation that
generate the conflict of interest

b)
I will declare myself impeded in writing and my superior officer

c)
For those purposes, I will provide the information that allows the superior
officer to make an objective decision, in particular the following: function
that I carry out or that I will develop; identification of the persons with whom
I have the bond that can interfere in the activity or decision; participation or
interest of these persons in the performance or decision.

d)
The superior officer must assess the particular situation and make decisions in
that regard.



If I am the superior officer of an officer and they report me a conflict of
interest, I will act as follows:


a)
I will analyze the situation to determine whether or not if actually the
situation posed is a conflict of interest. If in doubt, or require support in
that regard, I will bring my concern to the Ethics Table to receive advice or
support.

b)
If effectively there is potential conflict of interest, I will make the
decisions that correspond to appoint the person that will replace, in a
temporary manner and exclusively regarding the situation that generate conflict,
to the person that incurs in that fact; in order to prevent or fix the conflict,
respecting the right to work of the collaborator and the counterparty.



If I am a manager at Cenit:


a)
I will comply with the provisions of Item 7 of Article 23 of Law 222 of 1995,
according to which “...the managers must act in good faith, loyally and with the
diligence of a good businessman. Its activities will be complied to the interest
of the company, taking into account the interest of its associates ...”



Conflicts of interest regarding contracting:


Regarding contracting, there will be conflict of interest, among other
situations, when a person designated or appointed by Cenit:


▪
Is or will become Contract Manager, Contract Administrator or officer with
payment powers, in the proceedings, execution and / or performance participate
any of the following persons: spouse, partner, relatives within the fourth
degree of consanguinity, second of affinity or first civil, its business
partners, former bosses or former subordinates of the person in Cenit;

▪
Intervenes or will intervene in the assessment of a proposal in which any of the
following persons take part: spouse, partner, relatives within the fourth degree
of consanguinity, second of affinity or first civil, its business partners,


DC- Crude Oil Transportation Agreement - 009 - 2013                     198

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

former bosses or former subordinates of the person in Cenit or any of them that
has interest in the proposal and in the contract that can be derived from t; or
that is part of the work team offered for the execution of the contract that
would be entered into;
▪
Must receive in a direct manner reports or any other type of deliverables from
contractors in the work team of which the following persons take part: spouse,
partner, relatives within the fourth degree of consanguinity, second of affinity
or first civil, its business partners, former bosses or former subordinates of
the person in Cenit or in which the same have an interest;

▪
Is or will be advisor in a selection process, contract or another contractual
act in which the following persons are taking part: spouse, partner, relatives
within the fourth degree of consanguinity, second of affinity or first civil,
its business partners, former bosses or former subordinates of the person in
Cenit or in which the same have an interest;

▪
Is or will be the liquidator of a contract in which the following persons have
an interest: spouse, partner, relatives within the fourth degree of
consanguinity, second of affinity or first civil, its business partners, former
bosses or former subordinates of the person in Cenit



Paragraph: in the case of former subordinates or former bosses, the situation
will have to be reviewed in each case, in the light of what is legally
considered as Conflict of Interest.


Consanguinity Decrees:
[ex104gtecota130831cen_image5.gif]




Affinity Degrees:

DC- Crude Oil Transportation Agreement - 009 - 2013                     199

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

[ex104gtecota130831cen_image6.gif]


Where:
Empleado     = Employee
Hermanos     = Siblings
Sobrinos     = Nieces and nephews
Cónyuge    = Spouse
Abuelos    = Grandparents
Padres    = Parents
Hijos        = Children
Tíos        = Aunts and Uncles
Primos    = Cousins




Gifts, Courtesies and Entertainment


Cenit acknowledges that, in our medium, the exchange of attentions or courtesies
is a social practice common in the business environment, usually done to
strengthen the links with the stakeholders. These situations, however, must be
managed within the parameters determined by Cenit as acceptable, which is to say
that do not create a sense of obligation or preferential treatment with the
third party involved that may generate potential conflicts of interest or breach
of the national or international anti – corruption laws.


Cenit’s employees are not authorized to offer or give presents, attentions or
courtesies directly or through third parties to persons that represent
Stakeholders, with the exception of attentions or promotional objects clearly
identified, the commercial value of which is not representative. This
prohibition

DC- Crude Oil Transportation Agreement - 009 - 2013                     200

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

is not extended to the members of the worker’s family to the first
consanguinity, affinity and civil degree.


It is construed as gifts, attentions or courtesies, the goods or benefits that
are given or received to or from a third party, who receives them without paying
anything as consideration thereof. This includes: tangible or intangible assets,
such as services, training, discounts, loans, advantageous conditions to obtain
a product or service, prize, travel, transportation, tickets to concerts or
other leisure events, shares, the utilization of vacation facilities or
recreational plans.


In case that the goods have a clear identification of promotion of a service or
the name of an organization, the same are deemed as promotional.


It is considered that a gift, courtesy or attention is representative if its
value exceeds one fifth of one minimum legal monthly salary in force (SMMLV) in
Colombia or its equivalent in other currency.


Cenit’s employees cannot, regarding any person or the relative of such person,
or any entity or Stakeholder that seeks to do business with Cenit:


a)
To give or accept, directly or through a third party, any gift or attention, as
the same can be perceived as a manner to influence the decision that Cenit’s
worker has taken or that is going to take, generating a potential conflict of
interest;

b)
To give or accept, directly or through a third party, money in cash or in kind
in any amount;

c)
To request or impose, directly or through a third party, courtesies, benefits,
favors or gifts of the third parties with which it has a relationship.



All the gifts or attentions received must be returned to the third party. If it
is not possible to return it for cultural or other reasons (in some cultures the
return of a gift can be considered as an insult), a donation must be made to a
non – profit entity, reporting the activity done to the Ethics’ Table


Some of the articles that can be accepted without prior authorization include
low cost gifts such as diaries, pens, calendars, mugs, caps or small promotional
items.


Chapter 4.
– GOOD RELATIONSHIPS AMONG OURSELVES



We treat the others with respect and honesty at all times, as we would like to
be treated. We value the differences and the diversity between the persons of
all regions in which we carry out our business.

DC- Crude Oil Transportation Agreement - 009 - 2013                     201

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo



The employment decisions are based on business reasons, such as competencies,
talents, achievements, communication styles and the compliance with the local
and national labor laws.


I act with respect and promote good relationships when:


▪
I respect the life and dignity of all persons, acknowledging and accepting the
diversity and condition of each one (stakeholders)

▪
I do not carry out abusive conducts, harassment or offensive conducts of any
nature (verbal, physical or visual).

▪
I do not make demeaning comments that may disrespect diversity and the
differences of gender, race, sexual orientation or ethnical characteristics,
among other things.

▪
I do not make insinuations or comments of a sexual nature

▪
I promote friendliness’ relationships avoiding selfish conducts that dissociate
and may mean harming a coworker.

▪
Inform, with arguments and evidence, any harassment to me or to others, if such
is the case;

▪
I keep the workplace safe through the compliance with the rules and practices
related to the health and safety in my own care and in the care of others.

▪
Do not use any substance that may prevent the safe and efficacious performance
of my duties;

▪
Respect the time, the work and the knowledge of any person that is part of the
business;

▪
Acknowledge and accept the uses, traditions and customs of the communities with
which I interact.



Chapter 5.
– RESPECT FOR THE ENVIRONMENT



Our business takes place in environments characterized by cultural, social and
ecological diversity. Cenit protects the environment and establishes trust
relationships with its stakeholders.


I respect the environment when:


▪
I look after the environment and refrain from taking actions that may endanger
the stability of the eco – systems;

▪
Comply with the environmental standards and ensure their compliance;

▪
Follow all procedures to ensure the compliance with the environmental standards;

▪
Acknowledge, accept and respect the diversity in the zones in which we have
operations;


DC- Crude Oil Transportation Agreement - 009 - 2013                     202

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

▪
Give example to my coworkers, contractors and suppliers of the respect for the
environment and for our stakeholders.

▪
I make sure that compliance with this Ethics’ Code, Cenit’s Cornerstones and
Relationship Principles are a condition of any relationship;

▪
I relate with the stakeholders through organizations to facilitate that the
interaction is orderly and institutional. I am always aware of the fact that I
represent Cenit as organization in the dialogs and actions carried out with the
stakeholders.

▪
I treat our stakeholders in the same way in which I expect to be treated,
complying with the promises and honoring the Relationship Principles.



Chapter 6.
– LEGITIMACY IN CENIT’S NEGOTIATIONS



The nature of the hydrocarbons’ business requires us to interact with national,
regional and local authorities and that we negotiate with our suppliers,
contractors and operation partners.


All our relationships are governed by the Relationship Principles and by the
legal standards applicable.


I act with legitimacy when:


▪
I ensure that I know, understand and observe the standards that are applicable
to the Company from my position and responsibility.

▪
I utilize the legal paths for the relationships with the stakeholders. I do not
offer incentives to government officials, contractors or illegal groups, either
directly or indirectly, to influence a discretional decision. I acknowledge that
it is illegal and that it may lead to legal actions.

▪
I do not use my position in the company to get involved in, do politics or
obtain something in return.

▪
I always carry out honest and transparent negotiations with the Stakeholders and
I treat them with honesty and respect.

▪
I do not take part in or legitimate disloyal, deceitful or confuse commercial
practices.

▪
I comply with the competition laws applicable in the countries in which we do
business.

▪
I develop my competitiveness respecting and promoting the standards of the
hydrocarbons’ industry.



Chapter 7.
– COMMITMENT WITH THE COMPLIANCE WITH THE CODE



7.1.
– Signature of the Commitment




DC- Crude Oil Transportation Agreement - 009 - 2013                     203

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

All the employees and board members signed an acknowledgement form that ratifies
that we have read the ethics’ code and that we accept to comply with its
provisions.


We will make similar acknowledgements in a periodic manner.


The managers and inspectors of the Contract ensure that their contractors and
suppliers know and understand this code as guide and duty in the development of
the commercial activity. For such purposes, the contracts will include the
clauses that guarantee that the contractors and suppliers accept to know and
abide by the Ethics Code, which will be integral part of the respective
contracts.


Not to read the ethics code or not to sign the acknowledgement form is not an
excuse to breach or violate it.


The compliance with this Ethics’ Code is mandatory. The inobservance of the
provisions of this code will lead to the relevant disciplinary actions that
could even lead to the termination of employment, without prejudice to the legal
actions (civil, administrative and / or criminal) applicable.


7.2.
– Guidance Responsibility



To generate a space of conversation, learning and denouncement, Cenit has a
channel to build and ratify, all together, our ethical performance in the
development of the business.


This space is called the “Ethical Channel”, which is available for those who
wish to take part. All queries are confidential, even for the members of the
Ethics’ Table. The Technical Secretary will see to the protection of the
identity of those making questions (See procedure for the Management of
Complaints).


Also, Cenit is committed with the diffusion, implementation and guaranty of the
sustainability of the ethical practice in its entire performance, and that is
why we have an “Ethics’ Table” which is made up by (a) the President, (b) a
representative of the internal audit, (c) a representative of the legal area,
(d) a representative of social responsibility and (e) a technical secretary.


The functions of this “Ethics Table” will include:


▪
To see to the compliance of the Ethics Code;

▪
To see that the channel is a confidential and independent channel for the use of
employees, board members, contractors and suppliers.

▪
To ensure a suitable management of the “Ethics Channel” as a space of
conversation around ethics in the day to day activities.


DC- Crude Oil Transportation Agreement - 009 - 2013                     204

--------------------------------------------------------------------------------

Contrato de Descargue de Crudo

▪
To ensure that the organization documents and communicates the lessons learned
and better ethical practices at Cenit

▪
To define the support resources to ensure the pedagogy and sustainability of
ethics within Cenit.

▪
To recommend, in a reasoned manner, about the ethical faults according to the
Denouncement Management Procedure.



7.3.
– Let’s Talk



If you have concerns, doubts, concerns or dilemmas about the ethical
performance, please remember that you can ask your coworkers, president,
managers or directors for advice and support.


If you want to denounce an ethical fault, use the form established for these
purposes in the Denouncement Management Procedure.


The company guarantees the access of suppliers and contractors to the “Ethics
Channel” to file complaints, ethical dilemmas and / or consultation, assuring
the impartiality, safety and confidentiality.


7.3.1.
Answer of concerns, doubts, dilemmas



The communications sent to the “ethics’ channel” will be answered in a prudent
time, delivering elements of judgment, questions and information that help the
person making the question to make a decision.


The ethics channel will be managed by an external third party, expert in
business ethics’ issues, which guarantees impartiality, safety and
confidentiality.




Chapter 8.
– VALIDITY



This Ethics Code is in force as from its approval by Cenit’s board of directors.







DC- Crude Oil Transportation Agreement - 009 - 2013                     205